 



Exhibit 10.1
FIRST AMENDED AND RESTATED
UNSECURED CREDIT AGREEMENT
Dated as of June 28, 2006
     This FIRST AMENDED AND RESTATED UNSECURED CREDIT AGREEMENT is entered into
as of June 28, 2006 (the “Agreement Effective Date”) by and among BIOMED REALTY,
L.P., a Maryland limited partnership (“Borrower” or “Operating Partnership”),
KEYBANK NATIONAL ASSOCIATION, a national banking association (“KeyBank”), each
bank whose name is set forth on the signature pages of this Agreement, and each
lender which may hereafter become a party to this Agreement pursuant to
Section 2.8 or Section 11.8 (collectively, together with KeyBank, the “Banks”
and, individually, a “Bank”) and KEYBANK NATIONAL ASSOCIATION, not individually
but as “Administrative Agent.”
RECITALS
     WHEREAS, certain of the Banks have previously provided an unsecured
revolving credit facility and an unsecured term loan to Borrower pursuant to an
Unsecured Credit Agreement dated as of May 31, 2005 (the “Prior Agreement”);
     WHEREAS, Borrower has requested that the Banks amend and restate the Prior
Agreement to increase the amount available under the revolving credit facility,
extend the maturity date thereof, eliminate all references to the term loan
(which has been repaid in full), and make certain other modifications thereto;
and
     WHEREAS, the Banks are willing to do so on the terms set forth in this
Agreement.
     NOW, THEREFORE, in consideration of the recitals herein and the mutual
covenants contained herein, the parties hereto hereby agree as follows:
ARTICLE 1
DEFINITIONS AND ACCOUNTING TERMS
     1.1 Defined Terms. As used in this Agreement, the following terms shall
have the meanings set forth below:
     “Adjusted Current Value” means, as of any date with respect to any
Income-Producing Project, (i) if such Project has been owned by one or more
members of the Consolidated Group for at least one full Fiscal Quarter for which
financial results have been reported, the Adjusted NOI for such Project divided
by the Capitalization Rate applicable to such Project or (ii) if such Project
has not been so owned for a full Fiscal Quarter, the purchase price paid for
such Project, net of fees and closing costs.
     “Adjusted EBITDA” means, as of any date, (a) EBITDA with respect to the
Consolidated Group for the most recent Fiscal Quarter for which financial
results have been reported less (b) Capital Reserves divided by four (4).

 



--------------------------------------------------------------------------------



 



     “Adjusted NOI” means, as of any date with respect to any Project or group
of Projects, an annualized amount determined by multiplying four (4) times NOI
of such Project or group of Projects for the most recent Fiscal Quarter for
which financial results have been reported and deducting therefrom the
then-current annualized Capital Reserves with respect to such Project or group
of Projects.
     “Adjusted Unencumbered NOI” means, as of any date, Adjusted NOI
attributable to Qualified Unencumbered Projects that are then included in the
Unencumbered Pool, provided that, with respect to any such Qualified
Unencumbered Project that was either (i) acquired by the Consolidated Group
after the first day of the Fiscal Quarter on which such Adjusted NOI is based,
or (ii) first opened for occupancy after the first day of such Fiscal Quarter,
the Adjusted NOI for such Project for such Fiscal Quarter shall be deemed to be
increased by the per diem Adjusted NOI for such Project after acquisition or
opening times the number of days in such Fiscal Quarter prior to the date of
acquisition.
     “Administrative Agent” means KeyBank, when acting in its capacity as the
Administrative Agent under any of the Loan Documents, or any successor
Administrative Agent.
     “Administrative Agent’s Office” means the Administrative Agent’s office
located at 127 Public Square, Cleveland, Ohio 44114, or such other office as the
Administrative Agent hereafter may designate by written notice to Borrower and
the Banks.
     “Advance” means any advance made or to be made by any Bank to Borrower as
provided in Article 2, and includes each Alternate Base Rate Advance and LIBOR
Rate Advance.
     “Affiliate” means, as to any Person, any other Person which directly or
indirectly controls, or is under common control with, or is controlled by, such
Person. As used in this definition, “control” (and the correlative terms,
“controlled by” and “under common control with”) shall mean possession, directly
or indirectly, of power to direct or cause the direction of management or
policies (whether through ownership of securities or partnership or other
ownership interests, by contract or otherwise); provided that, in any event, any
Person which owns, directly or indirectly, 10% or more of the securities having
ordinary voting power for the election of directors or other governing body of a
corporation, or 10% or more of the partnership or other ownership interests of
any other Person, will be deemed to be an Affiliate of such corporation,
partnership or other Person.
     “Aggregate Adjusted Current Value” means, as of any date, the sum of
(i) the Adjusted Current Values for all Income-Producing Projects (other than
the HGS Borrowing Base Project) then included in the Unencumbered Pool plus
(ii) if the HGS Borrowing Base Project is then included in the Unencumbered
Pool, the lesser of (A) $200,000,000 and (B) the Adjusted Current Value for the
HGS Borrowing Base Project.
     “Aggregate Commitment” means, subject to Section 2.7 and Section 2.8, Five
Hundred Million Dollars ($500,000,000). The respective Commitments and
Percentages of the Banks with respect to the Aggregate Commitment are set forth
on Schedule 1.1.
     “Agreement” means this First Amended and Restated Unsecured Credit
Agreement, either as originally executed or as it may from time to time be
extended, supplemented, consolidated, amended, restated, increased, renewed or
modified.

- 2 -



--------------------------------------------------------------------------------



 



     “Alternate Base Rate” means, as of any date of determination, the rate per
annum equal to the higher of (a) the Prime Rate in effect on such date and
(b) the Federal Funds Effective Rate in effect on such date plus one-half of 1%
(50 basis points) plus, in either case, the then-current Applicable Margin.
     “Alternate Base Rate Advance” means an Advance made hereunder and specified
to be an Alternate Base Rate Advance in accordance with Article 2.
     “Alternate Base Rate Loan” means a Loan made hereunder and specified to be
an Alternate Base Rate Loan in accordance with Article 2.
     “Applicable Margin” means the interest rate margin set forth below in the
LIBOR Rate Margin column with respect to LIBOR Rate Loans or in the Base Rate
Margin column with respect to Alternate Base Rate Loans, as the case may be,
opposite the Leverage Ratio as of the last day of the Fiscal Quarter most
recently ended:

                  Leverage Ratio   LIBOR Rate Margin     Base Rate Margin  
Less than 35%
    1.10 %     0 %
Equal to or greater than 35% but less than 45%
    1.20 %     0 %
Equal to or greater than 45% but less than 55%
    1.40 %     0 %
Equal to or greater than 55%
    1.60 %     0.25 %

     The Applicable Margin for each Fiscal Quarter shall be established based on
the Leverage Ratio in effect as of the last day of the preceding Fiscal Quarter;
provided, however, that any such change in the Applicable Margin (and therefore
any change in the applicable interest rates for Loans) shall not be effective
until 50 days following the commencement of each Fiscal Quarter. Each previously
Applicable Margin shall remain in effect until a new Applicable Margin is
established as aforesaid. If Borrower fails to deliver a Compliance Certificate
containing the necessary financial information within 50 days after the end of
each Fiscal Quarter in order to determine the new Applicable Margin, or should
the Administrative Agent reasonably believe that such financial information does
not accurately reflect the Leverage Ratio, the Administrative Agent may of its
own volition, upon prior written notice to Borrower (which notice shall include
the basis for the Administrative Agent’s determination), establish the
Applicable Margin based upon what the Administrative Agent reasonably believes
was in fact the Leverage Ratio as of the last day of the prior Fiscal Quarter.
     “Bank” means each bank whose name is set forth in the signature pages of
this Agreement and each lender which may hereafter become a party to this
Agreement pursuant to Section 2.8 or Section 11.8.
     “Banking Day” means (i) with respect to any borrowing, payment or rate
selection of LIBOR Rate Advances, a day (other than a Saturday or Sunday) on
which banks generally are open in Cleveland, Ohio, and New York, New York for
the conduct of substantially all of their commercial lending activities and on
which dealings in Dollars are carried on in the London interbank market and
(ii) for all other purposes, a day (other than a Saturday or Sunday) on which
banks generally are open in Cleveland, Ohio, and New York, New York for the
conduct of substantially all of their commercial lending activities.

- 3 -



--------------------------------------------------------------------------------



 



     “Bayshore Project” means the Project currently owned by Borrower and
located in Brisbane, California.
     “Borrowing Base” means, as of any date, an amount equal to (i) fifty-seven
and one-half percent (57.5%) of the Aggregate Adjusted Current Value of those
Income-Producing Projects in the Unencumbered Pool, plus (ii) fifty percent
(50%) of the Invested Cash in Unstabilized Projects in the Unencumbered Pool,
provided, however, that (A) the aggregate amount contributed to the Borrowing
Base under clause (ii) with respect to Unstabilized Projects shall in no event
exceed twenty percent (20%) of the total Borrowing Base and (B) the aggregate
amount contributed to the Borrowing Base on account of Exception Projects shall
in no event exceed ten percent (10%) of the total Borrowing Base.
     “Capital Lease Obligations” means all monetary obligations of a Person
under any leasing or similar arrangement which, in accordance with Generally
Accepted Accounting Principles, is classified as a capital lease, other than
those obligations so classified solely as a result of FAS 141.
     “Capital Reserves” means, as of any date with respect to any
Income-Producing Project or group of Income-Producing Projects, an annual amount
equal to (i) $0.30 per square foot of the aggregate Net Rentable Area of those
Income-Producing Projects owned by a member of the Consolidated Group as of the
last day of the most recent Fiscal Quarter for which financial results have been
reported and (ii) the applicable Consolidated Group Pro Rata Share of $0.30 per
square foot of the Net Rentable Area of those Income-Producing Projects owned by
an Investment Affiliate as of the last day of such Fiscal Quarter.
     “Capitalization Rate” means (i) eight and three-quarters of one percent
(8.75%) with respect to all Projects other than the HGS Borrowing Base Project,
and (ii) nine and seven-eighths of one percent (9.875%) with respect to the HGS
Borrowing Base Project. The Capitalization Rate with respect to the Projects
other than the HGS Borrowing Base Project shall be reviewed annually by the
Banks and may be adjusted (upward or downward) effective as of each anniversary
of the date of this Agreement to such percentage as the Requisite Banks may
determine, in good faith and in their reasonable discretion, after consultation
with Borrower, to reflect then-current capitalization rates for similar assets.
     “Cash Equivalents” means, as of any date:
      (i) securities issued or directly and fully guaranteed or insured by the
United States of America government or any agency or instrumentality thereof
having maturities of not more than one year from such date;
      (ii) mutual funds organized under the United States Investment Company Act
of 1940, as amended, rated AAm or AAm-G by S&P and P-1 by Moody’s;
      (iii) certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1 by S&P and
not less than P-1 by Moody’s (or in each case, if no bank or trust company is so
rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;

- 4 -



--------------------------------------------------------------------------------



 



      (iv) certificates of deposit or other interest-bearing obligations of a
bank or trust company which is a member in good standing of the Federal Reserve
System having a short term unsecured debt rating of not less than A-1+ by S&P,
and not less than P-1 by Moody’s and which has a long term unsecured debt rating
of not less than A1 by Moody’s (or in each case, if no bank or trust company is
so rated, the highest comparable rating then given to any bank or trust company,
but in such case only for funds invested overnight or over a weekend) provided
that such investments shall mature or be redeemable upon the option of the
holders thereof on or prior to a date three months from the date of their
purchase;
      (v) bonds or other obligations having a short term unsecured debt rating
of not less than A-1+ by S&P and P-1+ by Moody’s and having a long term debt
rating of not less than A1 by Moody’s issued by or by authority of any state of
the United States of America, any territory or possession of the United States
of America, including the Commonwealth of Puerto Rico and agencies thereof, or
any political subdivision of any of the foregoing;
      (vi) repurchase agreements issued by an entity rated not less than A-1+ by
S&P, and not less than P-1 by Moody’s which are secured by United States of
America government securities of the type described in clause (i) of this
definition maturing on or prior to a date one month from the date the repurchase
agreement is entered into;
      (vii) short term promissory notes rated not less than A-1+ by S&P, and not
less than P-1 by Moody’s maturing or to be redeemable upon the option of the
holders thereof on or prior to a date one month from the date of their purchase;
and
      (viii) commercial paper (having original maturities of not more than
365 days) rated at least A-1+ by S&P and P-1 by Moody’s and issued by a foreign
or domestic issuer who, at the time of the investment, has outstanding long-term
unsecured debt obligations rated at least A1 by Moody’s.
     “Certificate” means a certificate signed by a Senior Officer or Responsible
Official (as applicable) of the Person providing the certificate.
     “Closing Date” means the time and Banking Day on which the conditions set
forth in Section 8.1 are satisfied or waived. The Administrative Agent shall
notify Borrower and the Banks of the date that is the Closing Date.
     “Code” means the Internal Revenue Code of 1986, as amended or replaced and
as in effect from time to time.
     “Commitment” means the commitment of each of the Banks (as initially
specified in Schedule 1.1 hereto) to make Advances to fund Loans under
Section 2.1(a) and to participate in Letters of Credit issued under Section 2.6
and Swing Loans made under Section 2.5, as such commitment may increase or
decrease pursuant to the terms of this Agreement.
     “Commitment Assignment and Acceptance” means an assignment and acceptance
agreement substantially in the form of Exhibit A.
     “Compliance Certificate” means a certificate in the form of Exhibit B,
properly completed and signed by a Senior Officer of Borrower.

- 5 -



--------------------------------------------------------------------------------



 



     “Confidential Information” means (i) all of the terms, covenants,
conditions or agreements set forth in this Agreement or any amendments hereto
and any related agreements of whatever nature, (ii) the information and reports
provided in compliance with Article 7 of this Agreement, (iii) any and all
information provided, disclosed or otherwise made available to the
Administrative Agent and the Banks including, without limitation, any and all
plans, maps, studies (including market studies), reports or other data,
operating expense information, as-built plans, specifications, site plans,
drawings, notes, analyses, compilations, or other documents or materials
relating to the Projects or their condition or use, whether prepared by Borrower
or others, which use, or reflect, or that are based on, derived from, or are in
any way related to the foregoing, and (iv) any and all other information of
Parent, its Subsidiaries or the Investment Affiliates that the Administrative
Agent or any Bank may have access to including, without limitation, ideas,
samples, media, techniques, sketches, specifications, designs, plans, forecasts,
financial information, technical information, drawings, works of authorship,
models, inventions, know-how, processes, apparatuses, equipment, algorithms,
financial models and databases, software programs, software source documents,
manuals, documents, properties, names of tenants or potential tenants, vendors,
suppliers, distributors and consultants, and formulae related to the current,
future, and proposed products and services of Parent, its Subsidiaries, the
Investment Affiliates, tenants or potential tenants (including, without
limitation, information concerning research, experimental work, development,
design details and specifications, engineering, procurement requirements,
purchasing, manufacturing, customer lists, investors, employees, clients,
business and contractual relationships, business forecasts, and sales and
marketing plans). Such Confidential Information may be disclosed or accessible
to the Administrative Agent and the Banks as embodied within tangible material
(such as documents, drawings, pictures, graphics, software, hardware, graphs,
charts, or disks), orally, or visually.
     “Consolidated Group” means Parent, Borrower and all Subsidiaries of
Borrower which are consolidated with Parent and Borrower for financial reporting
purposes under GAAP.
     “Consolidated Group Pro Rata Share” means, with respect to any Investment
Affiliate, the percentage of the total equity ownership interests held by the
Consolidated Group in the aggregate in such Investment Affiliate determined by
calculating the greater of (i) the percentage of the issued and outstanding
stock, partnership interests or membership interests in such Investment
Affiliate held by the Consolidated Group in the aggregate and (ii) the
percentage of the total book value of such Investment Affiliate that would be
received by the Consolidated Group in the aggregate upon liquidation of such
Investment Affiliate, after repayment in full of all Indebtedness of such
Investment Affiliate.
     “Consolidated Outstanding Indebtedness” means, as of any date of
determination, without duplication, the sum of (a) all Indebtedness of the
Consolidated Group outstanding at such date, determined on a consolidated basis
in accordance with GAAP (whether recourse or non-recourse), plus, without
duplication, (b) the applicable Consolidated Group Pro Rata Share of any
Indebtedness of each Investment Affiliate other than Indebtedness of such
Investment Affiliate to a member of the Consolidated Group.
     “Continuing Tenant” means, with respect to any Income-Producing Project for
any Fiscal Quarter, a tenant of such Project which was in occupancy at all times
during such Fiscal Quarter and paying rent.

- 6 -



--------------------------------------------------------------------------------



 



     “Contractual Obligation” means, as to any Person, any provision of any
outstanding security issued by that Person or of any material agreement,
instrument or undertaking to which that Person is a party or by which it or any
of its Property is bound.
     “Controlled Entity” means a Person (a) that is a Subsidiary of Parent,
(b) that is a general partnership or a limited partnership in which Borrower or
a Wholly-Owned Subsidiary of Borrower is the sole managing general partner and
such managing general partner has the sole power to (i) sell all or
substantially all of the assets of such Person, (ii) incur Indebtedness in the
name of such Person, (iii) grant a Lien on all or any portion of the assets of
such Person and (iv) otherwise generally manage the business and assets of such
Person or (c) that is a limited liability company for which Borrower or a
Wholly-Owned Subsidiary of Borrower is the sole manager and such manager has the
sole power to do the acts described in subclauses (i) through (iv) of clause (b)
above.
     “Debt Offering” means the issuance and sale by any member of the
Consolidated Group of any debt securities of such member, excluding debt
securities issued to and retained by another member of the Consolidated Group.
     “Debt Service” means, for any Fiscal Quarter, the sum of all Interest
Expense and all mandatory or regularly scheduled principal payments due and
payable during such Fiscal Quarter on the related Indebtedness, excluding any
balloon payments due upon maturity of such Indebtedness (provided that Debt
Service with respect to the Consolidated Group shall include only the applicable
Consolidated Group Pro Rata Share of all such principal payments for such Fiscal
Quarter with respect to Indebtedness of Investment Affiliates). Debt Service
shall include the portion of rent payable by a Person during such Fiscal Quarter
under Capital Lease Obligations that should be treated as principal in
accordance with Generally Accepted Accounting Principles.
     “Debtor Relief Laws” means the Bankruptcy Code of the United States of
America, as amended from time to time, and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief Laws from time to time in
effect affecting the rights of creditors generally.
     “Default” means any event that, with the giving of any applicable notice or
passage of time specified in Section 9.1 or both, would be an Event of Default.
     “Defaulting Bank” means (a) any Bank that has failed to fund any Advance
within two (2) Banking Days after such funding is required pursuant to this
Agreement; or (b) any Bank that has (i) breached any other material term or
condition of this Agreement or (ii) failed to make any other payment to the
Administrative Agent (whether such payment is a reimbursement for costs,
expenses or attorneys’ fees, an indemnity payment, the repayment of erroneously
paid funds, a portion of any set-off to be turned over to the Administrative
Agent or otherwise) when such payment is due and payable under this Agreement or
any other Loan Document, if such breach or failure has not been cured or paid
within ten (10) days after notice thereof from the Administrative Agent to such
Bank.
     “Default Rate” means the interest rate prescribed in Section 3.6.
     “Designated Deposit Account” means a deposit account to be maintained by
Borrower with KeyBank or one of its Affiliates, as from time to time designated
by Borrower by written notification to the Administrative Agent.

- 7 -



--------------------------------------------------------------------------------



 



     “Distribution” means, with respect to any shares of capital stock or any
warrant or option to purchase an equity security or other equity security or
interest issued by a Person, (i) the retirement, redemption, purchase or other
acquisition for cash or for Property by such Person of any such security or
interest, (ii) the payment by such Person of any dividend in cash or in Property
on or with respect to any such security or interest, (iii) any Investment by
such Person in the holder of 5% or more of any such security or interest if a
purpose of such Investment is to avoid characterization of the transaction as a
Distribution or (iv) any other payment in cash or Property by such Person
constituting a distribution under applicable Laws with respect to such security
or interest.
     “Dollars” or “$” means United States of America dollars.
     “EBITDA” means, with respect to any Person for any Fiscal Quarter, the Net
Income of such Person (from operations and from discontinued operations) for
that Fiscal Quarter, before (i) interest, income taxes, depreciation,
amortization and all other non-cash expenses (including non-cash compensation,
to the extent not actually paid as a cash expense) of such Person for that
Fiscal Quarter and (ii) extraordinary gains (and losses) of such Person, in each
case as determined on a consolidated basis in accordance with Generally Accepted
Accounting Principles; provided, that in performing the foregoing calculation of
EBITDA with respect to the Consolidated Group, that portion of EBITDA
attributable to the Consolidated Group’s equity interests in any Investment
Affiliates shall be deducted, and the applicable Consolidated Group Pro Rata
Share of EBITDA in each such Investment Affiliate shall be added back into the
calculation.
     “Eligible Assignee” means (a) another Bank, (b) with respect to any Bank,
any Affiliate of that Bank, (c) any commercial bank having a combined capital
and surplus of $5,000,000,000 or more, (d) the central bank of any country which
is a member of the Organization for Economic Cooperation and Development,
(e) any savings bank, savings and loan association or similar financial
institution which (A) has a net worth of $500,000,000 or more, (B) is engaged in
the business of lending money and extending credit under credit facilities
substantially similar to those extended under this Agreement and (C) is
operationally and procedurally able to meet the obligations of a Bank hereunder
to the same degree as a commercial bank, and (f) any other financial institution
(including a mutual fund or other fund) approved by the Administrative Agent
and, unless an Event of Default shall have occurred and be continuing, Borrower
(such approval not to be unreasonably withheld or delayed) having total assets
of $500,000,000 or more which meets the requirements set forth in subclauses (B)
and (C) of clause (e) above; provided that each Eligible Assignee must either
(a) be organized under the Laws of the United States of America, any State
thereof or the District of Columbia or (b) be organized under the Laws of the
Cayman Islands or any country which is a member of the Organization for Economic
Cooperation and Development, or a political subdivision of such a country, and
(i) act hereunder through a branch, agency or funding office located in the
United States of America and (ii) be exempt from withholding of tax on interest
and deliver the documents related thereto pursuant to Section 11.21.
     “Employee Plan” means any (a) employee benefit plan (as defined in
Section 3(3) of ERISA) that is subject to Title I of ERISA, (b) any plan (as
defined in Section 4975(e)(1) of the Code) that is subject to Section 4975 of
the Code, (c) any entity the underlying assets of which include plan assets (as
defined in 29 C.F.R. Section 2510.3-101 or otherwise under ERISA) by reason of a
plan’s investment in such entity (including an insurance company general
account), or (d) a governmental plan (as defined in Section 3(32) of ERISA or
Section 414(d) of the Code) organized in a jurisdiction within the United States
of America having prohibitions on transactions

- 8 -



--------------------------------------------------------------------------------



 



with such governmental plan substantially similar to those contained in
Section 406 of ERISA or Section 4975 of the Code.
     “Equity Offering” means the issuance and sale by any member of the
Consolidated Group of any equity securities of such member, excluding equity
securities issued to and retained by another member of the Consolidated Group.
     “ERISA” means the Employee Retirement Income Security Act of 1974, and any
regulations issued pursuant thereto, as amended or replaced and as in effect
from time to time.
     “ERISA Affiliate” means each Person (whether or not incorporated) which is
required to be aggregated with Parent pursuant to Section 414 of the Code.
     “Event of Default” shall have the meaning provided in Section 9.1.
     “Exception Projects” means, as of any date, any Qualified Unencumbered
Project (other than the Landmark at Eastview Project and the KOP Project) which
is not wholly-owned in fee simple by Borrower or a Wholly-Owned Subsidiary of
Borrower but which (i) is owned by a member of the Consolidated Group and
(ii) has been added to, and is then included in, the Unencumbered Pool pursuant
to the exceptions provided in Section 2.11.
     “Excluded Tenant” means, with respect to any Income-Producing Project for
any Fiscal Quarter, a tenant of such Project (i) whose lease expired or was
terminated during such Fiscal Quarter or within thirty (30) days after the
expiration of such Fiscal Quarter or (ii) which either defaulted in the payment
of any of its lease obligations during such Fiscal Quarter (and such payment
default is continuing after all required notices have been given and all
applicable cure periods provided for in such lease have expired) or was the
debtor in a voluntary or involuntary proceeding under any Debtor Relief Law
during such Fiscal Quarter.
     “Facility” means the Loans, Swing Loans and Letters of Credit made
available to Borrower hereunder from time to time by the Banks.
     “Facility Availability Amount” means, as of any date, the lowest of (a) the
Aggregate Commitment, (b) the Borrowing Base as of such date less the excess, if
any, of Total Unsecured Indebtedness (excluding Subordinated Debt) over the
Outstanding Facility Amount and (c) the maximum aggregate Outstanding Facility
Amount that could be outstanding on such date without causing the Unsecured Debt
Service Coverage Ratio to fall below 2.00 to 1.00.
     “FAS 141” means Statement No. 141 issued by the Financial Accounting
Standards Board.
     “Federal Funds Effective Rate” shall mean, for any day, the rate per annum
announced by the Federal Reserve Bank of Cleveland on such day as being the
weighted average of the rates on overnight federal funds transactions arranged
by federal funds brokers on the previous trading day, as computed and announced
by such Federal Reserve Bank in substantially the same manner as such Federal
Reserve Bank computes and announces the weighted average it refers to as the
“Federal Funds Effective Rate.”
     “Fee Letter” means that certain fee letter dated as of June 26, 2006 among
the Parent, Borrower and the Administrative Agent.

- 9 -



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means the fiscal quarter of the Consolidated Group ending
on each March 31, June 30, September 30 and December 31.
     “Fiscal Year” means the fiscal year of Borrower ending on each December 31.
     “Fixed Charge Coverage Ratio” means, as of any date, (a) Adjusted EBITDA
divided by (b) the sum of (i) Debt Service with respect to the Consolidated
Group plus (ii) all Preferred Distributions of the Consolidated Group plus
(iii) the Consolidated Group Pro Rata Share of all Preferred Distributions of
Investment Affiliates, in each case based on the most recent Fiscal Quarter for
which financial results have been reported.
     “Funds From Operations” with respect to any fiscal period shall have the
same meaning determined from time to time by the National Association of Real
Estate Investment Trusts to be the meaning most commonly used by its members.
     “Generally Accepted Accounting Principles” or “GAAP” means, as of any date
of determination, accounting principles (a) set forth as generally accepted in
then currently effective Opinions of the Accounting Principles Board of the
American Institute of Certified Public Accountants, (b) set forth as generally
accepted in then currently effective Statements of the Financial Accounting
Standards Board or (c) that are then approved by such other entity as may be
approved by a significant segment of the accounting profession in the United
States of America. The term “consistently applied,” as used in connection
therewith, means that the accounting principles applied are consistent in all
material respects with those applied at prior dates or for prior periods.
     “Governmental Agency” means (a) any international, foreign, federal, state,
county or municipal government, or political subdivision thereof, (b) any
governmental or quasi-governmental agency, authority, board, bureau, commission,
department, instrumentality or public body or (c) any court or administrative
tribunal, each of competent jurisdiction.
     “Gross Asset Value” means, as of any day, an amount equal to the sum of the
following assets then owned by a member of the Consolidated Group or an
Investment Affiliate and valued as follows: (i) Adjusted NOI attributable to
Projects owned by a member of the Consolidated Group (or the Consolidated Group
Pro Rata Share thereof with respect to Projects owned by an Investment
Affiliate) (excluding any such portion of such Adjusted NOI attributable to
(a) the HGS Borrowing Base Project, (b) those buildings in the Sun Campus
Project not yet designated by Borrower to be valued based on Adjusted NOI as
described below, (c) Projects that were Unstabilized Projects at any time during
the Fiscal Quarter with respect to which Adjusted NOI is determined,
(d) Projects acquired after the first day of such Fiscal Quarter, or
(e) Projects disposed of during or after such Fiscal Quarter), divided by the
applicable Capitalization Rate; plus, without duplication, (ii) with respect to
each such excluded Project that was an Unstabilized Project, the greater of
(a) the portion of such Adjusted NOI attributable to such excluded Project (or
the Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned by an Investment Affiliate), divided by the applicable
Capitalization Rate and (b) the Consolidated Group’s GAAP cost basis (or the
Consolidated Group Pro Rata Share thereof with respect to any such excluded
Project owned by an Investment Affiliate) in such excluded Project; plus
(iii) the lesser of (a) $200,000,000 and (b) the Adjusted NOI attributable to
the HGS Borrowing Base Project divided by the applicable Capitalization Rate,
plus (iv) the applicable aggregate acquisition cost as shown on Exhibit H for
those buildings in the Sun Campus Project Borrower has not yet designated for
valuation based on

- 10 -



--------------------------------------------------------------------------------



 



Adjusted NOI by giving an irrevocable written notice to such effect to the
Administrative Agent; plus (v) the acquisition cost of all Projects acquired
after the first day of such Fiscal Quarter and on or prior to such date of
determination (or the Consolidated Group Pro Rata Share thereof with respect to
any such acquired Project owned by an Investment Affiliate); plus (vi) the
acquisition cost of all raw land held for development as of such date (or the
Consolidated Group Pro Rata Share thereof with respect to any such land owned by
an Investment Affiliate) (provided that the amount contributed to Gross Asset
Value under this clause (vi) shall not exceed 10% of the total Gross Asset
Value); plus (vii) cash and Cash Equivalents of the Consolidated Group as of
such date of determination.
     “Guarantors” means, collectively, (a) Parent, (b) the Initial Unencumbered
Project Subsidiaries, and (c) any other Subsidiary of Borrower that hereafter
owns a Qualified Unencumbered Project and executes a Joinder Agreement pursuant
to Section 5.13. Guarantors are jointly and severally obligated with respect to
the Obligations.
     “Guarantee” or “Guaranteed Obligation” means, as to any Person, any
(a) guarantee by that Person of Indebtedness of, or other obligation performable
by, any other Person or (b) assurance given by that Person to an obligee of any
other Person with respect to the performance of an obligation by, or the
financial condition of, such other Person, whether direct, indirect or
contingent, including any purchase or repurchase agreement covering such
obligation or any collateral security therefor, any agreement to provide funds
(by means of loans, capital contributions or otherwise) to such other Person,
any agreement to support the solvency or level of any balance sheet item of such
other Person or any “keep-well” or other arrangement of whatever nature given
for the purpose of assuring or holding harmless such obligee against loss with
respect to any obligation of such other Person; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation in respect of Indebtedness shall be deemed to be an amount equal to
the stated or determinable amount of the related Indebtedness (unless the
Guarantee Obligation is limited by its terms to a lesser amount, in which case
to the extent of such amount) or, if not stated or determinable, the reasonably
anticipated liability in respect thereof as determined by the Person in good
faith pursuant to Generally Accepted Accounting Principles.
     “Guaranties” means that certain Parent Guaranty dated as of the Agreement
Effective Date executed by Parent in the form attached hereto as Exhibit C-1 and
made a part hereof, and that certain Subsidiary Guaranty dated as of the
Agreement Effective Date executed by the Initial Unencumbered Project
Subsidiaries in the form attached hereto as Exhibit C-2 and made a part hereof,
as such Subsidiary Guaranty may be amended from time to time including by the
joinder of additional Guarantors therein pursuant to a Joinder Agreement
pursuant to Section 5.13.
     “Hazardous Materials” means substances defined as “hazardous substances”
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, 42 U.S.C. §9601 et seq., or as “hazardous”, “toxic” or “pollutant”
substances or as “solid waste” pursuant to the Hazardous Materials
Transportation Act, 49 U.S.C. §1801, et seq., the Resource Conservation and
Recovery Act, 42 U.S.C. §6901, et seq., or as “friable asbestos” pursuant to the
Toxic Substances Control Act, 15 U.S.C. §2601 et seq. or any other applicable
Hazardous Materials Law, in each case as such Laws are amended from time to
time.
     “Hazardous Materials Laws” means all Laws governing the treatment,
transportation or disposal of Hazardous Materials applicable to any of the
Projects.

- 11 -



--------------------------------------------------------------------------------



 



     “HGS Borrowing Base Project” means that certain Project located at 9911
Belward Campus Drive, Rockville, Maryland consisting of approximately nine and
one-half acres of land improved with a building containing approximately 289,912
gross square feet of laboratory manufacturing space and owned in fee simple by a
Wholly-Owned Subsidiary of Borrower.
     “Income-Producing Project” means any Project other than an Unstabilized
Project.
     “Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed; (b) all obligations of such Person, whether
or not for money borrowed (i) represented by notes payable, or drafts accepted,
in each case representing extensions of credit, (ii) evidenced by bonds,
debentures, notes or similar instruments, or (iii) constituting purchase money
indebtedness, conditional sales contracts or other similar instruments, upon
which interest charges are customarily paid or that are issued or assumed as
full or partial payment for Property or services rendered; (c) Capital Lease
Obligations of such Person; (d) all reimbursement obligations of such Person
under any letters of credit or acceptances (whether or not the same have been
presented for payment); (e) all off-balance sheet obligations of such Person;
(f) all obligations of such Person in respect of any repurchase obligation,
takeout commitment or forward equity commitment, in each case evidenced by a
binding agreement (it being understood that the term “Indebtedness” shall not
include trade payables incurred in the ordinary course of business or
obligations of such Person under purchase agreements pertaining to potential
acquisition by such Person of additional real properties (and related assets));
(g) net mark to market exposure of such Person under any interest rate
protection agreement (including, without limitation, any interest rate swaps,
caps, floors, collars and similar agreements) and currency swaps and similar
agreements; (h) all Indebtedness of other Persons which such Person has
Guaranteed or is otherwise recourse to such Person (except for guaranties of
customary non-recourse “carve-out” exceptions for fraud, misapplication of
funds, environmental indemnities and other similar exceptions to recourse
liability (but not exceptions relating to bankruptcy, insolvency, receivership
or other similar events)); and (i) all Indebtedness of another Person secured by
any Lien on Property owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness or other payment
obligation. For the avoidance of doubt, Indebtedness shall not include premiums
required by FAS 141 as a result of the assumption of Indebtedness bearing an
interest rate that was above market interest rates at the time of assumption.
     “Initial Unencumbered Projects” means the Qualified Unencumbered Projects
so identified in Schedule 4.18.
     “Initial Unencumbered Project Subsidiaries” means the Subsidiaries of
Borrower which own Qualified Unencumbered Projects as of the Agreement Effective
Date and have executed the Guaranty.
     “Intangible Assets” means assets that are considered intangible assets
under Generally Accepted Accounting Principles, including customer lists,
goodwill, copyrights, trade names, trademarks and patents.
     “Interest Coverage Ratio” means, as of any date of determination, the ratio
of (a) Adjusted EBITDA to (b) Interest Expense.

- 12 -



--------------------------------------------------------------------------------



 



     “Interest Expense” means, with respect to the Consolidated Group and
measured as of the last day of the most recent Fiscal Quarter for which
financial results have been reported, the sum of (a) all interest of the
Consolidated Group (whether accrued or paid, without duplication) for such
Fiscal Quarter, excluding any non-cash interest expense, but including
capitalized interest due to any Person who is not a Member of the Consolidated
Group which is not funded from the proceeds of a construction loan, plus (b) the
portion of rent paid or payable by the Consolidated Group (without duplication)
for such Fiscal Quarter under Capital Lease Obligations that should be treated
as interest in accordance with Financial Accounting Standards Board Statement
No. 13, plus (c) the Consolidated Group Pro Rata Share of any interest expense
of the type described in clause (a) and clause (b) above of each Investment
Affiliate for such Fiscal Quarter.
     “Invested Cash” means all cash equity invested by the Consolidated Group in
an Unstabilized Project, including the purchase price, hard construction costs
and soft costs reasonably acceptable to the Administrative Agent that have been
directly expended toward the acquisition or development of such Unstabilized
Project.
     “Investment” means, when used in connection with any Person, any investment
by or of that Person, whether by means of purchase or other acquisition of stock
or other securities of any other Person or by means of a loan, advance creating
a debt, capital contribution, guaranty or other debt or equity participation or
interest in any other Person, including any partnership and joint venture
interests of such Person. The amount of any Investment shall be the amount
actually invested (minus any return of capital with respect to such Investment
which has actually been received in cash or Cash Equivalents or has been
converted into cash or Cash Equivalents), without adjustment for subsequent
increases or decreases in the value of such Investment.
     “Investment Affiliate” means any Person in which the Consolidated Group,
directly or indirectly, has either a controlling interest or a ten percent (10%)
or greater ownership interest, whose financial results, in either case, are not
consolidated under GAAP with the financial results of the Consolidated Group.
     “Joinder Agreement” means the joinder agreement with respect to the
Guaranty to be executed and delivered pursuant to Section 5.13 by any additional
Subsidiary Guarantor in the form of Exhibit C-3 (with such changes thereto as
the Administrative Agent shall in its discretion reasonably require) either as
originally executed or as it may from time to time be supplemented, modified,
amended, extended or supplanted.
     “KOP Project” means that certain Project currently owned by a member of the
Consolidated Group (sometimes referred to by the Parties as the “King of Prussia
Project”) and located in Philadelphia, Pennsylvania.
     “Landmark at Eastview Project” means that certain Project currently owned
by a member of the Consolidated Group and located in Westchester County, New
York.
     “Laws” means, collectively, all international, foreign, federal, state and
local statutes, treaties, rules, regulations, ordinances, codes and
administrative or judicial precedents.
     “Lead Arranger” means KeyBanc Capital Markets.

- 13 -



--------------------------------------------------------------------------------



 



     “Letter of Credit” means a standby letter of credit which is payable upon
presentation of a sight draft and other documents, as originally issued pursuant
to this Agreement or as amended, modified, extended, renewed or supplemented
thereafter.
     “Letter of Credit Exposure” means, at any time, the sum of (a) the
aggregate undrawn amount of all outstanding Letters of Credit at such time plus
(b) the aggregate amount of all unreimbursed drawings under Letters of Credit at
such time.
     “Letter of Credit Fee” means the fees payable to the Banks with respect to
a Letter of Credit as described in Section 2.6(e).
     “Letter of Credit Request” means the request described in Section 2.6.
     “Leverage Ratio” means, as of any day, (a) Consolidated Outstanding
Indebtedness as of such date less Qualifying Trust Preferred Obligations as of
such date, divided by (b) Gross Asset Value as of such date, expressed as a
percentage.
     “LIBOR Base Rate” means, with respect to a LIBOR Rate Advance for the
relevant LIBOR Period, the applicable British Bankers’ Association LIBOR rate
for deposits in Dollars as reported by any generally recognized financial
information service as of 11:00 a.m. (London time) two Banking Days prior to the
first day of such LIBOR Period, and having a maturity equal to such LIBOR
Period, provided that, if no such British Bankers’ Association LIBOR rate is
available to the Administrative Agent, the applicable LIBOR Base Rate for the
relevant LIBOR Period shall instead be the rate determined by the Administrative
Agent to be the rate at which KeyBank or one of its Affiliate banks offers to
place deposits in Dollars with first class banks in the London interbank market
at approximately 11:00 a.m. (London time) two Banking Days prior to the first
day of such LIBOR Period, in the approximate amount of the relevant LIBOR Rate
Advance and having a maturity equal to such LIBOR Period.
     “LIBOR Lending Office” means, as to each Bank, its office or branch so
designated by written notice to Borrower and the Administrative Agent as its
LIBOR Lending Office. If no LIBOR Lending Office is designated by a Bank, its
LIBOR Lending Office shall be its office at its address for purposes of notices
hereunder.
     “LIBOR Period” means, as to each LIBOR Rate Loan, the period commencing on
the date specified by Borrower pursuant to Section 2.1(d) and ending 1, 2, 3 or
6 months (or, with the written consent of all of the Banks, any other period)
thereafter, as specified by Borrower in the applicable Request for Loan;
provided that:
     (a) the first day of any LIBOR Period shall be a Banking Day;
     (b) any LIBOR Period that would otherwise end on a day that is not a
Banking Day shall be extended to the next succeeding Banking Day unless such
Banking Day falls in another calendar month, in which case such LIBOR Period
shall end on the next preceding Banking Day;
     (c) any LIBOR Period which begins on a day for which there is no
numerically corresponding date in the calendar month in which such LIBOR Period
would otherwise end shall instead end on the last Banking Day of such calendar
month; and

- 14 -



--------------------------------------------------------------------------------



 



     (d) no LIBOR Period shall extend beyond the Maturity Date.
     “LIBOR Rate” means, as of any date during any LIBOR Period, the sum of
(A) the LIBOR Base Rate applicable to such LIBOR Period divided by one minus the
then-current Reserve Percentage and (B) the then-current Applicable Margin with
respect to LIBOR Rate Loans.
     “LIBOR Rate Advance” means an Advance made hereunder and specified to be a
LIBOR Rate Advance in accordance with Article 2.
     “LIBOR Rate Loan” means a Loan made hereunder and specified to be a LIBOR
Rate Loan in accordance with Article 2.
     “Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment
for security, security interest, encumbrance, lien or charge of any kind,
whether voluntarily incurred or arising by operation of Law or otherwise,
affecting any Property, including any conditional sale or other title retention
agreement, any lease in the nature of a security interest, and/or the filing of
any financing statement (other than a precautionary financing statement with
respect to a lease that is not in the nature of a security interest) under the
Uniform Commercial Code or comparable Law of any jurisdiction with respect to
any Property.
     “Life Sciences Buildings” means office buildings, office/laboratory
buildings and research or manufacturing/warehouse buildings, the major tenants
of which are primarily medical, pharmaceutical, biotech or other life sciences
companies, or are otherwise affiliated with the life sciences industry.
     “Line Loan” means a Loan to Borrower funded by pro rata Advances from the
Banks made pursuant to Section 2.1(a).
     “Line Note” means any of the promissory notes made by Borrower to a Bank
evidencing Advances under that Bank’s Percentage of the Aggregate Commitment,
substantially in the form of Exhibit D, either as originally executed or as the
same may from time to time be supplemented, modified, amended, renewed or
extended.
     “Loan” means the aggregate of the Advances made at any one time by the
Banks pursuant to Section 2.1 and the Swing Loans made pursuant to Section 2.5.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranties and each Joinder Agreement and any other agreements of any type or
nature hereafter executed and delivered by Borrower or Guarantors to the
Administrative Agent or to any Bank in any way relating to or in furtherance of
this Agreement, in each case either as originally executed or as the same may
from time to time be supplemented, modified, amended, restated, extended or
supplanted.
     “Loan Parties” means, collectively, as of any date, Borrower and the
Guarantors.
     “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X.
     “Material Adverse Effect” means (a) a material adverse change in the status
of the business, results of operations or condition (financial or otherwise) of
the Consolidated Group taken as a whole, and/or (b) any set of circumstances or
events which (i) has had or would reasonably be

- 15 -



--------------------------------------------------------------------------------



 



expected to have a material adverse effect upon the validity or enforceability
of any Loan Document (other than as a result of any action or inaction of the
Administrative Agent or any Bank), or (ii) has materially impaired or would
reasonably be expected to materially impair the ability of Borrower and the
Guarantors to perform the Obligations.
     “Maturity Date” means June 27, 2009 (which is the day immediately preceding
the third (3rd) anniversary of the Agreement Effective Date), or, if the
Maturity Date has then been extended pursuant to Section 2.10, such extended
Maturity Date.
     “Monthly Payment Date” means the first day of each calendar month.
     “Moody’s” means Moody’s Investor Service, Inc. and its successors.
     “Mortgageable Ground Lease” means any lease (a) which is a direct lease
granted by the fee owner of the applicable Project, (b) which has a remaining
term, as of the date such Project becomes a Qualified Unencumbered Project, of
not less than thirty (30) years, including extension options which are
exercisable solely at the discretion of the lessee thereunder, (c) under which
no material default has occurred and is continuing, (d) with respect to which a
leasehold mortgage may be granted, and (e) which the Administrative Agent has
otherwise reasonably determined is financeable.
     “Multiemployer Plan” means any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which one or more members of the Consolidated
Group or any of their ERISA Affiliates contribute or are obligated to
contribute.
     “Negative Pledge” means a Contractual Obligation (other than the Loan
Documents and the documents executed in connection with the Related Facilities)
that contains a covenant binding on any owner of a Project that prohibits Liens
on any of such owner’s Projects, other than any such covenant contained in a
Contractual Obligation (other than the Loan Documents and the documents executed
in connection with the Related Facilities) granting or relating to a particular
Lien on a Project which prohibits further Liens on such Project and on the
direct or indirect ownership interests in the entity owning such Project.
     “Net Income” means, with respect to any Person and with respect to any
fiscal period, the net income of that Person for that period, determined in
accordance with Generally Accepted Accounting Principles, consistently applied.
     “Net Rentable Area” means with respect to any Project, the floor area of
any buildings, structures or improvements available for leasing to tenants
(excluding storage lockers and parking spaces), as reasonably determined by the
Administrative Agent, the manner of such determination to be consistent for all
Projects unless otherwise approved by the Administrative Agent.
     “Net Worth” means, as of any day, (a) Gross Asset Value as of such date
minus (b) Consolidated Outstanding Indebtedness as of such date.
     “New Tenant” means, with respect to any Income-Producing Project for any
Fiscal Quarter, a tenant of such Project which first took occupancy of its
premises at such Project and commenced paying rent at any time during the period
from the second day of such Fiscal Quarter through and including the thirtieth
(30th) day after the end of such Fiscal Quarter.

- 16 -



--------------------------------------------------------------------------------



 



     “NOI” means, with respect to any Project for any applicable Fiscal Quarter,
the sum of (i) actual rental income for such Fiscal Quarter attributable to
Continuing Tenants and New Tenants; (ii) with respect to any New Tenant, an
imputed amount of net rental income for those days during such Fiscal Quarter
during which such New Tenant was not in occupancy and paying rent based on the
per diem net rental income being paid by such New Tenant as of the commencement
of its obligation to pay rent on its lease; (iii) all actual expense
reimbursements received from such tenants for such Fiscal Quarter; and (iv) all
actual other income for such Fiscal Quarter less (A) actual operating expenses
for such Fiscal Quarter (excluding from operating expenses, any allocation of
general and administrative expenses related to the operations of the
Consolidated Group and its Investment Affiliates), (B) actual management fees
payable with respect to such Project for such Fiscal Quarter and (C) any actual
or imputed rental income for such Fiscal Quarter attributable to Excluded
Tenants, provided, however, that in the case of any such Project owned by an
Investment Affiliate, only the Consolidated Group Pro Rata Share of the
foregoing amount attributable to such Project shall be included in “NOI”.
     “Non-Recourse Indebtedness” means Indebtedness for which the liability of
the obligor thereunder (except with respect to fraud, Hazardous Materials Laws
liability and other customary non-recourse “carve-out” exceptions) either is
contractually limited to collateral securing such Indebtedness or is so limited
by operation of Law.
     “Notes” means, collectively, the Line Notes and the Swing Loan Note.
     “Obligations” means all present and future obligations of every kind or
nature of Borrower at any time and from time to time owed to the Administrative
Agent or the Banks or any one or more of them, under any one or more of the Loan
Documents, whether due or to become due, matured or unmatured, liquidated or
unliquidated, or contingent or noncontingent, including obligations of
performance as well as obligations of payment, and including interest that
accrues after the commencement of any proceeding under any Debtor Relief Law by
or against any member of the Consolidated Group.
     “Opinions of Counsel” means the favorable written legal opinions of Latham
& Watkins LLP and McGuire Woods LLP, counsel to Borrower, in form and substance
reasonably satisfactory to the Administrative Agent.
     “Outstanding Facility Amount” means, as of any date, the aggregate of all
Line Loans, Swing Loans and Letter of Credit Exposure outstanding on such date.
     “Parent” means BioMed Realty Trust, Inc., a Maryland corporation.
     “Party” means any Person other than the Administrative Agent and the Banks,
which now or hereafter is a party to any of the Loan Documents.
     “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereof established under ERISA.
     “Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, which is
subject to Title IV of ERISA and with respect to the Consolidated Group is
maintained by a member of the Consolidated Group or to which a member of the
Consolidated Group contributes or has an obligation to contribute.

- 17 -



--------------------------------------------------------------------------------



 



     “Percentage” means, with respect to each Bank as of any date, the
percentage derived by dividing that Bank’s then-current Commitment by the
then-current Aggregate Commitment.
     “Permitted Business Activities” means the acquisition, development,
renovation, ownership, leasing, sale and operation of Life Sciences Buildings
(including Unstabilized Projects that will be used as Life Sciences Buildings
following completion of development) plus free-standing parking garages that
serve such Life Sciences Buildings, in the case of the 47 Erie Parking Garage in
Cambridge, Massachusetts and any such parking garage that may be acquired as
part of a future acquisition of Life Sciences Buildings, so long as Borrower has
obtained the prior written approval of the Administrative Agent to the inclusion
of such garage, such approval not to be unreasonably withheld, conditioned or
delayed.
     “Permitted Liens” is defined in Section 6.14.
     “Person” means any individual or entity, including a trustee, corporation,
limited liability company, general partnership, limited partnership, joint stock
company, trust, estate, unincorporated organization, business association, firm,
joint venture, Governmental Agency, or other entity.
     “Preferred Distributions” means, as of any date with respect to any Person,
the Distributions due and payable to the holders of Preferred Equity in such
Person for the most recent Fiscal Quarter for which financial results have been
reported.
     “Preferred Equity” means, with respect to any Person, any form of preferred
stock (whether perpetual, convertible or otherwise) or other ownership or
beneficial interest in such Person that entitles the holders thereof to
preferential payment or distribution priority with respect to dividends, assets
or other payments over the holders of any other stock or other ownership or
beneficial interest in such Person.
     “Prime Rate” means a rate per annum equal to the prime rate of interest
publicly announced from time to time by KeyBank or its parent as its prime rate
(which is not necessarily the lowest rate charged to any customer), changing
when and as said prime rate changes. In the event that there is a successor to
the Administrative Agent by merger, or the Administrative Agent assigns its
duties and obligations to an Affiliate, then the term “Prime Rate” as used in
this Agreement shall mean the prime rate, base rate or other analogous rate of
the new Administrative Agent.
     “Project” means any parcel of real property located in the 48 states that
comprise the continental United States of America or in the District of Columbia
which is owned, leased or operated (in each case in whole or in part) by
Borrower, or any of its Subsidiaries or Investment Affiliates and which is
either (i) improved with completed Life Sciences Buildings or (ii) held for the
development of Life Sciences Buildings, or (iii) a free-standing parking garage
serving such Life Sciences Buildings in the case of the 47 Erie Parking Garage
in Cambridge, Massachusetts, and any other parking garages acquired hereafter
with the prior approval of the Administrative Agent, as provided above.
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, or tangible or intangible.
     “Qualified Unencumbered Project” means an Income-Producing Project or an
Unstabilized Project that (a) other than as specified below, is wholly owned in
fee simple by Borrower or a

- 18 -



--------------------------------------------------------------------------------



 



Guarantor that is a Wholly-Owned Subsidiary of Borrower, (b) is leased in
accordance with Section 5.17, (c) does not have any title, survey, environmental
or other defects that would reasonably be expected to materially impair the
value, use of or ability to sell or refinance such Project, (d) is Unencumbered,
and (e) would not cause Borrower to be in violation of the covenants set forth
in Section 5.17. Notwithstanding clause (a) of the preceding sentence, (i) with
respect to the Landmark at Eastview Project and any Exception Project not owned
in fee simple, Borrower or a Guarantor that is a Wholly-Owned Subsidiary of
Borrower may own a leasehold interest (as opposed to a fee simple interest)
pursuant to a Mortgageable Ground Lease in such Project, (ii) with respect to
the KOP Project, Borrower or a Guarantor which is a Wholly-Owned Subsidiary of
Borrower need not own such KOP Project directly, provided that Borrower or a
Guarantor that is a Wholly-Owned Subsidiary of Borrower (A) owns at least 89% of
the equity interests of the Person that owns such KOP Project and (B) receives
as a return on equity or debt 100% of the cash flow from such KOP Project and
(iii) with respect to any Exception Project that is not so wholly owned,
Borrower or a Guarantor that is a Wholly-Owned Subsidiary of Borrower need not
own such Exception Project directly, provided that the Person that owns such an
Exception Project has executed a Joinder Agreement and become a Subsidiary
Guarantor.
     “Qualifying Trust Preferred Obligation” means any Indebtedness of the
Consolidated Group which (i) has an original maturity of not less than thirty
(30) years, (ii) is non-amortizing and non-callable, (iii) provides for payment
of interest only not more often than quarterly, (iv) imposes no financial
covenants on the Consolidated Group, (v) provides for the subordination of such
Indebtedness to repayment of the Obligations on such terms as are reasonably
acceptable to the Administrative Agent; and (vi) when aggregated with any other
such Indebtedness then outstanding does not exceed five percent (5%) of the
then-current Gross Asset Value.
     “Regulation D” means Regulation D, as at any time amended, of the Board of
Governors of the Federal Reserve System, or any other regulation in substance
substituted therefor.
     “Regulations T, U and X” means Regulations T, U and X, as at any time
amended, of the Board of Governors of the Federal Reserve System, or any other
regulations in substance substituted therefor.
     “Related Facilities” means the term loans to Borrower made pursuant to the
Secured Term Loan Agreement and the Secured Bridge Loan Agreement.
     “Request for Loan” means a written request for a Loan substantially in the
form of Exhibit E, signed by a Senior Officer of Borrower, and properly
completed to provide all information required to be included therein.
     “Requirement of Law” means, as to any Person, the articles or certificate
of incorporation and by-laws or other organizational or governing documents of
such Person, and any Law, or judgment, award, decree, writ or determination of a
Governmental Agency, in each case applicable to or binding upon such Person or
any of its Property or to which such Person or any of its Property is subject.
     “Requisite Banks” means (a) as of any date of determination if the
Aggregate Commitment is then in effect, Banks having in the aggregate 66-2/3% or
more of the Aggregate Commitment then in effect and (b) as of any date of
determination if the Aggregate Commitment has then been suspended or terminated,
Banks holding Advances and participation interests in Letters of Credit

- 19 -



--------------------------------------------------------------------------------



 



and Swing Loans evidencing in the aggregate 66-2/3% or more of the aggregate
Outstanding Facility Amount.
     “Reserve Percentage” means for any day with respect to a LIBOR Rate Loan,
the maximum rate (expressed as a decimal) at which any lender subject thereto
would be required to maintain reserves (including, without limitation, all base,
supplemental, marginal and other reserves) under Regulation D against
“Eurocurrency Liabilities” (as that term is used in Regulation D), if such
liabilities were outstanding. The Reserve Percentage shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Percentage.
     “Responsible Official” means (a) when used with reference to a Person other
than an individual, any corporate officer of such Person, general partner or
managing member of such Person, corporate officer of a corporate general partner
or managing member of such Person, or corporate officer of a corporate general
partner of a partnership that is a general partner of such Person or corporate
managing member of a limited liability company that is a managing member of such
Person, or any other responsible official thereof duly acting on behalf thereof,
and (b) when used with reference to a Person who is an individual, such Person.
The Administrative Agent and the Banks shall be entitled to conclusively rely
upon any document or certificate that is signed or executed by a Responsible
Official of Parent or any of its Subsidiaries as having been authorized by all
necessary corporate, partnership and/or other action on the part of Parent or
such Subsidiary.
     “S&P” means Standard & Poor’s Rating Group or its successors.
     “Secured Bridge Loan Agreement” means that certain Secured Bridge Loan
Agreement dated as of May 24, 2006 by and between Borrower and KeyBank, as it
may be amended or modified from time to time.
     “Secured Indebtedness” means any Indebtedness of a Person that is secured
by a Lien on a Project or on any ownership interests in any other Person or on
any other assets, provided that the portion of such Indebtedness included in
“Secured Indebtedness” shall not exceed the aggregate value of the assets
securing such Indebtedness at the time such Indebtedness was incurred.
     “Secured Term Loan Agreement” means that certain Secured Term Loan
Agreement dated as of May 31, 2005 by and among Borrower, KeyBank and certain
other lenders identified therein, as amended pursuant to that certain First
Amendment thereto dated of even date herewith and as it may be further amended
or modified from time to time.
     “Senior Officer” means (a) the chief executive officer, (b) the chairman,
(c) the chief financial officer or (d) the executive vice president, of any of
the members of the Consolidated Group or of any of their corporate general
partners or managing members, as applicable.
     “Special LIBOR Circumstance” means the application or adoption after the
Closing Date of any Law or interpretation, or any change therein or thereof, or
any change in the interpretation or administration thereof by any Governmental
Agency, central bank or comparable authority charged with the interpretation or
administration thereof, or compliance by any Bank or its LIBOR Lending Office
with any request or directive (whether or not having the force of Law) of any
such Governmental Agency, central bank or comparable authority.

- 20 -



--------------------------------------------------------------------------------



 



     “Stabilization” means, as of any date with respect to any Project, that
such Project either (i) has been substantially completed one (1) year or more
prior to such date or (ii) has, as of such date, tenants in occupancy of
eighty-five percent (85%) or more of the Net Rentable Area thereof, each of
which is either paying rent or is obligated to begin paying rent not later than
ninety (90) days after the commencement date of such tenant’s lease.
     “Subordinated Debt” means Indebtedness, including Qualifying Trust
Preferred Obligations, which is or has been subordinated to repayment of the
Obligations on such terms as are reasonably acceptable to the Administrative
Agent.
     “Subsidiary” means, as of any date of determination and with respect to any
Person, (a) any corporation, limited liability company, partnership or other
Person (whether or not, in any case, characterized as such or as a joint
venture), whether now existing or hereafter organized or acquired: (i) in the
case of a corporation, of which a majority of the securities having ordinary
voting power for the election of directors or other governing body (other than
securities having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person and/or one or more
Subsidiaries of such Person, or (ii) in the case of a partnership or limited
liability company, of which a majority of the partnership, membership or other
ownership interests are at the time beneficially owned by such Person and/or one
or more of its Subsidiaries; and (b) any other Person the accounts of which are
consolidated with the accounts of the designated parent.
     “Subsidiary Guarantor” means, as of any date, any of those Subsidiaries
that are a party to the Guaranties.
     “Sun Campus Project” means that certain Project located in Newark,
California consisting of ten (10) buildings comprising a total of approximately
1,400,000 square feet of primarily office space, plus additional land which can
support the future development of another 400,000 square feet of space being
purchased by Borrower from Sun Microsystems, Inc. and leased back by Sun
Microsystems, Inc. under short-term leases. An agreed allocation of Borrower’s
aggregate acquisition costs among such buildings is attached hereto as Exhibit H
and made a part hereof.
     “Swap Agreement” means a written agreement between Borrower and one or more
financial institutions, including without limitation, KeyBank, providing for
“swap”, “cap”, “collar” or other interest rate protection with respect to any
Indebtedness.
     “Swing Loan Bank” means KeyBank, in its capacity as the Swing Loan Bank
under this Agreement.
     “Swing Loan Commitment” means $50,000,000 of the then-effective Aggregate
Commitment, subject to possible reduction as provided for in Section 2.7 in the
case of any reductions in the Aggregate Commitment made by Borrower.
     “Swing Loan Note” means the note described in Section 2.5.
     “Swing Loans” means those Loans described in Section 2.5 that are made or
to be made by the Swing Loan Bank and evidenced by the Swing Loan Note.

- 21 -



--------------------------------------------------------------------------------



 



     “Total Unsecured Indebtedness” means, as of any date, (A) all Consolidated
Outstanding Indebtedness (including without limitation all Indebtedness under
this Agreement) less (B) all Secured Indebtedness of the Consolidated Group
(including, without limitation all Indebtedness under the Related Facilities)
and less (C) the Consolidated Group Pro Rata Share of all Secured Indebtedness
of Investment Affiliates.
     “to the best knowledge of” means, when modifying a representation, warranty
or other statement of any Person, that the fact or situation described therein
is known by the Person (or, in the case of a Person other than a natural Person,
known by a Responsible Official of that Person) making the representation,
warranty or other statement, or with the exercise of reasonable due diligence
under the circumstances (in accordance with the standard of what a reasonable
Person in similar circumstances would have done) would have been known by the
Person (or, in the case of a Person other than a natural Person, would have been
known by a Responsible Official of that Person).
     “type”, when used with respect to any Loan or Advance, means the
designation of whether such Loan or Advance (i) is being made under the Line
Facility or the Term Facility and (ii) is an Alternate Base Rate Loan or Advance
or a LIBOR Rate Loan or Advance.
     “Unencumbered” means, with respect to any property, that such property
(a) is not subject to any Lien other than Permitted Liens which do not secure
Indebtedness, (b) is not subject to any Negative Pledge and (c) is not held by a
Person any of whose direct or indirect equity interests are subject to a Lien or
Negative Pledge.
     “Unencumbered Pool” means, as of any date of determination, (a) the Initial
Unencumbered Projects, plus (b) each other Qualified Unencumbered Project which
has been added to the Unencumbered Pool pursuant to Section 2.11 as of such
date, minus (c) any Project which has been removed from the Unencumbered Pool
pursuant to Section 2.11 as of such date, (d) minus any Project which has been
removed from the Unencumbered Pool pursuant to the next sentence hereof as of
such date (and plus any Qualified Unencumbered Project which has been added back
into the Unencumbered Pool pursuant to the next sentence hereof). In the event
that all or any material portion of an Income-Producing Project then within the
Unencumbered Pool shall be damaged or taken by condemnation, then such Project
shall no longer be a part of the Unencumbered Pool unless and until any damage
to such Project is repaired or restored, such Income-Producing Project becomes
fully operational and the Administrative Agent shall receive evidence
satisfactory to the Administrative Agent of the Adjusted Current Value and NOI
of such Income-Producing Project following such repair or restoration. In the
event that all or any material portion of an Unstabilized Project then within
the Unencumbered Pool shall be damaged or taken by condemnation, then the
Administrative Agent may reduce the amount of the Borrowing Base in an amount
which the Administrative Agent reasonably deems appropriate in light of such
damage or condemnation; or may remove such Unstabilized Project from the
Unencumbered Pool unless and until such Unstabilized Project is repaired or
restored to the Administrative Agent’s reasonable satisfaction.
     “Unsecured Debt Service Amount” means, as of any date, an amount equal to
one year of simple interest on an amount equal to the then-current Total
Unsecured Indebtedness (excluding Subordinated Debt) at an interest rate equal
to the then-current LIBOR Rate for a LIBOR Period of one (1) month.

- 22 -



--------------------------------------------------------------------------------



 



     “Unsecured Debt Service Coverage Ratio” means, as of any date, (a) an
amount equal to Adjusted Unencumbered NOI divided by (b) the Unsecured Debt
Service Amount.
     “Unstabilized Project” means, as of any date, a Project that either is
currently under construction or has been recently completed (as to its initial
construction) but has not yet reached Stabilization. Once a Project has reached
Stabilization, whether by passage of time or leasing and occupancy, it shall not
thereafter qualify as an Unstabilized Project.
     “Unused Fee Percentage” means, with respect to any day during a calendar
quarter, (i) 0.125% per annum, if the Outstanding Facility Amount on such day is
50% or more of the Aggregate Commitment or (ii) 0.20% per annum, if the
Outstanding Facility Amount on such day is less than 50% of the Aggregate
Commitment.
     “Wholly-Owned Subsidiary” means, with respect to any Person, a Subsidiary
of such Person, 100% of the capital stock or other equity interest of which is
owned, directly or indirectly, by such Person.
     1.2 Use of Defined Terms. Any defined term used in the plural shall refer
to all members of the relevant class, and any defined term used in the singular
shall refer to any one or more of the members of the relevant class.
     1.3 Accounting Terms. All accounting terms not specifically defined in this
Agreement shall be construed in conformity with, and all financial data required
to be submitted by this Agreement shall be prepared in conformity with,
Generally Accepted Accounting Principles applied on a consistent basis, except
as otherwise specifically prescribed herein. In the event that Generally
Accepted Accounting Principles change during the term of this Agreement such
that the covenants contained in Sections 6.5 through 6.15, inclusive, would then
be calculated in a different manner or with different components, (a) Borrower
and the Banks agree to amend this Agreement in such respects as are necessary to
conform those covenants as criteria for evaluating Borrower’s financial
condition to substantially the same criteria as were effective prior to such
change in Generally Accepted Accounting Principles and (b) Borrower shall be
deemed to be in compliance with the covenants contained in the aforesaid
Sections if and to the extent that Borrower would have been in compliance
therewith under Generally Accepted Accounting Principles as in effect
immediately prior to such change, but shall have the obligation to deliver each
of the materials described in Article 7 to the Administrative Agent and the
Banks, on the dates therein specified, with financial data presented in a manner
which conforms with Generally Accepted Accounting Principles as in effect
immediately prior to such change.
     1.4 Exhibits and Schedules. All Exhibits and Schedules to this Agreement,
either as originally existing or as the same may from time to time be
supplemented, modified or amended, are incorporated herein by this reference. A
matter disclosed on any Schedule shall be deemed disclosed on all Schedules.
     1.5 Miscellaneous Terms. The term “or” is disjunctive; the term “and” is
conjunctive. The term “shall” is mandatory; the term “may” is permissive.
Masculine terms also apply to females; feminine terms also apply to males. The
term “including” is by way of example and not limitation.

- 23 -



--------------------------------------------------------------------------------



 



ARTICLE 2
LOANS
     2.1 Loans General.
          (a) Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the Maturity
Date, each Bank shall, pro rata according to that Bank’s Percentage of the
then-current Aggregate Commitment, make its share of a Loan (a “Line Loan”) to
Borrower in such amounts as Borrower may request that do not result in (A) the
Outstanding Facility Amount (after giving effect to all amounts requested
thereunder) exceeding the Aggregate Commitment or (B) the Outstanding Facility
Amount (after giving effect to all amounts requested thereunder) being in excess
of the Facility Availability Amount, provided that in all events no Default or
Event of Default shall have occurred and be continuing and all conditions to
Advances hereunder shall have been satisfied. Subject to the limitations set
forth herein, Borrower may borrow, repay and reborrow under the Aggregate
Commitment without premium or penalty.
          (b) The obligation of each Bank to make Advances in accordance with
its respective Commitments is several, and not joint and several; and no Bank
shall be obligated to advance more than its respective Commitments,
notwithstanding the default of any other Bank.
          (c) Each Loan shall be made pursuant to a Request for Loan which shall
specify the requested (i) date of such Loan (which must be a Banking Day),
(ii) type of Loan, (iii) amount of such Loan, and (iv) in the case of a LIBOR
Rate Loan, LIBOR Period for such Loan.
          (d) Promptly following receipt of a Request for Loan, the
Administrative Agent shall (by the end of business on the same day that the
request was received) notify each Bank of the date and type of the Loan, the
applicable LIBOR Period, and that Bank’s Percentage of the Loan. Not later than
1:00 p.m., Cleveland time, on the date specified for any Loan (which must be a
Banking Day), each Bank shall make its Percentage of the Loan in immediately
available funds available to the Administrative Agent at the Administrative
Agent’s Office. Upon satisfaction or waiver of the applicable conditions set
forth in Article 8, all Advances shall be credited on that date in immediately
available funds to the Designated Deposit Account.
          (e) Unless the Requisite Banks otherwise consent, each Alternate Base
Rate Loan shall be not less than $1,000,000, each LIBOR Rate Loan shall be not
less than $1,000,000 and all Loans shall be in an integral multiple of $250,000.
          (f) The Advances made by each Bank under its Commitment shall be
evidenced by that Bank’s Line Note.
          (g) A Request for Loan shall be irrevocable upon the Administrative
Agent’s first notification thereof.
          (h) If no Request for Loan has been made within the requisite notice
periods set forth in Section 2.2 or 2.3 prior to the end of the LIBOR Period for
any LIBOR Rate Loan, then on the last day of such LIBOR Period, such LIBOR Rate
Loan shall be automatically converted into an Alternate Base Rate Loan in the
same amount.

- 24 -



--------------------------------------------------------------------------------



 



     2.2 Alternate Base Rate Loans. Each request by Borrower for an Alternate
Base Rate Loan shall be made pursuant to a Request for Loan received by the
Administrative Agent, at the Administrative Agent’s Office, not later than 1:00
p.m., Cleveland time, on the Banking Day immediately prior to the date of the
requested Alternate Base Rate Loan. All Loans shall constitute Alternate Base
Rate Loans unless properly designated as a LIBOR Rate Loan pursuant to
Section 2.3.
     2.3 LIBOR Rate Loans.
          (a) Each request by Borrower for a LIBOR Rate Loan shall be made
pursuant to a Request for Loan received by the Administrative Agent, at the
Administrative Agent’s Office, not later than 1:00 p.m., Cleveland time, at
least three (3) Banking Days before the first day of the applicable LIBOR
Period.
          (b) On the date which is two (2) Banking Days before the first day of
the applicable LIBOR Period, the Administrative Agent shall confirm its
determination of the applicable LIBOR Rate (which determination shall be
conclusive in the absence of manifest error) and promptly shall give notice of
the same to Borrower and the Banks.
          (c) Unless the Administrative Agent and the Requisite Banks otherwise
consent, there shall be no more than eight (8) LIBOR Periods in effect at any
one time.
          (d) No LIBOR Rate Loan may be requested or continued during the
continuation of a Default or Event of Default.
          (e) Nothing contained herein shall require any Bank to fund any LIBOR
Rate Advance in the London interbank market.
     2.4 [Intentionally Omitted.]
     2.5 Swing Loan Commitments.
          (a) Subject to the terms and conditions set forth in this Agreement,
Swing Loan Bank agrees to lend to Borrower (the “Swing Loans”), and Borrower may
borrow (and repay and reborrow) from time to time between the Closing Date and
the date which is thirty (30) Banking Days prior to the Maturity Date upon
notice by Borrower to the Swing Loan Bank given in accordance with this Section
2.5 such sums as are requested by Borrower for the purposes set forth in
Section 5.9 that do not result in (i) an aggregate principal amount of Swing
Loans at any one time outstanding (after giving effect to all amounts requested
thereunder) being in excess of the Swing Loan Commitment, or (ii) the
Outstanding Facility Amount (after giving effect to all amounts requested
thereunder) being in excess of the Facility Availability Amount. Swing Loans
shall constitute “Line Loans” for all purposes hereunder, but shall not be
considered the utilization of a Bank’s Percentage of the Aggregate Commitment.
The funding of a Swing Loan hereunder shall constitute a representation and
warranty by Borrower that all of the conditions set forth in Article 8 have been
satisfied on the date of such funding (other than advance notice requirements).
          (b) The Swing Loans shall be evidenced by a separate promissory note
of Borrower in substantially the form of Exhibit F hereto (the “Swing Loan
Note”), dated the date of this Agreement and completed with appropriate
insertions. The Swing Loan Note shall be payable

- 25 -



--------------------------------------------------------------------------------



 



to the order of the Swing Loan Bank in such amount as may be outstanding from
time to time thereunder and shall be payable as set forth below. The Borrower
irrevocably authorizes the Swing Loan Bank to make or cause to be made, at or
about the time of the date of any Swing Loan or at the time of receipt of any
payment of principal thereof, an appropriate notation on the Swing Loan Bank’s
record reflecting the making of such Swing Loan or (as the case may be) the
receipt of such payment. The outstanding amount of the Swing Loans set forth on
the Swing Loan Bank’s record shall be prima facie evidence of the principal
amount thereof owing and unpaid to the Swing Loan Bank, but the failure to
record, or any error in so recording, any such amount on the Swing Loan Bank’s
record shall not limit or otherwise affect the obligations of Borrower hereunder
or under the Swing Loan Note to make payments of principal of or interest on any
Swing Loan Note when due.
          (c) Each borrowing of a Swing Loan shall be subject to the limits for
Alternate Base Rate Loans set forth in this Agreement. The Borrower shall
request a Swing Loan by delivering to the Swing Loan Bank a Request for Loan no
later than 2:00 p.m. (Cleveland time) on the requested date specifying the
amount of the requested Swing Loan. Each such Request for Loan shall be
irrevocable and binding on Borrower and shall obligate Borrower to accept such
Swing Loan on the requested date. Notwithstanding anything herein to the
contrary, a Swing Loan shall be an Alternate Base Rate Loan that shall bear
interest at the Alternate Base Rate. The proceeds of the Swing Loan will be made
available by the Swing Loan Bank to Borrower at the Administrative Agent’s
Office (on the same Banking Day that the Request for Loan was received, if
received prior to the deadline stated above on such day) by crediting the
account of Borrower at such office with such proceeds.
          (d) The Swing Loan Bank shall within five (5) Banking Days after the
date a Swing Loan is made, request each Bank, including the Swing Loan Bank, to
make a Line Loan pursuant to Section 2.1(a) in an amount equal to such Bank’s
Percentage of the amount of the Swing Loan outstanding on the date such notice
is given. The Borrower hereby irrevocably authorizes and directs the Swing Loan
Bank to so act on its behalf, and agrees that any amount advanced to the
Administrative Agent for the benefit of the Swing Loan Bank pursuant to this
Section 2.5(d) shall be considered a Line Loan pursuant to Section 2.1(a).
Unless any of the events described in Section 9.1(j) shall have occurred (in
which event the procedures of Section 2.5(e) shall apply), each Bank shall make
the proceeds of its Line Loan available to the Swing Loan Bank for the account
of the Swing Loan Bank at the Administrative Agent’s Office prior to 1:00 p.m.
(Cleveland time) in funds immediately available no later than the next Banking
Day after the date such notice is given just as if the Banks were funding an
Alternate Base Rate Loan directly to Borrower, so that thereafter such
Obligations shall be evidenced by the Line Notes. The proceeds of such Line Loan
shall be immediately applied to repay the Swing Loans.
          (e) If prior to the making of a Line Loan pursuant to Section 2.5(d)
by all of the Banks, one of the events described in Section 9.1(j) shall have
occurred, each Bank will, on the date such Line Loan pursuant to Section 2.5(d)
was to have been made, purchase an undivided participating interest in the Swing
Loan in an amount equal to its Percentage of such Swing Loan. Each Bank will
immediately transfer to the Swing Loan Bank in immediately available funds the
amount of its participation and upon receipt thereof the Swing Loan Bank will
deliver to such Bank a Swing Loan participation certificate dated the date of
receipt of such funds and in such amount.
          (f) Whenever at any time after the Swing Loan Bank has received from
any Bank such Bank’s participating interest in a Swing Loan, the Swing Loan Bank
receives any

- 26 -



--------------------------------------------------------------------------------



 



payment on account thereof, the Swing Loan Bank will distribute to such Bank its
participating interest in such amount (appropriately adjusted in the case of
interest payments to reflect the period of time during which such Bank’s
participating interest was outstanding and funded); provided, however, that in
the event that such payment received by the Swing Loan Bank is required to be
returned, such Bank will return to the Swing Loan Bank any portion thereof
previously distributed by the Swing Loan Bank to it.
          (g) Each Bank’s obligation to fund a Line Loan as provided in
Section 2.5(d) or to purchase participating interests pursuant to Section 2.5(e)
shall be absolute and unconditional and shall not be affected by any
circumstance (except only the failure of the Swing Loan Bank to make the request
described in Section 2.5(d)), including, without limitation, (i) any setoff,
counterclaim, recoupment, defense or other right which such Bank or Borrower may
have against the Swing Loan Bank, Borrower or anyone else for any reason
whatsoever; (ii) the occurrence or continuance of a Default or an Event of
Default; (iii) any adverse change in the condition (financial or otherwise) of
Borrower or any other member of the Consolidated Group; (iv) any breach of this
Agreement or any of the other Loan Documents by any Bank; (v) the failure to
satisfy all of the conditions to disbursement set forth in Article 8; or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. No such funding or purchase by a Bank under the
preceding sentence shall be deemed to be a waiver of any claim that a Bank may
otherwise have against the Administrative Agent pursuant to the terms of this
Agreement. The provisions of Section 2.9 shall apply to any Bank which fails or
refuses to make a Line Loan or fund its participation as provided herein. Each
Swing Loan, once so converted, shall cease to be a Swing Loan for the purposes
of this Agreement, but shall be a Line Loan made by each Bank under its
Commitment.
     2.6 Letters of Credit.
          (a) Subject to the terms and conditions set forth in this Agreement,
at any time and from time to time from the Closing Date through the day that is
thirty (30) Banking Days prior to the Maturity Date, the Administrative Agent
(including any successor Administrative Agent that takes over such position from
KeyBank) shall issue such Letters of Credit as Borrower may request, for the
purposes provided in Section 5.9, upon the delivery of a written request in the
form of Exhibit G hereto (a “Letter of Credit Request”) to the Administrative
Agent, provided that (i) upon issuance of such Letter of Credit, the Letter of
Credit Exposure shall not exceed $50,000,000, (ii) the Outstanding Facility
Amount (after giving effect to all letters of credit requested thereunder) shall
not exceed the Facility Availability Amount, (iii) the conditions set forth in
Article 8 shall have been satisfied, and (iv) in no event shall any amount drawn
under a Letter of Credit be available for reinstatement or a subsequent drawing
under such Letter of Credit. Unless the Administrative Agent otherwise consents,
the term of any Letter of Credit shall not exceed the lesser of twelve
(12) months or a period of time commencing on the issuance of the Letter of
Credit and ending on the Banking Day which is immediately prior to the Maturity
Date, provided that any such Letter of Credit may contain an automatic extension
or renewal clause, so long as the final expiration date of such Letter of Credit
shall not be later than the Banking Day immediately preceding the Maturity Date.
The amount available to be drawn under any Letter of Credit shall reduce on a
dollar for dollar basis the amount available to be drawn under the Commitments
as a Loan.

- 27 -



--------------------------------------------------------------------------------



 



          (b) Each Letter of Credit Request shall be submitted to the
Administrative Agent at least three (3) Banking Days prior to the date upon
which the requested Letter of Credit is to be issued. Each such Letter of Credit
Request shall contain (i) a statement as to the purpose for which such Letter of
Credit shall be used (which purpose shall be in accordance with the terms of
Section 5.9), and (ii) a certification by a Responsible Official of Borrower
that Borrower is and will be in compliance with all covenants under the Loan
Documents after giving effect to the issuance of such Letter of Credit. Borrower
shall further deliver to the Administrative Agent such additional applications
and documents as the Administrative Agent may require, in conformity with the
then standard practices of its letter of credit department in connection with
the issuance of such Letter of Credit; provided that in the event of any
conflict, the terms of this Agreement shall control.
          (c) The Administrative Agent shall, if it approves of the content of
the Letter of Credit Request (which approval shall not be unreasonably withheld,
conditioned or delayed), and subject to the conditions set forth in this
Agreement, issue the Letter of Credit. Each Letter of Credit shall be in form
and substance satisfactory to the Administrative Agent in its reasonable
discretion. Upon issuance of a Letter of Credit, the Administrative Agent shall
promptly notify the Banks of such issuance and shall provide copies of each
Letter of Credit Request and the corresponding Letter of Credit to any Bank
which requests same.
          (d) Upon the issuance of a Letter of Credit, each Bank shall be deemed
to have purchased a participation therein from the Administrative Agent in an
amount equal to its respective Percentage of the amount of such Letter of
Credit, provided that no Bank shall be obligated to transfer funds in such
amount to the Administrative Agent at such time.
          (e) Upon the issuance of each Letter of Credit, Borrower shall pay to
the Administrative Agent (i) for its own account, an issuance fee equal to the
greater of (A) $1,500 or (B) one eighth of one percent (0.125%) per annum to be
calculated on the face amount of each Letter of Credit for the stated duration
thereof, based on the actual number of days and using a 360-day year basis,
payable by Borrower on the issuance of each such Letter of Credit and on the
date of any increase therein or extension thereof, plus all reasonable out of
pocket costs and the Administrative Agent’s standard charges of issuing,
amending and servicing such Letter of Credit and processing draws thereunder,
and (ii) for the accounts of the Banks in accordance with their Percentages in
such Letter of Credit, a “Letter of Credit Fee” calculated at the rate of the
Applicable Margin per annum in effect from time to time with respect to LIBOR
Rate Loans on the face amount of such Letter of Credit during the period from
and including the issuance date of such Letter of Credit to its expiration or
termination date. The Letter of Credit Fee payable to the Banks shall be
computed on the basis of a year of 360 days and shall be payable quarterly in
arrears as of the first day of each calendar quarter (commencing with the first
calendar quarter following the date of issuance of the Letter of Credit) and on
the Maturity Date.
          (f) If and to the extent that any amounts are drawn upon any Letter of
Credit, the amounts so drawn shall, from the date of payment thereof by the
Administrative Agent to either the date of reimbursement thereof by Borrower or
repayment through a borrowing by Borrower of a Line Loan, bear interest at the
Alternate Base Rate. Upon the receipt by the Administrative Agent of any draw or
other presentation for payment of a Letter of Credit and the payment by the
Administrative Agent of any amount under a Letter of Credit which is not
reimbursed by Borrower within twenty four (24) hours of receipt of notice from
the Administrative Agent of such draw, the Administrative Agent shall, without
further notice to or the consent of Borrower, direct the Banks to

- 28 -



--------------------------------------------------------------------------------



 



fund to the Administrative Agent in accordance with Section 2.9 on or before
1:00 p.m. (Cleveland time) on the next Banking Day following Borrower’s failure
to reimburse the Administrative Agent, their respective Percentage of the amount
so paid by the Administrative Agent as a Line Loan. The proceeds of such funding
shall be paid to the Administrative Agent to reimburse the Administrative Agent
for the payment made by it under the Letter of Credit and shall thereafter be
evidenced by the Line Notes. The provisions of Section 2.9 shall apply to any
Bank or Banks failing or refusing to fund its Percentage of any such draw. The
Banks shall be required to make such Line Loans regardless of whether all of the
conditions to disbursement set forth in Article 8 have been satisfied, provided
that the making of such Line Loans shall not be deemed to be a waiver of any
claim that a Bank may otherwise have against the Administrative Agent pursuant
to this Agreement.
          (g) If, following a draw under any Letter of Credit, but prior to the
making of a Line Loan with respect thereto under Section 2.6(f) above, one of
the events described in Section 9.1(j) shall have occurred, each Bank will
promptly pay to the Administrative Agent in immediately available funds its
Percentage of the amount drawn under such Letter of Credit, and upon receipt
thereof the Administrative Agent will deliver to such Bank a Letter of Credit
participation certificate dated the date of receipt of such funds and in such
amount funded by such Bank. The provisions of Section 2.9 shall apply to any
Bank which fails or refuses to fund its participation as provided herein.
          (h) Whenever at any time after the Administrative Agent has received
from any Bank such Bank’s payment of funds for its participating interest under
a Letter of Credit, the Administrative Agent receives any payment on account
thereof, the Administrative Agent will distribute to such Bank its participating
interest in such amount (appropriately adjusted in the case of interest payments
to reflect the period of time during which such Bank’s participating interest
was outstanding and funded); provided, however, that in the event that such
payment received by the Administrative Agent is required to be returned, such
Bank will return to the Administrative Agent any portion thereof previously
distributed by the Administrative Agent to it.
          (i) Unless otherwise approved by the Administrative Agent, each Letter
of Credit shall be in an amount of not less than $100,000.
          (j) The issuance of any supplement, modification, amendment, renewal
or extension to or of any Letter of Credit shall be treated in all respects the
same as the issuance of a new Letter of Credit.
          (k) The obligations of Borrower to the Banks and the Administrative
Agent to reimburse drawings under Letters of Credit under this Agreement shall
be absolute, unconditional and irrevocable, and shall be paid and performed
strictly in accordance with the terms of this Agreement, under all circumstances
whatsoever and irrespective of any setoff, counterclaim or defense to payment
which Borrower may have or have had against the Administrative Agent or any of
the Banks (except such as may arise out of the Administrative Agent’s or any
Bank’s gross negligence or willful misconduct), including, without limitation,
any setoff, counterclaim or defense based upon or arising out of the following
circumstances: (i) any improper use which may be made of any Letter of Credit or
any improper acts or omissions of any beneficiary or transferee of any Letter of
Credit in connection therewith; (ii) the existence of any claim, set off,
defense or any right which Borrower may have at any time against any beneficiary
or any transferee of any Letter of Credit (or persons or entities for whom any
such beneficiary or any such transferee may be acting) or the Banks (other than
the defense of payment to the Banks in accordance with the terms of this

- 29 -



--------------------------------------------------------------------------------



 



Agreement) or any other person, whether in connection with any Letter of Credit,
this Agreement, any other Loan Document, or any unrelated transaction; (iii) any
statement or any other documents presented under any Letter of Credit proving to
be insufficient, forged, fraudulent or invalid in any respect or any statement
therein being untrue or inaccurate in any respect whatsoever; (iv) any breach of
any agreement between any Borrower and any beneficiary or transferee of any
Letter of Credit; (v) any irregularity in the transaction with respect to which
any Letter of Credit is issued, including any fraud by the beneficiary or any
transferee of such Letter of Credit; and (vi) payment by the Administrative
Agent under any Letter of Credit against presentation of a sight draft or a
certificate which does not comply with the terms of such Letter of Credit,
provided that such payment shall not have constituted gross negligence or
willful misconduct on the part of the Administrative Agent.
     2.7 Voluntary Reduction of Aggregate Commitment. Borrower shall have the
right, at any time and from time to time, without penalty or charge, upon at
least three (3) Banking Days’ prior written notice by a Responsible Official of
Borrower to the Administrative Agent, voluntarily to reduce, permanently and
irrevocably, in aggregate principal amounts in an integral multiples of
$1,000,000 but not less than $5,000,000, or to terminate, all or a portion of
the then undisbursed portion of the Aggregate Commitment; provided that in no
event shall the Aggregate Commitment be reduced to an amount less than
$100,000,000 (unless terminated in its entirety). The Administrative Agent shall
promptly notify the Banks of any reduction or termination of the Aggregate
Commitment under this Section. Any reduction of the Aggregate Commitment shall
be allocated pro rata among the Banks. Upon any such reduction of the Aggregate
Commitment, the Swing Loan Bank and the Administrative Agent may each elect, at
its option, to reduce the Swing Loan Commitment or the maximum amount of Letter
of Credit Exposure pursuant to Section 2.6(a), as the case may be, by the same
percentage as the percentage reduction in the Aggregate Commitment.
     2.8 Increase in Aggregate Commitment. At any time after the Closing Date of
this Agreement, the Administrative Agent may in its discretion (which discretion
shall not be arbitrarily or unreasonably exercised contrary to the request of
Borrower so long as the conditions set forth below are satisfied), without the
consent of the Banks (except as specified in this Section 2.8), from time to
time at the request of Borrower, increase the Aggregate Commitment by
(i) admitting additional Banks hereunder (each a “Subsequent Bank”), or (ii)
increasing the Commitment of any Bank (each an “Increasing Bank”), subject to
the following conditions:
               (i) each Subsequent Bank is an Eligible Assignee;
               (ii) Borrower executes (A) a new Line Note payable to the order
of a Subsequent Bank in the amount of its Commitment, or (B) a replacement Line
Note payable to the order of an Increasing Bank in the amount of its new,
increased Commitment;
               (iii) each Subsequent Bank executes and delivers to the
Administrative Agent a signature page to this Agreement, and each Increasing
Bank executes and delivers to the Administrative Agent a new signature page to
this Agreement reflecting its increased Commitment;
               (iv) after giving effect to the admission of any Subsequent Bank
or the increase in the Commitment of any Increasing Bank, the Aggregate
Commitment does not exceed $700,000,000;

- 30 -



--------------------------------------------------------------------------------



 



               (v) no Event of Default exists; and
               (vi) no Bank shall be an Increasing Bank without the written
consent of such Bank, which consent such Bank may withhold in its sole and
absolute discretion.
After the admission of any Subsequent Bank or increase in the Commitment of any
Increasing Bank, the Administrative Agent shall promptly provide to each Bank
and to Borrower copies of the signature pages of such Subsequent Bank or
Increasing Bank, and a statement of the current Aggregate Commitment and related
Percentage of each Bank (which may be in the form of a revised Schedule 1.1).
     2.9  Administrative Agent’s Right to Assume Funds Available for Loans.
Unless the Administrative Agent shall have been notified by any Bank no later
than 1:00 p.m., Cleveland time on the Banking Day of the proposed funding by the
Administrative Agent of any Loan that such Bank does not intend to make
available to the Administrative Agent such Bank’s portion of the total amount of
such Loan, the Administrative Agent may assume that such Bank has made such
amount available to the Administrative Agent on the date of the Loan and the
Administrative Agent may, in reliance upon such assumption, make available to
Borrower a corresponding amount. If the Administrative Agent has made funds
available to Borrower based on such assumption and such corresponding amount is
not in fact made available to the Administrative Agent by such Bank, the
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Bank plus an administrative fee of $200. If such Bank does not
pay such corresponding amount forthwith upon the Administrative Agent’s demand
therefor, the Administrative Agent promptly shall notify Borrower and Borrower
shall pay such corresponding amount (but not the administrative fee) to the
Administrative Agent. The Administrative Agent also shall be entitled to recover
from such Bank or Borrower interest on such corresponding amount in respect of
each day from the date such corresponding amount was made available by the
Administrative Agent to Borrower to the date such corresponding amount is
recovered by the Administrative Agent, at a rate per annum equal to (i) from
such Bank, the daily Federal Funds Effective Rate or (ii) from Borrower, at the
applicable rate for such Loan. Nothing herein shall be deemed to relieve any
Bank from its obligation to fulfill its Commitment or to prejudice any rights
which the Administrative Agent or Borrower may have against any Bank as a result
of any default by such Bank hereunder.
     2.10 Extension of Maturity Date. Borrower shall have the one time right and
option to extend the Maturity Date with respect to the Facility to June 27, 2010
(which is the first anniversary of the initial Maturity Date), upon satisfaction
of the following conditions precedent, which must be satisfied prior to the
effectiveness of such extension of the Maturity Date:
            (a) Extension Request. Borrower shall deliver written notice of such
request (the “Extension Request”) to the Administrative Agent not earlier than
one hundred fifty (150) days and not later than the date which is ninety
(90) days prior to the initial Maturity Date.
            (b) Payment of Extension Fee. The Borrower shall pay to the
Administrative Agent, at the time of the Extension Request, for the benefit of
the Banks an extension fee equal to fifteen one-hundredths of one percent
(0.15%) of the then-current Aggregate Commitment.
            (c) No Default. On the date the Extension Request is given and on
the initial Maturity Date there shall exist no Event of Default.

- 31 -



--------------------------------------------------------------------------------



 



          (d) Representations and Warranties. On the date of such Extension
Request Borrower shall deliver to the Administrative Agent a Certificate of a
Responsible Official signed by a Senior Officer on behalf of Borrower stating
that the representations and warranties contained in Article 4 (other than
(i) representations and warranties which expressly speak as of a particular date
or are no longer true and correct as a result of a change which is not in
violation of this Agreement and (ii) as otherwise disclosed by Borrower and
approved in writing by the Requisite Banks) will be true and correct in all
material respects, both immediately before and after giving effect to the
Extension Request, as though such representations and warranties were made on
and as of that date.
     2.11 Unencumbered Pool. Borrower may at any time add a Qualified
Unencumbered Project to the Unencumbered Pool pursuant to this Section 2.11,
which process shall be initiated by delivery by Borrower to the Administrative
Agent (which the Administrative Agent shall promptly distribute to the Banks) of
a description, in reasonable detail, of the Qualified Unencumbered Project, the
most recent year operating income statement related thereto (to the extent
available), cash flow projections for such property for the next twelve
(12) months, a description of all tenants and leases with respect thereto, a
certification of a Senior Officer of Borrower that Borrower has obtained a
reasonably current (but in no event older than twelve months) Phase I
environmental site assessment prepared by a qualified independent expert with
respect to such Qualified Unencumbered Project which provides that there are no
recognized environmental conditions thereon that require further action, and
other written materials reasonably requested by the Administrative Agent. If any
such Project to be added to the Unencumbered Pool hereafter is not wholly-owned
in fee simple by Borrower or a Wholly-Owned Subsidiary of Borrower and Borrower
is seeking approval for the inclusion of such Project in the Unencumbered Pool
as an Exception Project, Borrower must also deliver either the agreement
creating the leasehold interest in such Project or the organizational documents
for the direct or indirect owners of such Project, together with any related
resolutions and consents, as the case may be. The Administrative Agent shall
determine, in its reasonable discretion, whether or not such agreement is a
Mortgageable Ground Lease or whether or not such organizational documents,
resolutions and consents properly authorize the owner of such Project to execute
the Joinder Agreement, as the case may be. Notwithstanding the satisfaction of
all other criteria specified in this Agreement, no Qualified Unencumbered
Project presented by Borrower for inclusion in the Unencumbered Pool shall be
deemed added to and to constitute part of the Unencumbered Pool until such time
as the Administrative Agent shall have determined that such property meets all
the requirements of a Qualified Unencumbered Project under this Agreement (or
any such requirements shall have been waived in writing by the Requisite Banks),
and the Requisite Banks shall have approved in their reasonable discretion the
inclusion of such Qualified Unencumbered Project in the Unencumbered Pool, and
the Administrative Agent so notifies Borrower and the Banks in writing. Borrower
may remove a property from the Unencumbered Pool by delivery to the
Administrative Agent (for distribution to the Banks) of a written notice to that
effect, accompanied by a Certificate of a Senior Officer of Borrower setting
forth the revised Borrowing Base resulting from such removal, which removal
shall be effective on the third (3rd) day after the date of such notice. The
Administrative Agent may, upon five (5) Banking Days’ notice to Borrower, remove
any Project from the Unencumbered Pool which at any time fails to continue to
meet the requirements of a Qualified Unencumbered Project , as specified in this
Agreement. Upon the effective date of any such removal under either of the two
preceding sentences, the Borrowing Base shall be reduced and Borrower shall make
any principal prepayment that may be required under Section 3.1(e) as a result
of such reduction in the Borrowing Base. Upon any removal of a Project from the
Unencumbered Pool by Borrower or the Administrative Agent pursuant to this
Section 2.11, the applicable

- 32 -



--------------------------------------------------------------------------------



 



Subsidiary Guarantor shall be released from all obligations under the Subsidiary
Guaranty and the Administrative Agent shall provide to Borrower, on behalf of
itself and the Banks, a written acknowledgement thereof.
ARTICLE 3
PAYMENTS AND FEES
     3.1 Principal and Interest.
          (a) Interest shall be payable on the outstanding daily unpaid
principal amount of each Advance from the date thereof until payment in full is
made and shall accrue and be payable at the rates set forth or provided for
herein before and after Default, before and after maturity, before and after
judgment, and before and after the commencement of any proceeding under any
Debtor Relief Law, with interest on overdue interest at the Default Rate in each
case to the fullest extent permitted by applicable Laws. Interest on LIBOR Rate
Loans shall be computed on a 360 day year, and actual days elapsed. Interest on
Alternate Base Rate Loans shall be computed on a 365 or 366 day year, as
applicable, and actual days elapsed.
          (b) Interest accrued on each Alternate Base Rate Loan shall be due and
payable on each Monthly Payment Date or at maturity, whether by acceleration or
otherwise. Except as otherwise provided in Section 3.6, the unpaid principal
amount of any Alternate Base Rate Loan shall bear interest at a fluctuating rate
per annum equal to the Alternate Base Rate. Each change in the interest rate
under this Section 3.1(b) due to a change in the Alternate Base Rate shall take
effect simultaneously with the corresponding change in the Alternate Base Rate.
          (c) Interest accrued on each LIBOR Rate Loan shall be due and payable
on each Monthly Payment Date or at maturity, whether by acceleration or
otherwise. Except as otherwise provided in Section 3.6, the unpaid principal
amount of any LIBOR Rate Loan shall bear interest at a rate per annum equal to
the LIBOR Rate for the applicable LIBOR Period.
          (d) In the event that any additional interest becomes due and payable
for any period with respect to a Loan as a result of the Applicable Margin being
changed due to any change in the Leverage Ratio, and the interest for such
period has previously been paid by Borrower, Borrower shall pay to the
Administrative Agent for the account of the Banks the amount of such increase
within ten (10) days of demand.
          (e) If not sooner paid, the principal Indebtedness evidenced by the
Notes shall be payable as follows:
               (i) the amount, if any, by which the principal Indebtedness
evidenced by the Notes (after giving effect to all amounts requested thereunder)
plus the Letter of Credit Exposure, at any time exceeds the Facility
Availability Amount shall be payable immediately upon demand and after the Loans
are repaid in full, if any Letter of Credit Exposure is then outstanding,
Borrower shall make a deposit to the cash collateral account described in
Section 9.2(e) to the extent of the then-current Letter of Credit Exposure; and
               (ii) the principal Indebtedness evidenced by the Notes shall in
any event be payable on the Maturity Date applicable thereto.

- 33 -



--------------------------------------------------------------------------------



 



          (f) The Notes may, at any time and from time to time, voluntarily be
paid or prepaid in whole or in part without premium or penalty, except that with
respect to any voluntary prepayment under this Section, (i) any partial
prepayment shall be not less than $1,000,000, (ii) the Administrative Agent
shall have received written notice of any prepayment by noon, Cleveland time on
the date of prepayment (which must be a Banking Day) in the case of an Alternate
Base Rate Loan, and, in the case of a LIBOR Rate Loan, three (3) Banking Days
before the date of prepayment, which notice shall identify the date and amount
of the prepayment and the Loan(s) being prepaid, (iii) any payment or prepayment
of all or any part of any LIBOR Rate Loan on a day other than the last day of
the applicable LIBOR Period shall be subject to Section 3.5(d) and (iv) upon any
partial prepayment of a LIBOR Rate Loan that reduces it below $1,000,000, the
remaining portion thereof shall automatically convert to an Alternate Base Rate
Loan. Notwithstanding the foregoing, no prior notice shall be required for the
prepayment of any Swing Loan.
          (g) Unless otherwise approved by the Administrative Agent, Borrower
shall cause all gross proceeds of each and every Debt Offering and Equity
Offering, less all reasonable costs, fees, expenses, underwriting commissions,
fees and discounts incurred in connection therewith, to be paid to the
Administrative Agent for the account of the Banks as a prepayment of the Loans
within ten (10) days of the date of such offering to the extent of the
outstanding balance of the Loans and after the Loans are repaid in full as a
deposit to the cash collateral account described in Section 9.2(e) to the extent
of the then-current Letter of Credit Exposure. Provided that no Event of Default
has occurred and is then continuing, Borrower shall be entitled to designate the
Loans to which such required prepayment shall be applied.
     3.2 Other Fees. In addition to the Letter of Credit issuance fee described
above, Borrower shall pay to KeyBank each of the other fees specified in the Fee
Letter as and when due in accordance therewith.
     3.3 Unused Fees. Borrower agrees to pay to the Administrative Agent for the
account of each Bank an unused facility fee (the “Unused Fee”) equal to an
aggregate amount computed on a daily basis by multiplying (i) the Unused Fee
Percentage applicable to such day, expressed as a per diem rate, times (ii) the
excess of the Aggregate Commitment over the Outstanding Facility Amount on such
day. The Unused Fee shall be payable quarterly in arrears on the first Banking
Day of each calendar quarter (for the prior calendar quarter) and upon any
termination of the Aggregate Commitment in its entirety.
     3.4 Increased Commitment Costs. If any Bank shall determine in good faith
that the introduction after the Closing Date of any applicable Law or guideline
regarding capital adequacy, or any change therein or any change in the
interpretation or administration thereof by any central bank or other
Governmental Agency charged with the interpretation or administration thereof,
or compliance by such Bank (or its LIBOR Lending Office) or any corporation
controlling such Bank, with any request, guideline or directive regarding
capital adequacy (whether or not having the force of Law) of any such central
bank or other authority not imposed as a result of such Bank’s or such
corporation’s failure to comply with any other Laws, affects or would affect the
amount of capital required or expected to be maintained by such Bank or any
corporation controlling such Bank and (taking into consideration such Bank’s or
such corporation’s policies with respect to capital adequacy and such Bank’s
desired return on capital) determines in good faith that the amount of such
capital is increased, or the rate of return on capital is reduced, as a
consequence of its

- 34 -



--------------------------------------------------------------------------------



 



obligations under this Agreement, then, within ten (10) Banking Days after
demand of such Bank, Borrower shall pay to such Bank, from time to time as
specified in good faith by such Bank, additional amounts sufficient to
compensate such Bank in light of such circumstances, to the extent reasonably
allocable to such obligations under this Agreement, provided that Borrower shall
not be obligated to pay any such amount which arose prior to the date which is
one hundred eighty (180) days preceding the date of such demand or is
attributable to periods prior to the date which is one hundred eighty (180) days
preceding the date of such demand. Each Bank’s determination of such amounts
shall be conclusive in the absence of manifest error.
     3.5 LIBOR Costs and Related Matters.
          (a) If, after the date hereof, the existence or occurrence of any
Special LIBOR Circumstance:
               (i) shall subject any Bank or its LIBOR Lending Office to any
tax, duty or other charge or cost with respect to any LIBOR Rate Advance, any of
its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, or shall change the basis of taxation of payments to any Bank
attributable to the principal of or interest on any LIBOR Rate Advance or any
other amounts due under this Agreement in respect of any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances, excluding (i) taxes imposed on or measured in whole or in part by its
overall net income (including taxes on gross income imposed in lieu of net
income, minimum taxes or branch profits taxes) by (A) any jurisdiction (or
political subdivision thereof) in which it is organized or maintains its
principal office or LIBOR Lending Office or (B) any jurisdiction (or political
subdivision thereof) in which it is “doing business” and (ii) any withholding
taxes or other taxes based on gross income imposed by the United States of
America for any period with respect to which it has failed, for any reason, to
provide Borrower with the appropriate form or forms required by Section 11.21,
to the extent such forms are then required by applicable Laws to establish a
complete exemption;
               (ii) shall impose, modify or deem applicable any reserve not
applicable or deemed applicable on the date hereof (including any reserve
imposed by the Board of Governors of the Federal Reserve System, special
deposit, capital or similar requirements against assets of, deposits with or for
the account of, or credit extended by, any Bank or its LIBOR Lending Office); or
               (iii) shall impose on any Bank or its LIBOR Lending Office or the
London interbank market any other condition affecting any LIBOR Rate Advance,
any of its Notes evidencing LIBOR Rate Loans, its obligation to make LIBOR Rate
Advances or this Agreement, or shall otherwise affect any of the same;
and the result of any of the foregoing, as determined in good faith by such
Bank, increases the cost to such Bank or its LIBOR Lending Office of making or
maintaining any LIBOR Rate Advance or in respect of any LIBOR Rate Advance, any
of its Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate
Advances or reduces the amount of any sum received or receivable by such Bank or
its LIBOR Lending Office with respect to any LIBOR Rate Advance, any of its
Notes evidencing LIBOR Rate Loans or its obligation to make LIBOR Rate Advances,
then, within five (5) Banking Days after demand by such Bank (with a copy to the
Administrative Agent), Borrower shall pay to such Bank such additional amount or
amounts as will compensate such Bank for such increased cost or reduction
(determined as though such Bank’s LIBOR Lending Office had

- 35 -



--------------------------------------------------------------------------------



 



funded 100% of its LIBOR Rate Advance in the London interbank market), provided,
that with respect to any additional amount arising as a result of the occurrence
of an event described in clause (i) above, Borrower shall not be obligated to
pay any such amount which arose prior to the date which is ninety (90) days
preceding the date of such demand or is attributable to periods prior to the
date which is ninety (90) days preceding the date of such demand. A statement of
any Bank claiming compensation under this subsection shall be conclusive in the
absence of manifest error.
          (b) If, after the date hereof, the existence or occurrence of any
Special LIBOR Circumstance shall, in the good faith opinion of any Bank, make it
unlawful or impossible for such Bank or its LIBOR Lending Office to make,
maintain or fund its portion of any LIBOR Rate Loan, or materially restrict the
authority of such Bank to purchase or sell, or to take deposits of, Dollars in
the London interbank market, or to determine or charge interest rates based upon
the LIBOR Rate, and such Bank shall so notify the Administrative Agent, then
such Bank’s obligation to make LIBOR Rate Advances shall be suspended for the
duration of such illegality or impossibility and the Administrative Agent
forthwith shall give notice thereof to the other Banks and Borrower. Upon
receipt of such notice, the outstanding principal amount of such Bank’s LIBOR
Rate Advances, together with accrued interest thereon, automatically shall be
converted to Alternate Base Rate Advances on either (1) the last day of the
LIBOR Period(s) applicable to such LIBOR Rate Advances if such Bank may lawfully
continue to maintain and fund such LIBOR Rate Advances to such day(s) or
(2) immediately if such Bank may not lawfully continue to fund and maintain such
LIBOR Rate Advances to such day(s), provided that in such event the conversion
shall not be subject to payment of a prepayment fee under Section 3.5(d). Each
Bank agrees to endeavor promptly to notify Borrower of any event of which it has
actual knowledge, occurring after the Closing Date, which will cause that Bank
to notify the Administrative Agent under this Section, and agrees to designate a
different LIBOR Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Bank, otherwise be
materially disadvantageous to such Bank. In the event that any Bank is unable,
for the reasons set forth above (or those set forth in clause (d) below), to
make, maintain or fund its portion of any LIBOR Rate Loan, such Bank shall fund
such amount as an Alternate Base Rate Advance for the same period of time, and
such amount shall be treated in all respects as an Alternate Base Rate Advance.
Any Bank whose obligation to make LIBOR Rate Advances has been suspended under
this Section shall promptly notify the Administrative Agent and Borrower of the
cessation of the Special LIBOR Circumstance which gave rise to such suspension.
          (c) If, with respect to any proposed LIBOR Rate Loan:
               (i) the Administrative Agent reasonably determines that, by
reason of circumstances affecting the London interbank market generally that are
beyond the reasonable control of the Banks, deposits in Dollars (in the
applicable amounts) are not being offered to any Bank in the London interbank
market for the applicable LIBOR Period; or
               (ii) the Requisite Banks advise the Administrative Agent that the
LIBOR Rate as determined by the Administrative Agent (i) does not represent the
effective pricing to such Banks for deposits in Dollars in the London interbank
market in the relevant amount for the applicable LIBOR Period, or (ii) will not
adequately and fairly reflect the cost to such Banks of making the applicable
LIBOR Rate Advances;
then the Administrative Agent forthwith shall give notice thereof to Borrower
and the Banks, whereupon until the Administrative Agent notifies Borrower that
the circumstances giving rise to

- 36 -



--------------------------------------------------------------------------------



 



such suspension no longer exist, the obligation of the Banks to make any future
LIBOR Rate Advances shall be suspended.
          (d) Except for a failure caused by any Bank’s default, Borrower shall
indemnify the Banks against any loss or expense that the Banks may sustain or
incur (including, without limitation, any loss or expense sustained or incurred
in obtaining, liquidating or employing deposits or other funds acquired to
effect, fund or maintain any LIBOR Rate Loans) as a consequence of (i) any
failure of Borrower to make any payment when due of any amount due hereunder,
(ii) any failure of Borrower to borrow, continue or convert a LIBOR Rate Loan on
a date specified therefor in a notice thereof, (iii) any failure to fulfill on
the scheduled commencement date of any LIBOR Period hereunder the applicable
conditions set forth herein as prerequisites to an Advance that is to be a LIBOR
Rate Loan or to the election of a LIBOR Rate, (iv) any failure to borrow
hereunder after a request for a LIBOR Rate Loan has been given, (v) any payment
or prepayment permitted or mandated hereunder of a LIBOR Rate Loan on a date
other than the last day of the relevant LIBOR Period, including without
limitation upon acceleration following an Event of Default, or (vi) the
occurrence of any Event of Default, including but not limited to any loss or
expense sustained or incurred or to be sustained or incurred in liquidating or
employing deposits from third parties acquired to effect or maintain a LIBOR
Rate Loan. Without limiting the foregoing, such loss or expense shall
conclusively be deemed to include a “Breakage Fee” (as defined below). The term
“Breakage Fee” shall mean that sum equal to the greater of $200 or the financial
loss incurred by the Banks resulting from prepayment or failure to borrow,
calculated by the Administrative Agent as the difference between the amount of
interest the Banks would have earned (from like investments in the Money Markets
(as hereinafter defined) as of the first day of the applicable LIBOR Period) had
prepayment or failure to borrow not occurred and the interest the Banks would
actually earn (from like investments in the Money Markets as of the date of
prepayment or failure to borrow) as a result of the redeployment of funds from
the prepayment or failure to borrow. Borrower agrees that the Breakage Fee shall
not be discounted to its present value. Any voluntary prepayment of a LIBOR Rate
Loan shall be in an amount equal to the remaining entire principal balance of
such LIBOR Rate Loan. The term “Money Markets” refers to one or more wholesale
funding markets available to Banks, including negotiable certificates of
deposit, commercial paper, Eurodollar deposits, bank notes, federal funds and
others. The Administrative Agent shall provide to Borrower a statement, signed
by an officer of the Administrative Agent, explaining any such loss or expense
and setting forth the computation of the Breakage Fee pursuant to the preceding
provisions which, in the absence of manifest error, shall be conclusive and
binding on Borrower.
          (e) Each Bank agrees to endeavor promptly to notify Borrower of any
event of which it has actual knowledge, occurring after the Closing Date, which
will entitle such Bank to compensation pursuant to this Section 3.5, and agrees
to designate a different LIBOR Lending Office if such designation will avoid the
need for or reduce the amount of such compensation and will not, in the good
faith judgment of such Bank, otherwise be materially disadvantageous to such
Bank. Any request for compensation by a Bank under this Section 3.5 shall set
forth the basis upon which it has been determined that such an amount is due
from Borrower, a calculation of the amount due, and a certification that the
corresponding costs have been incurred by the Bank.
     3.6 Late Payments. If any installment of principal or interest or any fee
or cost or other amount payable under any Loan Document to the Administrative
Agent or any Bank is not paid when due, it shall thereafter bear interest at a
fluctuating interest rate per annum (the “Default Rate”) at all times equal to
(i) in the case of interest or principal, the sum of the rate otherwise

- 37 -



--------------------------------------------------------------------------------



 



applicable to the Loans, plus 3% and (ii) in the case of any other amount, the
sum of the Alternate Base Rate plus 3%, to the fullest extent permitted by
applicable Laws. Accrued and unpaid interest on past due amounts (including,
without limitation, interest on past due interest) shall be compounded monthly,
on the last day of each calendar month, to the fullest extent permitted by
applicable Laws, and shall be payable upon demand. In addition, Borrower shall
pay, upon demand, a late charge equal to five percent (5%) of any amount of
interest and/or principal payable on the Loans or any other amounts payable
hereunder or under the other Loan Documents which is not paid within ten
(10) days of the date when due.
     3.7 Computation of Interest and Fees. Computation of interest and fees
under this Agreement shall be calculated on the basis of a year of 360 days and
the actual number of days elapsed, except that interest at the Alternate Base
Rate shall be calculated on the basis of a 365 or 366 day year, as applicable.
Interest shall accrue on each Loan for the day on which the Loan is made;
interest shall not accrue on a Loan, or any portion thereof, for the day on
which the Loan or such portion is paid. Any Loan that is repaid on the same day
on which it is made shall bear interest for one day. Notwithstanding anything in
this Agreement to the contrary, interest in excess of the maximum amount
permitted by applicable Laws shall not accrue or be payable hereunder or under
the Notes, and any amount paid as interest hereunder or under the Notes which
would otherwise be in excess of such maximum permitted amount shall instead be
treated as a payment of principal.
     3.8 Non Banking Days. If any payment to be made by Borrower or any other
Party under any Loan Document shall come due on a day other than a Banking Day,
payment shall instead be considered due on the next succeeding Banking Day,
unless, in the case of a payment relating to a LIBOR Rate Loan, such next
succeeding Banking Day is in the next calendar month, in which case such payment
shall be made on the next preceding Banking Day, and the extension of time shall
be reflected in computing interest and fees.
     3.9 Manner and Treatment of Payments.
          (a) Each payment hereunder (except payments pursuant to Sections 3.4,
3.5, 11.3, 11.11 and 11.22) or on the Notes or under any other Loan Document
shall be made to the Administrative Agent at the Administrative Agent’s Office
for the account of each of the Banks or the Administrative Agent, as the case
may be, in immediately available funds not later than 4:00 p.m., Cleveland time,
on the day of payment (which must be a Banking Day). All payments received after
such time, on any Banking Day, shall be deemed received on the next succeeding
Banking Day. The amount of all payments received by the Administrative Agent for
the account of each Bank shall be immediately paid by the Administrative Agent
to the applicable Bank in immediately available funds and, if such payment was
received by the Administrative Agent by 4:00 p.m., Cleveland time, on a Banking
Day and not so made available to the account of a Bank on that Banking Day, the
Administrative Agent shall reimburse that Bank for the cost to such Bank of
funding the amount of such payment at the Federal Funds Effective Rate. All
payments shall be made in Dollars.
          (b) Each payment or prepayment shall be applied first to Swing Loans,
then to Alternate Base Rate Loans and finally to LIBOR Rate Loans. Each payment
or prepayment on account of any such Alternate Base Rate Loan or LIBOR Rate Loan
shall be applied pro rata according to the outstanding Advances made by each
Bank comprising such Loan.

- 38 -



--------------------------------------------------------------------------------



 



          (c) Each Bank shall keep a record (in writing or by an electronic data
entry system) of Advances made by it and payments received by it with respect to
each of its Notes and, subject to Section 10.6(g), such record shall, as against
Borrower, be presumptive evidence of the amounts owing, absent manifest error.
Notwithstanding the foregoing sentence, the failure by any Bank to keep such a
record shall not affect Borrower’s obligation to pay the Obligations.
          (d) Each payment of any amount payable by Borrower or any other Party
under this Agreement or any other Loan Document shall be made without setoff or
counterclaim and free and clear of, and without reduction by reason of, any
taxes, assessments or other charges imposed by any Governmental Agency, central
bank or comparable authority, excluding (i) taxes imposed on or measured in
whole or in part by any Bank’s overall net income (including taxes on gross
income imposed in lieu of net income tax, minimum taxes or branch profits taxes)
by (A) any jurisdiction (or political subdivision thereof) in which such Bank is
organized or maintains its principal office or LIBOR Lending Office or (B) any
jurisdiction (or political subdivision thereof) in which such Bank is “doing
business” and (ii) any withholding taxes or other taxes based on gross income
imposed by the United States of America for any period with respect to which any
Bank has failed, for whatever reason, timely to provide Borrower with the
appropriate form or forms required by Section 11.21, to the extent such forms
are then required by applicable Laws to establish a complete exemption (all such
non excluded taxes, assessments or other charges being hereinafter referred to
as “Taxes”). To the extent that Borrower is obligated by applicable Laws to make
any deduction or withholding on account of Taxes from any amount payable to any
Bank under this Agreement, Borrower shall (i) make such deduction or withholding
and pay the same to the relevant Governmental Agency and (ii) pay such
additional amount to that Bank as is necessary to result in that Bank’s
receiving a net after Tax amount equal to the amount to which that Bank would
have been entitled under this Agreement absent such deduction or withholding.
     3.10 Funding Sources. Nothing in this Agreement shall be deemed to obligate
any Bank to obtain the funds for any Loan or Advance in any particular place or
manner or to constitute a representation by any Bank that it has obtained or
will obtain the funds for any Loan or Advance in any particular place or manner.
     3.11 Failure to Charge Not Subsequent Waiver. Any decision by the
Administrative Agent or any Bank not to require payment of any interest
(including interest arising under Section 3.6), fee, cost or other amount
payable under any Loan Document, or to calculate any amount payable by a
particular method, on any occasion shall in no way limit or be deemed a waiver
of the Administrative Agent’s or such Bank’s right to require full payment of
any interest (including interest arising under Section 3.6), fee, cost or other
amount payable under any Loan Document, or to calculate an amount payable by
another method that is not inconsistent with this Agreement, on any other or
subsequent occasion.
     3.12 Administrative Agent’s Right to Assume Payments Will be Made by
Borrower. Unless the Administrative Agent shall have been notified by Borrower
prior to the date on which any payment to be made by Borrower hereunder is due
that Borrower does not intend to remit such payment, the Administrative Agent
may, in its discretion, assume that Borrower has remitted such payment when so
due and the Administrative Agent may, in its discretion and in reliance upon
such assumption, make available to each Bank on such payment date an amount
equal to such Bank’s share of such assumed payment. If Borrower has not in fact
remitted such payment to the Administrative Agent, each Bank shall forthwith on
demand repay to the Administrative Agent the

- 39 -



--------------------------------------------------------------------------------



 



amount of such assumed payment made available to such Bank, together with
interest thereon in respect of each day from and including the date such amount
was made available by the Administrative Agent to such Bank to the date such
amount is repaid to the Administrative Agent at the Federal Funds Effective
Rate.
     3.13 Calculations Detail. The Administrative Agent, and any Bank, shall
provide reasonable detail to Borrower regarding the manner in which the amount
of any payment to the Administrative Agent and the Banks, or that Bank, under
Article 3 has been determined, within a reasonable period of time after request
by Borrower.
     3.14 Survivability. The provisions of Sections 3.4 and 3.5 shall survive
following the date on which the Commitments and all Letters of Credit are
terminated and all Loans and Obligations with respect to any Letter of Credit
hereunder are fully paid, and Borrower shall remain obligated thereunder for all
claims under such Sections made by any Bank to Borrower.
ARTICLE 4
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to the Banks that:
     4.1 Existence and Qualification; Power; Compliance With Laws. Parent is a
corporation duly formed, validly existing and in good standing under the Laws of
Maryland. Borrower is a limited partnership, duly formed, validly existing and
in good standing under the Laws of Maryland, and each Guarantor is a
corporation, limited partnership, limited liability company or trust duly
formed, validly existing and in good standing under the Laws of its state of
formation. Each of the Loan Parties is duly qualified or registered to transact
business and is in good standing in each other jurisdiction in which the conduct
of its business or the ownership or leasing of its Properties makes such
qualification or registration necessary, except where the failure so to qualify
or register and to be in good standing would not constitute a Material Adverse
Effect. Each of the Loan Parties has all requisite power and authority to
conduct its business, to own and lease its Properties and to execute and deliver
each Loan Document to which it is a Party and to perform its Obligations. All
outstanding shares of capital stock of Parent are duly authorized, validly
issued, fully paid and nonassessable, and no holder thereof has any enforceable
right of rescission under any applicable state or federal securities Laws. To
Borrower’s knowledge, each of the Loan Parties is in compliance with all Laws
and other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished all filings, registrations and qualifications with, or obtained
exemptions from any of the foregoing from, any Governmental Agency that are
necessary for the transaction of its business, except where the failure so to
comply, obtain authorizations, etc., file, register, qualify or obtain
exemptions does not constitute a Material Adverse Effect. Parent is a “real
estate investment trust” within the meaning of §856 of the Code, has elected to
be treated as a real estate investment trust and is subject to federal income
taxation as a real estate investment trust pursuant to §§856-860 of the Code.
     4.2 Authority; Compliance With Other Agreements and Instruments and
Government Regulations. The execution, delivery and performance by each of the
Loan Parties of the Loan Documents to which it is a Party have been duly
authorized by all necessary corporate, partnership or limited liability company
action, as applicable, and do not and will not:

- 40 -



--------------------------------------------------------------------------------



 



          (a) Require any consent or approval not heretofore obtained of any
partner, director, stockholder, security holder or creditor of the Loan Parties;
          (b) Violate or conflict with any provision of any Loan Party’s
charter, articles of incorporation, bylaws or other organizational agreements,
as applicable;
          (c) Result in or require the creation or imposition of any Lien upon
or with respect to any Property now owned or leased or hereafter acquired by the
Loan Parties;
          (d) Violate in any material respect any material Requirement of Law
applicable to the Loan Parties; or
          (e) Result in a breach of or constitute a default under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other Contractual Obligation to which the Loan Parties
are a party or by which the Loan Parties or any of their Property is bound or
affected;
and none of the Loan Parties is in violation of, or default under, any
Requirement of Law or Contractual Obligation, or any indenture, loan or credit
agreement described in Section 4.2(e), in any respect that constitutes a
Material Adverse Effect.
     4.3 No Governmental Approvals Required. Except as previously obtained or
made, and except for consents, approvals or permits pertaining to construction
or development of a type that are routinely granted and that would not normally
be obtained before the commencement of performance and which Borrower has no
reason to believe will not be obtained as and when required, no authorization,
consent, approval, order, license or permit from, or filing, registration or
qualification with, any Governmental Agency is or will be required to authorize
or permit under applicable Laws the execution, delivery and performance by any
of the Loan Parties of the Loan Documents to which it is a Party.
     4.4 Subsidiaries. Schedule 4.4 hereto correctly sets forth the names, form
of legal entity, number of shares of capital stock (or other applicable unit of
equity interest) issued and outstanding, and the record owner thereof and
jurisdictions of organization of all Subsidiaries of Parent. Unless otherwise
indicated in Schedule 4.4, all of the outstanding shares of capital stock, or
all of the units of equity interest, as the case may be, of each such Subsidiary
are owned of record and beneficially by Parent, there are no outstanding
options, warrants or other rights to purchase capital stock of any such
Subsidiary, and all such shares or equity interests so owned are duly
authorized, validly issued, fully paid and nonassessable, and were issued in
compliance with all applicable state and federal securities and other Laws, and
are free and clear of all Liens, except for Permitted Liens.
     4.5 Financial Statements. All financial statements and other information
previously delivered to the Administrative Agent by Borrower fairly present in
all material respects the financial condition, results of operations, cash flows
and/or other information described therein.
     4.6 No Other Liabilities; No Material Adverse Changes. The Loan Parties do
not have any material liability or material contingent liability required under
Generally Accepted Accounting Principles to be reflected or disclosed, and not
reflected or disclosed, in the balance sheets described in Section 4.5, other
than liabilities and contingent liabilities arising in the ordinary course of

- 41 -



--------------------------------------------------------------------------------



 



business since the date of such financial statements. As of the Closing Date, no
circumstance or event has occurred that constitutes a Material Adverse Effect.
     4.7 [Intentionally Omitted.]
     4.8 Intangible Assets. The Loan Parties own, or possess the right to use to
the extent necessary in their respective businesses, all material trademarks,
trade names, copyrights, patents, patent rights, computer software, licenses and
other Intangible Assets that are used in the conduct of their businesses as now
operated, and no such Intangible Asset, to the best knowledge of Borrower,
conflicts with the valid trademark, trade name, copyright, patent, patent right
or Intangible Asset of any other Person to the extent that such conflict
constitutes a Material Adverse Effect.
     4.9 Public Utility Holding Company Act. None of the Loan Parties is a
“holding company,” or a “subsidiary company” of a “holding company,” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     4.10 Litigation. Except for (a) any matter fully covered as to subject
matter and amount (subject to applicable deductibles and retentions) by
insurance for which the insurance carrier has not asserted lack of subject
matter coverage or reserved its right to do so, (b) any matter, or series of
related matters, involving a claim against Parent or any of its Subsidiaries of
less than $10,000,000 (or, in each case in which this representation and
warranty is remade after the Closing Date, less than $10,000,000 or such greater
amount that the Administrative Agent has reasonably determined, after full
written disclosure thereof by Borrower to the Administrative Agent, would not
constitute a Material Adverse Effect), (c) matters of an administrative nature
not involving a claim or charge against Parent or any of its Subsidiaries and
(d) matters set forth in Schedule 4.10, there are no actions, suits, proceedings
or investigations pending as to which Parent or any of its Subsidiaries have
been served or have received notice or, to the best knowledge of Borrower,
threatened against or affecting Parent or any of its Subsidiaries or any
Property of any of them before any Governmental Agency, mediator or arbitrator.
As of the Closing Date, there are no judgments outstanding against or affecting
the Parent or any of its Subsidiaries or any Property individually or in the
aggregate involving amounts in excess of $5,000,000.
     4.11 Binding Obligations. Each of the Loan Documents to which the Loan
Parties are a Party will, when executed and delivered by the Loan Parties,
constitute the legal, valid and binding obligation of the Loan Parties,
enforceable against the Loan Parties in accordance with its terms, except as
enforcement may be limited by Debtor Relief Laws or equitable principles
relating to the granting of specific performance and other equitable remedies as
a matter of judicial discretion.
     4.12 No Default. No event has occurred and is continuing that is a Default
or Event of Default.
     4.13 ERISA.
          (a) With respect to each Pension Plan:
               (i) such Pension Plan complies in all material respects with
ERISA and any other applicable Laws to the extent that noncompliance would
constitute a Material Adverse Effect;

- 42 -



--------------------------------------------------------------------------------



 



               (ii) such Pension Plan has not incurred any “accumulated funding
deficiency” (as defined in Section 302 of ERISA) that would constitute a
Material Adverse Effect;
               (iii) no “reportable event” (as defined in Section 4043 of ERISA,
but excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) has occurred that would constitute a Material Adverse
Effect; and
               (iv) neither Parent nor any of its Subsidiaries has engaged in
any nonexempt “prohibited transaction” (as defined in Section 4975 of the Code)
that would constitute a Material Adverse Effect.
          (b) neither Parent nor any of its Subsidiaries has incurred or expects
to incur any withdrawal liability to any Multiemployer Plan that would
constitute a Material Adverse Effect.
     4.14 Regulations T, U and X; Investment Company Act. No part of the
proceeds of any Loan hereunder will be used to purchase or carry, or to extend
credit to others for the purpose of purchasing or carrying, any Margin Stock in
violation of Regulations T, U and X. Neither Parent nor any of its Subsidiaries
is or is required to be registered as an “investment company” under the
Investment Company Act of 1940, as amended.
     4.15 Disclosure. No written statement made by a Senior Officer to the
Administrative Agent or any Bank in connection with this Agreement, or in
connection with any Loan, as of the date thereof contained any untrue statement
of a material fact or omitted a material fact necessary to make the statement
made not misleading in light of all the circumstances existing at the date the
statement was made.
     4.16 Tax Liability. Parent and its Subsidiaries have filed all tax returns
which are required to be filed, and have paid, or made provision for the payment
of, all taxes with respect to the periods, Property or transactions covered by
said returns, or pursuant to any assessment received by Parent or any of its
Subsidiaries, except (a) such taxes, if any, as are being contested in good
faith by appropriate proceedings and as to which adequate reserves have been
established and maintained, (b) immaterial taxes so long as no material Property
of Parent or any of its Subsidiaries is at impending risk of being seized,
levied upon or forfeited and (c) certain tax returns of the Loan Parties and
their Subsidiaries are on extension.
     4.17 Hazardous Materials. Except as described in Schedule 4.17, as of the
Closing Date (a) neither Borrower, nor to the best knowledge of Borrower, any
other Loan Party or other Person at any time has disposed of, discharged,
released or threatened the release of any Hazardous Materials on, from or under
the Projects in violation of any Hazardous Materials Law that would individually
or in the aggregate constitute a Material Adverse Effect, (b) to the best
knowledge of Borrower, no condition exists that violates any Hazardous Material
Law affecting any Projects except for such violations that would not
individually or in the aggregate constitute a Material Adverse Effect, (c) no
Projects or any portion thereof is or has been utilized by Borrower nor, to the
best knowledge of Borrower, any other Loan Party or other Person as a site for
the manufacture of any Hazardous Materials, (d) to the extent that any Hazardous
Materials are used, generated or stored by Borrower or any other Loan Party or
other Person on any Project, or transported to or from such Project by Borrower
or any other Loan Parties or other Persons, such use, generation, storage and
transportation by Borrower and, to the best knowledge of Borrower, by any other
Loan

- 43 -



--------------------------------------------------------------------------------



 



Party or other Person are in compliance with all Hazardous Materials Laws except
for such non compliance that would not constitute a Material Adverse Effect or
be materially adverse to the interests of the Banks, and (e) no Project is
subject to any remediation, removal, containment or similar action conducted by
or on behalf of Borrower or any other Loan Party or other Person, or with
respect to any such Project listed on Schedule 4.17 which is subject to any such
action, the estimated costs for completing such action are as set forth on
Schedule 4.17.
     4.18 Initial Pool Properties. The Initial Unencumbered Projects described
on Schedule 4.18 are, as of the Closing Date, Qualified Unencumbered Projects
and comprise the initial Unencumbered Pool.
     4.19 Property. All of the Loan Parties’ and their respective Subsidiaries’
properties are in good repair and condition, subject to ordinary wear and tear,
other than with respect to (i) deferred maintenance existing as of the date of
acquisition of such property as permitted in this Section 4.19, (ii) Projects
currently under development and (iii) defects relating to properties other than
properties in the Unencumbered Pool which would not constitute a Material
Adverse Effect. The Loan Parties further have completed or caused to be
completed an appropriate investigation of the environmental condition of each
such property as of the later of (a) the approximate date of the Loan Parties’
or such Subsidiaries’ purchase thereof or (b) the approximate date upon which
such property was last security for Indebtedness of such Borrower or such
Subsidiary if such financing was not closed on or about the date of the
acquisition of such property to the extent such an investigation was required by
the applicable lender, including preparation of a “Phase I” report and, if
appropriate, a “Phase II” report, in each case prepared by a recognized
environmental consultant in accordance with customary standards which discloses
that such property is not in violation of the representations and covenants set
forth in this Agreement, unless such violation as to properties in the
Unencumbered Pool has been disclosed in writing to the Administrative Agent and
satisfactory remediation actions are being taken. There are no unpaid or
outstanding real estate or other taxes or assessments on or against any property
of any Loan Party or any of their respective Subsidiaries which are payable by
such Person (except only real estate or other taxes or assessments that are not
yet due and payable). There are no pending eminent domain proceedings against
any property included within the Unencumbered Pool, and, to the best knowledge
of Borrower, no such proceedings are presently threatened by any taking
authority which individually or in the aggregate would constitute a Material
Adverse Effect. None of the property of the Loan Parties or their respective
Subsidiaries is now damaged or injured as a result of any fire, explosion,
accident, flood or other casualty in any manner which individually or in the
aggregate would constitute a Material Adverse Effect. The Projects owned by
Parent, each of the other Loan Parties and their respective Subsidiaries as of
the date hereof, are set forth on Schedule 4.19 hereto.
     4.20 Brokers. None of the Loan Parties or their respective Subsidiaries has
engaged or otherwise dealt with any broker, finder or similar entity in
connection with this Agreement or the Loans contemplated hereunder.
     4.21 Other Debt. None of the Loan Parties or their respective Subsidiaries
is in default (after expiration of all applicable grace and cure periods) in the
payment of any other Indebtedness or under any mortgage, deed of trust, security
agreement, financing agreement or indenture involving Indebtedness of
$10,000,000 or more or under any other material agreement or lease to which any
of them is a party. None of the Loan Parties is a party to or bound by any
agreement, instrument or indenture that may require the subordination in right
or time of payment of any of the

- 44 -



--------------------------------------------------------------------------------



 



Obligations to any other Indebtedness or obligation of such Loan Party.
Schedule 4.21 hereto sets forth all of the Secured Indebtedness and recourse
Indebtedness of the type described in Sections 6.11 and 6.12 of the Loan Parties
and their respective Subsidiaries as of the date hereof.
     4.22 Solvency. As of the Closing Date and after giving effect to the
transactions contemplated by this Agreement and the other Loan Documents,
including all of the Loans made or to be made hereunder, none of the Loan
Parties (taken on a consolidated basis) is insolvent on a balance sheet basis
such that the sum of such Person’s assets exceeds the sum of such Person’s
liabilities (taken on a consolidated basis), each Loan Party is able to pay its
debts as they become due, and each Loan Party has sufficient capital to carry on
its business.
     4.23 No Fraudulent Intent. Neither the execution and delivery of this
Agreement or any of the other Loan Documents nor the performance of any actions
required hereunder or thereunder is being undertaken by any Loan Party with or
as a result of any actual intent by any of such Persons to hinder, delay or
defraud any entity to which any of such Persons is now or will hereafter become
indebted.
     4.24 Transaction in Best Interests of Loan Parties; Consideration. The
transaction evidenced by this Agreement and the other Loan Documents is in the
best interests of the Loan Parties. The direct and indirect benefits to inure to
the Loan Parties pursuant to this Agreement and the other Loan Documents
constitute substantially more than “reasonably equivalent value” (as such term
is used in Section 548 of the Bankruptcy Code) and “valuable consideration,”
“fair value,” and “fair consideration” (as such terms are used in any applicable
state fraudulent conveyance law), in exchange for the benefits to be provided by
the Loan Parties pursuant to this Agreement and the other Loan Documents, and
but for the willingness of the Loan Parties to be jointly and severally liable
as co Loan obligor for the Loan, Loan Parties would be unable to obtain the
financing contemplated hereunder which financing will enable the Loan Parties
and their respective Subsidiaries to have available financing to conduct and
expand their business.
     4.25 No Bankruptcy Filing. None of the Loan Parties or any of their
respective Subsidiaries is contemplating either the filing of a petition by it
under any state or federal bankruptcy or insolvency laws or the liquidation of
its Property, and none of the Loan Parties has any knowledge of any Person
contemplating the filing of any such petition against it or any Subsidiary.
     4.26 OFAC Representation. The Borrower and each Guarantor is not, and shall
not be at any time, a person with whom the Banks are restricted from doing
business under the regulations of the Office of Foreign Asset Control (“OFAC”)
of the Department of Treasury of the United States of America (including, those
Persons named on OFAC’s Specially Designated and Blocked Persons list) or under
any statute, executive order (including, the September 24, 2001 Executive Order
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action and is not and
shall not engage in any dealings or transactions or otherwise be associated with
such persons. In addition, the Borrower hereby agrees to provide to the
Administrative Agent any information that the Administrative Agent deems
necessary from time to time in order to ensure compliance with all applicable
Laws concerning money laundering and similar activities.
ARTICLE 5

- 45 -



--------------------------------------------------------------------------------



 



AFFIRMATIVE COVENANTS OTHER THAN
INFORMATION AND REPORTING REQUIREMENTS
     So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, Borrower shall, and shall cause the other Loan
Parties and its other Subsidiaries to, unless the Administrative Agent (with the
written approval of the Requisite Banks) otherwise consents:
     5.1 Payment of Taxes and Other Potential Liens. Pay and discharge promptly
all taxes, assessments and governmental charges or levies imposed upon any of
them, upon their respective Property or any part thereof and upon their
respective income or profits or any part thereof, and all claims for labor,
materials or supplies that if unpaid might by Law become a Lien upon any of
their respective Property, except that the Loan Parties and their respective
Subsidiaries shall not be required to pay or cause to be paid (a) any tax,
assessment, charge, levy or claim that is not yet past due, or is being
contested in good faith by appropriate proceedings so long as the relevant
entity has established and maintains adequate reserves for the payment of the
same or (b) any immaterial tax or claim so long as no material Property of the
Loan Parties or their Subsidiaries is at immediate risk of being seized, levied
upon or forfeited.
     5.2 Preservation of Existence. Preserve and maintain their respective
existences in the jurisdiction of their formation and all material
authorizations, rights, franchises, privileges, consents, approvals, orders,
licenses, permits, or registrations from any Governmental Agency that are
necessary for the transaction of their respective business and qualify and
remain qualified to transact business in each jurisdiction in which such
qualification is necessary in view of their respective business or the ownership
or leasing of their respective Properties except (a) as otherwise permitted by
this Agreement and (b) where the failure to so qualify or remain qualified would
not constitute a Material Adverse Effect.
     5.3 Maintenance of Projects. Maintain, preserve and protect all of their
respective Income-Producing Projects in good order and condition, subject to
wear and tear in the ordinary course of business, and not permit any waste of
their respective Projects.
     5.4 Maintenance of Insurance. Maintain liability, casualty and other
insurance (subject to customary deductibles and retentions) with responsible
insurance companies in such amounts and against such risks as is carried by
responsible companies engaged in similar businesses and owning similar assets in
the general areas in which the Loan Parties or such Subsidiaries, as applicable,
operate. Without limiting the foregoing, upon request of the Administrative
Agent, each Loan Party shall maintain for itself, and its Subsidiaries, or cause
each of its Subsidiaries to maintain, terrorism insurance in form, substance and
amount as is reasonably satisfactory to the Administrative Agent.
     5.5 Compliance With Laws. Comply with all Requirements of Law noncompliance
with which would constitute a Material Adverse Effect, except that the Loan
Parties or such Subsidiaries need not comply with a Requirement of Law then
being contested by any of them in good faith by appropriate proceedings.
     5.6 Permitted Business Activities. Engage only in Permitted Business
Activities, and only own assets and make Investments that will be used in
connection with such Permitted Business Activities and are incidental thereto.

- 46 -



--------------------------------------------------------------------------------



 



     5.7 Keeping of Records and Books of Account. Keep adequate records and
books of account reflecting all financial transactions in conformity with
Generally Accepted Accounting Principles, consistently applied.
     5.8 Compliance With Agreements. Promptly and fully comply with all
Contractual Obligations to which any one or more of them is a party, except for
any such Contractual Obligations (a) the performance of which would cause a
Default, (b) then being contested by any of them in good faith by appropriate
proceedings or (c) the failure with which to comply would not reasonably be
expected to constitute a Material Adverse Effect.
     5.9 Use of Proceeds. Use the proceeds of all Loans and issuances of Letters
of Credit for working capital and general corporate purposes of the Loan
Parties, including the refinancing of existing and future indebtedness
(including without limitation the funding of costs associated with the
development and/or redevelopment of Projects and other costs incurred in the
acquisition, operation, sale, financing and management of Projects) and other
general corporate purposes, in each case in connection with the Permitted
Business Activities.
     5.10 Hazardous Materials Laws. Keep and maintain all Projects and each
portion thereof in compliance in all material respects with all applicable
material Hazardous Materials Laws and promptly notify the Administrative Agent
in writing (attaching a copy of any pertinent written material) of (a) any and
all material enforcement, cleanup, removal or regulatory actions instituted,
completed or threatened in writing by a Governmental Agency pursuant to any
applicable material Hazardous Materials Laws, (b) any and all material claims
made or threatened in writing by any Person against the Loan Parties or their
respective Subsidiaries relating to damage, contribution, cost recovery,
compensation, loss or injury resulting from any Hazardous Materials and
(c) discovery by any Senior Officer of any of the Loan Parties or any of their
respective Subsidiaries of any material occurrence or condition on any Project
that could reasonably be expected to cause such Project to be subject to any
restrictions on the ownership, occupancy, transferability or use of such Project
under any applicable Hazardous Materials Laws.
     5.11 Qualified Unencumbered Projects. Cause each Project in the
Unencumbered Pool to remain a Qualified Unencumbered Project so long as it is in
the Unencumbered Pool; provided that nothing herein shall preclude the removal
of any Project from the Unencumbered Pool pursuant to Section 2.11.
     5.12 REIT Status. Maintain the status and election of Parent as a “real
estate investment trust” under §856 of the Code and comply with the dividend and
other requirements applicable under §857(a) of the Code.
     5.13 Additional Guarantors. Cause each Wholly Owned Subsidiary of Borrower
which is not then a Guarantor and which owns a Project that is or will become
part of the Unencumbered Pool to execute and deliver the Joinder Agreement
concurrently with the addition of such Project to the Unencumbered Pool.
     5.14 Inspection of Properties and Books. Permit the Banks, through the
Administrative Agent or any representative designated by the Administrative
Agent, at Borrower’s expense, to visit and inspect any of the properties of the
Loan Parties or any of their respective Subsidiaries (subject to the rights of
any tenants), to examine the books of account of the Loan Parties and their
respective Subsidiaries (and to make copies thereof and extracts therefrom) and
to discuss the

- 47 -



--------------------------------------------------------------------------------



 



affairs, finances and accounts of the Loan Parties and their respective
Subsidiaries with, and to be advised as to the same by, their Senior Officers,
all at such reasonable times (during normal business hours) and intervals as the
Administrative Agent or any Bank may reasonably request upon reasonable notice;
provided, however, that inspections made at Borrower’s expense shall be limited
to once per year, unless an Event of Default shall have occurred and be
continuing. The Banks shall use good faith efforts to coordinate such visits and
inspections so as to minimize the interference with and disruption to the Loan
Parties’ or such Subsidiaries’ normal business operations.
     5.15 More Restrictive Agreements. Promptly notify the Administrative Agent
should any Loan Party or any Subsidiary of a Loan Party enter into or modify any
agreements or documents pertaining to any existing or future Indebtedness, Debt
Offering or issuance of Preferred Equity, which agreements or documents include
covenants, whether affirmative or negative, which are individually or in the
aggregate more restrictive as to the matters covered by the definitions of the
terms “Borrowing Base” or “Facility Availability Amount”, or the provisions of
Sections 5.17, 6.1, 6.3, 6.5 through 6.13, inclusive, and 6.15 (or any other
provisions which may have the same practical effect as any of the foregoing)
against any of the Loan Parties or their respective Subsidiaries than those set
forth herein, or which provide for a guaranty of the obligations thereunder by a
Person that is not liable for the Obligations. If requested by the Requisite
Banks, the Loan Parties, the Administrative Agent, and the Requisite Banks shall
promptly amend this Agreement and the other Loan Documents to include some or
all of such more restrictive provisions or provide for a guaranty of the
Obligations by such Person, in each case solely for the duration of such
restrictive provisions or guaranties under such other agreements or documents,
as determined by the Requisite Banks in their sole reasonable discretion.
Notwithstanding the foregoing, this Section 5.15 shall not apply to covenants
contained in any agreements or documents that relate only to a specific Project
that is collateral for any existing or future Indebtedness of any of Borrower or
their Subsidiaries that is permitted by the terms of this Agreement.
     5.16 Distributions of Income to the Loan Parties. Cause all of their
respective Subsidiaries to promptly transfer to the applicable Loan Party (but
not less frequently than once each Fiscal Quarter), whether in the form of
dividends, distributions or otherwise, all profits, proceeds or other income
relating to or arising from its Subsidiaries’ use, operation, financing,
refinancing, sale or other disposition of their respective Property in excess of
$1,500,000 in the aggregate after (a) the payment by each Subsidiary of debt
service on its Indebtedness and operating expenses for such quarter and (b) the
establishment of reasonable reserves for the payment of operating expenses and
capital improvements to be made to such Subsidiary’s assets and properties
approved by such Subsidiary in the ordinary course of business consistent with
its past practices and current needs.
     5.17 Unencumbered Pool.
          (a) Cause each of the Income-Producing Projects in the Unencumbered
Pool to satisfy all of the following conditions (or notify the Administrative
Agent when an Income-Producing Project no longer satisfies such conditions
promptly upon obtaining knowledge thereof and within five (5) Banking Days
thereafter remove such Income-Producing Project from the Unencumbered Pool in
accordance with Section 2.11):
               (i) each of the Income-Producing Projects shall be wholly owned
in fee simple by Borrower or a Wholly-Owned Subsidiary of Borrower (other than
as specified in the definition of Qualified Unencumbered Project with respect to
the Exception Projects);

- 48 -



--------------------------------------------------------------------------------



 



               (ii) the Income-Producing Projects in the Unencumbered Pool shall
at all times have an aggregate leasing and occupancy level (on a portfolio
basis) of at least eighty five percent (85%) of the Net Rentable Area within
such Projects, based on bona fide arm’s length tenant leases which are in full
force and effect requiring current rental payments, which are in good standing
and not in default in any material respect and whose tenants are not subject to
any bankruptcy or other insolvency proceeding and with respect to which the
tenant is in occupancy of the leased premises (“Currently Effective Leases”);
and no individual Income-Producing Project may be less than 50% leased pursuant
to Currently Effective Leases;
               (iii) no individual Income-Producing Project in the Unencumbered
Pool may contribute to the Borrowing Base more than 33% of the total amount of
the Borrowing Base;
               (iv) if any single tenant contributes in excess of 20% (or 25%
solely in the case of Human Genome Sciences, Inc. under its current lease of the
HGS Borrowing Base Project) of the annual minimum rent generated by all tenants
in the Income-Producing Projects in the Unencumbered Pool, such excess shall be
excluded from the calculation of Adjusted Unencumbered NOI and Adjusted
Aggregate Current Value; and
               (v) Borrower shall not, and shall not permit any Wholly-Owned
Subsidiary of Borrower to, add any Income-Producing Project to the Unencumbered
Pool, or enter into any lease of space at any Income-Producing Project in the
Unencumbered Pool, that would cause any group of tenants in the Income-Producing
Projects then included in the Unencumbered Pool which are Affiliates to generate
more than 20% of the annual minimum rent generated by all tenants in such
Income-Producing Projects then included in the Unencumbered Pool.
          (b) Cause all of the Unstabilized Projects in the Unencumbered Pool to
satisfy all of the following conditions (or notify the Administrative Agent when
an Unstabilized Project no longer satisfies such conditions promptly upon
obtaining knowledge thereof and within five (5) Banking Days thereafter remove
such Unstabilized Project from the Unencumbered Pool in accordance with
Section 2.11):
               (i) each of the Unstabilized Projects shall be wholly owned in
fee simple by Borrower or a Wholly-Owned Subsidiary of Borrower; and
               (ii) each of the Unstabilized Projects in the Unencumbered Pool
must be at least 50% pre-leased pursuant to bona fide arm’s length tenant leases
which are not in default and whose tenants are not subject to any bankruptcy or
other insolvency proceeding and which shall require rent to commence (after a
free rent period of not to exceed six (6) months) upon the completion of the
Life Sciences Building(s) to be constructed on such Unstabilized Project.
          (c) Provide to the Administrative Agent as of the Closing Date and
concurrently with the delivery of the financial statements described in
Section 7.1(c) as part of the Compliance Certificate required pursuant to
Section 7.2, (i) a list of the Income-Producing Projects and the Unstabilized
Projects in the Unencumbered Pool, (ii) the certification of a Senior Officer of
Borrower of the Adjusted Current Values of the Income-Producing Projects and the
amounts of Invested Cash with respect to the Unstabilized Projects (and the
status of construction thereon), and that such Projects are in compliance with
Sections 5.17(a) and (b), (iii) operating statements setting forth the NOI for
each of the Income-Producing Projects in the Unencumbered Pool for the previous
four (4) fiscal quarters (or such shorter period as the Income-Producing Project
has been held by the

- 49 -



--------------------------------------------------------------------------------



 



Loan Parties if such statements are not available to Borrower) certified as true
and correct by a Senior Officer of Borrower, and (iv) a certificate that the
Income-Producing Projects and the Unstabilized Projects in the Unencumbered Pool
comply in all material respects with the terms of Sections 4.17 and 4.19.
     5.18 Preservation of Right to Pledge Properties in the Unencumbered Pool.
Take such actions as are necessary to preserve its right and ability to pledge
Projects in the Unencumbered Pool to the Administrative Agent without any such
pledge after the date hereof causing or permitting the acceleration (after the
giving of notice or the passage of time, or otherwise) of any other Indebtedness
of the Loan Parties or any of their respective Subsidiaries. Borrower shall,
upon demand, provide to the Administrative Agent such evidence as the
Administrative Agent may reasonably require to evidence compliance with this
Section 5.18, which evidence shall include, without limitation, copies of any
agreements or instruments which would in any way restrict or limit a Loan
Party’s ability to pledge assets as security for Indebtedness, or which provide
for the occurrence of a default (after the giving of notice or the passage of
time, or otherwise) if assets are pledged in the future as security for
Indebtedness of such Loan Party or any of its Subsidiaries.
ARTICLE 6
NEGATIVE COVENANTS
     So long as any Advance remains unpaid, or any Letter of Credit remains
outstanding, or any other Obligation remains unpaid, or any portion of the
Commitments remains in force, the Loan Parties and their respective Subsidiaries
shall not, unless the Administrative Agent (with the written approval of the
Requisite Banks or, if required by Section 12.1, of all of the Banks) otherwise
consents:
     6.1 Mergers and Liquidation. (i) Merge or consolidate with or into any
Person, except a merger or consolidation of one or more Loan Parties with and
into another Loan Party or one or more Subsidiaries of a Loan Party with and
into another Subsidiary of such Loan Party or another Loan Party, provided that
in all cases Parent and Borrower must both be surviving entities or (ii) agree
to sell, transfer or dispose of assets which, when aggregated with all other
assets sold during the current Fiscal Quarter and the three (3) preceding Fiscal
Quarters, would exceed twenty percent (20%) of the then-current Gross Asset
Value. Notwithstanding the foregoing, Borrower may permit the merger or
consolidation of any “Subject Property Owner” or any transfer of a “Subject
Property” (as such terms are defined under the Secured Term Loan Agreement) so
long as such transaction is permitted by, and satisfies the requirements of, the
Secured Term Loan Agreement.
     6.2 ERISA. (a) At any time, permit any Pension Plan to: (i) engage in any
non exempt “prohibited transaction” (as defined in Section 4975 of the Code)
that would constitute a Material Adverse Effect, (ii) fail to comply with ERISA
in a manner that would constitute a Material Adverse Effect, (iii) incur any
material “accumulated funding deficiency” (as defined in Section 302 of ERISA)
to the extent that it would constitute a Material Adverse Effect or
(iv) terminate in any manner that would constitute a Material Adverse Effect, or
(b) withdraw, completely or partially, from any Multiemployer Plan if to do so
would constitute a Material Adverse Effect.

- 50 -



--------------------------------------------------------------------------------



 



     6.3 Permitted Business Activities. Engage in or pursue any business or
other activities or ventures other than Permitted Business Activities, or
otherwise make any material change in the principal nature of the business of
the Consolidated Group.
     6.4 Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate of the Loan Parties or their respective Subsidiaries other
than (a) salary, bonus, employee stock option, relocation assistance and other
compensation arrangements with directors or officers in the ordinary course of
business, (b) transactions that are fully disclosed to the board of directors of
Parent and expressly authorized by a resolution of the board of directors of
Parent which is approved by a majority of the directors not having an interest
in the transaction, (c) transactions expressly permitted by this Agreement,
(d) transactions between one Loan Party and another Loan Party or one Subsidiary
and another Subsidiary or one Subsidiary and a Loan Party and (e) transactions
on overall terms at least as favorable to the Loan Parties or their Subsidiaries
as would be the case in an arm’s length transaction between unrelated parties of
equal bargaining power.
     6.5 Leverage Ratio. Permit the Leverage Ratio to be greater than 60%.
     6.6 Interest Coverage. Permit the Interest Coverage Ratio, as of any day,
to be less than 1.80 to 1.00.
     6.7 Fixed Charge Coverage. Permit the Fixed Charge Coverage Ratio, as of
any day, to be less than 1.50 to 1.00.
     6.8 Distributions. Make any Distributions (a) if such Distributions for the
preceding four (4) Fiscal Quarters would exceed 95% of Funds From Operations of
the Consolidated Group for such period, plus revenue of the Consolidated Group
from master leases of the KOP Project and the Bayshore Project, provided that
Parent shall be permitted to pay the minimum Distribution required under the
Code to maintain and preserve Parent’s status as a real estate investment trust
under the Code, as evidenced by a certification of a Senior Officer of Parent
containing calculations in reasonable detail satisfactory in form and substance
to the Administrative Agent, if such Distribution is greater than the amount set
forth in this clause (a), and provided further that if an Event of Default has
occurred and is continuing, the Loan Parties may only make those Distributions
expressly permitted under Section 6.8(b), or (b) during the continuance of an
Event of Default, in excess of the minimum amount necessary to comply with
Section 857(a) of the Code, provided that if a monetary Event of Default or an
Event of Default which involves the bankruptcy of a Loan Party or which has
resulted in an acceleration of the Obligations hereunder occurs, no further
Distributions may be made.
     6.9 Net Worth. Permit Net Worth, as of any date, to be less than the sum of
(a) $625,000,000, plus (b) eighty-five percent (85%) of the net proceeds from
any Equity Offering of any Loan Party made after the Closing Date.
     6.10 Unsecured Debt Service Coverage. Permit the Unsecured Debt Service
Coverage Ratio, as of any date, to be less than 2.00 to 1.00.
     6.11 Secured Indebtedness. Permit Secured Indebtedness of the Consolidated
Group to exceed, as of any date, an amount equal to 50% of then-current Gross
Asset Value.

- 51 -



--------------------------------------------------------------------------------



 



     6.12 Recourse Debt. Permit the aggregate of all outstanding recourse
Indebtedness, whether secured or unsecured, including all Indebtedness hereunder
and under the Related Facilities and any other recourse Indebtedness, as of any
date, to exceed (a) 45% of then-current Gross Asset Value through December 31,
2006 or (b) 40% of then-current Gross Asset Value at any time after December 31,
2006.
     6.13 Permitted Investments. Without limiting Section 5.6:
          (a) permit the sum of (i) the total value of undeveloped land owned by
the Consolidated Group plus (ii) the Consolidated Group Pro Rata Share of
undeveloped land owned by Investment Affiliates to exceed 10% of Gross Asset
Value (with undeveloped land valued at cost);
          (b) permit the sum of (i) the aggregate amount invested by the
Consolidated Group in Projects owned by the Consolidated Group that are under
development, plus (ii) the Consolidated Group Pro Rata Share of any amounts so
invested by the Investment Affiliates in Projects owned by the Investment
Affiliates that are under development to exceed 20% of Gross Asset Value (with
Projects under development ceasing to be treated as such when GAAP permits such
Project to be classified as an operating asset);
          (c) permit the aggregate amount invested by the Consolidated Group in
or with respect to Investment Affiliates, excluding the partnership that owns
the real property located in San Diego, California commonly known as the
“McKellar Court” property, to exceed 10% of Gross Asset Value; and
          (d) permit the aggregate amount invested by the Consolidated Group in
the Investments listed as subparagraphs (a) through (c) immediately above to
exceed 25% of Gross Asset Value.
     6.14 Liens. Create, incur, or suffer to exist any Negative Pledge or Lien
in, of or on the Project of any member of the Consolidated Group, except:
          (a) Liens for taxes, assessments or governmental charges or levies on
its Property if the same shall not at the time be delinquent or thereafter can
be paid without material penalty, or are being contested in good faith and by
appropriate proceedings and for which adequate reserves shall have been set
aside on its books;
          (b) Liens imposed by Law, such as carriers’, warehousemen’s and
mechanics’ liens and other similar liens arising in the ordinary course of
business which secure payment of obligations not more than 60 days past due or
which are being contested in good faith by appropriate proceedings and for which
adequate reserves shall have been set aside on their books;
          (c) Liens arising out of pledges or deposits under workers’
compensation laws, unemployment insurance, old age pensions, or other social
security or retirement benefits, or similar legislation;
          (d) easements, restrictions and such other encumbrances or charges
against real property as are of a nature generally existing with respect to
properties of a similar character (including, without limitation, Liens with
respect to rights of tenants under lease and rental agreements entered into in
the ordinary course of business) and which do not in any material way

- 52 -



--------------------------------------------------------------------------------



 



affect the marketability of the same or interfere with the use thereof in the
business of Borrower or any other member of the Consolidated Group;
          (e) Liens created under the Related Facilities or any documents
relating thereto;
          (f) any other Liens that, individually or in the aggregate, would not
reasonably be expected to impair the ability to place mortgage financing on the
Project encumbered by such Liens or otherwise constitute a Material Adverse
Effect or subject such Project to a material impending risk of loss of
forfeiture or a material loss of value; and
          (g) first priority Liens other than Liens described in subsections
(a) through (f) above arising in connection with any Indebtedness permitted
hereunder to the extent such Liens will not result in a Default in any of
Borrower’s covenants herein.
Liens permitted pursuant to this Section 6.14 shall be deemed to be “Permitted
Liens.”
     6.15 Variable Interest Indebtedness. Permit the outstanding principal
balance of any Consolidated Outstanding Indebtedness which bears interest at an
interest rate that is not fixed through the maturity date of such Indebtedness
to exceed thirty-five percent (35%) of Gross Asset Value unless all of such
Indebtedness in excess of such amount is subject to a rate management
transaction approved in its reasonable discretion by the Administrative Agent
that effectively converts the interest rate on such excess to a fixed rate.
     6.16 Formation Documents. Permit any material change to the articles of
incorporation, bylaws, partnership agreement or any other material formation
documents of Parent or the Operating Partnership without the written consent of
the Requisite Banks, other than with respect to changes made in connection with
any preferred Equity Offering to reflect the terms of the preferred securities
being issued thereunder and any other amendments incidental thereto which may be
made without the Requisite Banks consent, so long as the Administrative Agent
has reviewed such changes and confirmed that the terms of such preferred
securities are customary and do not create any creditors’ rights that would
adversely affect in any material respect the rights of the Banks hereunder.
     6.17 Limiting Agreements. Enter into any agreement, instrument or
transaction (including without limitation any amendment to or modification of
the Secured Term Loan Agreement) which has or may have the effect of prohibiting
or limiting Borrower’s or any Guarantor’s ability to pledge to the
Administrative Agent any Project within the Unencumbered Pool.
     6.18 Restrictions on Transfer. Directly or indirectly, make or permit to be
made, by voluntary or involuntary means, any sale, assignment, transfer,
disposition, mortgage, pledge, hypothecation or encumbrance of its direct or
indirect interest in any Loan Party (provided that the foregoing shall not
prohibit transfers of Borrower’s interest in any other Loan Party provided such
Loan Party remains a Wholly-Owned Subsidiary of Borrower), or any dilution of
its direct or indirect interest in any Loan Party. Borrower shall not in any
manner transfer, assign, diminish or otherwise restrict its direct or indirect
right to vote or other rights with respect to any Loan Party. Notwithstanding
the foregoing, Borrower may sell, assign, transfer or dispose of its interest in
another Loan Party that is a Subsidiary of Borrower, provided that on or before
the closing of such sale Borrower shall have delivered to the Administrative
Agent a certification, together with such

- 53 -



--------------------------------------------------------------------------------



 



other evidence as the Administrative Agent may reasonably require, that Borrower
will be in compliance with all covenants in this Agreement after giving effect
to such sale, assignment, transfer or other disposition, and provided further
that from and after any such sale, the assets of such Loan Party shall no longer
be included within the Unencumbered Pool.
ARTICLE 7
INFORMATION AND REPORTING REQUIREMENTS
     7.1 Financial and Business Information. So long as any Advance remains
unpaid, or any Letter of Credit remains outstanding, or any other Obligation
remains unpaid, or any portion of the Commitments remains in force, Borrower
shall, unless the Administrative Agent (with the written approval of the
Requisite Banks) otherwise consents, at Borrower’s sole expense, deliver to the
Administrative Agent for distribution by it to the Banks, a sufficient number of
copies for all of the Banks of the following:
          (a) As soon as practicable, and in any event within fifty (50) days
after the end of each Fiscal Quarter (other than the fourth Fiscal Quarter in
any Fiscal Year), quarterly unaudited consolidated financial statements,
including a consolidated balance sheet, income statement and statement of cash
flows of the Consolidated Group as at the end of such Fiscal Quarter and for
such Fiscal Quarter, and the portion of the Fiscal Year ended with such Fiscal
Quarter, all in reasonable detail. Such financial statements shall be certified
by the Parent’s chief financial officer or chief accounting officer as fairly
presenting the financial condition, results of operations and cash flows of the
Consolidated Group in accordance with Generally Accepted Accounting Principles
(other than footnote disclosures), consistently applied, as at such date and for
such periods, subject only to normal year end accruals and audit adjustments;
          (b) As soon as practicable, and in any event within (i) fifty
(50) days after the end of each Fiscal Quarter other than the fourth Fiscal
Quarter in any Fiscal Year and (ii) one hundred (100) days after the end of such
fourth Fiscal Quarter, a Compliance Certificate as of the last day of such
Fiscal Quarter, providing reasonable detail as to the calculation thereof;
          (c) As soon as practicable, and in any event within (i) fifty
(50) days after the end of each Fiscal Quarter other than the fourth Fiscal
Quarter in any Fiscal Year and (ii) one hundred (100) days after the end of such
fourth Fiscal Quarter, statements of operating income for such Fiscal Quarter
and Fiscal Year to date for each of the Income-Producing Projects in the
Unencumbered Pool and a complete Project roster, each in such detail as the
Administrative Agent may reasonably require
          (d) All written information provided to shareholders of Parent;
          (e) As soon as practicable, and in any event within one hundred
(100) days after the end of each Fiscal Year, annual audited consolidated
financial statements, including a consolidated balance sheet, income statement
and statement of cash flows, of the Consolidated Group for such Fiscal Year, all
in reasonable detail. Such financial statements shall be prepared in accordance
with Generally Accepted Accounting Principles, consistently applied, and shall
be certified by the Parent’s chief financial officer or chief accounting officer
and by KPMG or other independent public accountants of recognized standing
selected by Parent and reasonably satisfactory to the Requisite Banks, which
financial statements shall be prepared in accordance with

- 54 -



--------------------------------------------------------------------------------



 




generally accepted auditing standards as at such date, and shall not be subject
to any qualifications or exceptions as to the scope of the audit nor to any
other qualification or exception determined by the Requisite Banks in their good
faith business judgment to be adverse to the interests of the Banks;
          (f) Upon request by the Administrative Agent, as soon as practicable,
and in any event before the commencement of each Fiscal Year, a budget and
projection by Fiscal Quarter for that Fiscal Year for the Consolidated Group,
all in reasonable detail;
          (g) Promptly after request by the Administrative Agent or any Bank,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of Parent by independent accountants in connection with the accounts
or books of Parent or any other member of the Consolidated Group, or any audit
of any of them;
          (h) Promptly after the same are available, and in any event within ten
(10) days after filing with the Securities and Exchange Commission, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of Parent, and copies of all annual,
regular, periodic and special reports and registration statements which Parent
may file or be required to file with the Securities and Exchange Commission
under Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended,
and not otherwise required to be delivered to the Banks pursuant to other
provisions of this Section 7.1;
          (i) Promptly after request by the Administrative Agent or any Bank,
copies of any other material report or other document that was filed by the
Consolidated Group with any Governmental Agency;
          (j) Promptly upon a Senior Officer becoming aware, and in any event
within five (5) Banking Days after becoming aware, of the occurrence of any (i)
“reportable event” (as such term is defined in Section 4043 of ERISA, but
excluding such events as to which the PBGC has by regulation waived the
requirement therein contained that it be notified within thirty days of the
occurrence of such event) or (ii) non exempt “prohibited transaction” (as such
term is defined in Section 406 of ERISA or Section 4975 of the Code) involving
any Pension Plan or any trust created thereunder, telephonic notice specifying
the nature thereof, and, no more than two (2) Banking Days after such telephonic
notice, written notice again specifying the nature thereof and specifying what
action the Consolidated Group is taking or proposes to take with respect
thereto, and, when known, any action taken by the Internal Revenue Service with
respect thereto;
          (k) As soon as practicable, and in any event within five (5) Banking
Days after a Senior Officer becomes aware of the existence of any condition or
event which constitutes a Default or Event of Default, telephonic notice
specifying the nature and period of existence thereof, and, no more than five
(5) Banking Days after such telephonic notice, written notice again specifying
the nature and period of existence thereof and specifying what action the
Consolidated Group is taking or propose to take with respect thereto;
          (l) Promptly upon a Senior Officer becoming aware that (i) any Person
has commenced a legal proceeding with respect to a claim against any Loan Party
that is $5,000,000 or more in excess of the amount thereof that is fully covered
by insurance, (ii) any creditor under a credit agreement involving Indebtedness
of $5,000,000 or more or any lessor under a lease

- 55 -



--------------------------------------------------------------------------------



 



involving aggregate rent of $5,000,000 or more has asserted a default thereunder
on the part of any Loan Party or, (iii) any Person has commenced a legal
proceeding with respect to a claim against any Loan Party under a contract (that
is not a credit agreement or material lease) in excess of $5,000,000 or which
otherwise would constitute a Material Adverse Effect, a written notice
describing the pertinent facts relating thereto and what action the Loan Parties
are taking or propose to take with respect thereto;
          (m) [Intentionally Omitted.]
          (n) Not later than fifty (50) days after the end of each fiscal
quarter of the Consolidated Group (including the fourth fiscal quarter in each
year), a list (which may be included in the Compliance Certificates) setting
forth the following information with respect to each new Subsidiary or
Controlled Entity of any of the Loan Parties: (i) the name, structure and
ownership of the Subsidiary or Controlled Entity, (ii) a description of the
property owned by such Subsidiary or Controlled Entity, and (iii) such other
information as the Administrative Agent may reasonably request;
          (o) Simultaneously with the delivery of the financial statements
referred to in Section 7.1(e) above (if such information is not otherwise
included in the financial statements or other information presented to the Banks
pursuant to this Section 7.1), a statement (which may be included in the
Compliance Certificates) listing (i) the Projects owned by the Consolidated
Group (or in which the Consolidated Group owns an interest) and stating the
location thereof, the date acquired and the acquisition cost (with respect to
each new Project), (ii) the Indebtedness of the Consolidated Group, which
statement shall include, without limitation, a statement of the original
principal amount of such Indebtedness and the current amount outstanding, the
holder thereof, the maturity date and any extension options, the interest rate,
the collateral provided for such Indebtedness and whether such Indebtedness is
recourse or non recourse, and (iii) the Projects of the Consolidated Group which
are Unstabilized Projects and providing a brief summary of the status of such
development;
          (p) When and as required by Section 2.11, the information regarding
each Qualified Unencumbered Project, as more particularly described in
Section 2.11;
          (q) When and as required by Section 5.17(c), the information regarding
the Unencumbered Pool, as more particularly described in Section 5.17(c); and
          (r) Such other data and information as from time to time may be
reasonably requested by the Administrative Agent, any Bank (through the
Administrative Agent) or the Requisite Banks.
     7.2 Compliance Certificates. So long as any Advance remains unpaid, or any
Letter of Credit remains outstanding, or any other Obligation remains unpaid or
unperformed, or any portion of the Commitments remains outstanding, Borrower
shall, at Borrower’s sole expense, deliver to the Administrative Agent for
distribution by it to the Banks concurrently with the financial statements
required pursuant to Sections 7.1(a), 7.1(c) and 7.1(e), Compliance Certificates
signed by a Senior Officer.
     7.3 Borrowing Base and Availability Calculations. So long as any Advance
remains unpaid, or any Letter of Credit remains outstanding, or any other
Obligation remains unpaid or

- 56 -



--------------------------------------------------------------------------------



 



unperformed, or any portion of the Commitments remains outstanding, Borrower
shall, at Borrower’s sole expense, deliver to the Administrative Agent for
distribution by it to the Banks, within 15 days following the addition of each
Qualified Unencumbered Project to the Unencumbered Pool pursuant to
Section 2.11, and within 50 days of the end of each Fiscal Quarter, Borrower’s
calculation of the then effective amount of the Borrowing Base and Facility
Availability Amount (utilizing the information for the most recently reported
Fiscal Quarter), in form and detail reasonably satisfactory to the
Administrative Agent (provided, however, that the Administrative Agent may
review, challenge, and, after good faith consultation with Borrower, adjust any
such calculations of the applicable Borrowing Base and Facility Availability
Amount as it reasonably deems appropriate should the Administrative Agent in
good faith believe that such calculations are not accurate or are not in
conformance with the terms of this Agreement).
ARTICLE 8
CONDITIONS
     8.1 Initial Advances. The obligation of each Bank to make the initial
Advance to be made by it or of the Administrative Agent to issue the initial
Letters of Credit is subject to the following conditions precedent, each of
which shall be satisfied prior to the making of the initial Advances (unless all
of the Banks, in their sole and absolute discretion, shall agree otherwise):
          (a) The Administrative Agent shall have received all of the following,
each of which shall be originals unless otherwise specified, each properly
executed by a Responsible Official of each party thereto, each dated as of the
Closing Date and each in form and substance satisfactory to the Administrative
Agent and its legal counsel (unless otherwise specified or, in the case of the
date of any of the following, unless the Administrative Agent otherwise agrees
or directs):
               (i) at least one (1) executed counterpart of this Agreement and
of the Guaranties, together with arrangements satisfactory to the Administrative
Agent for additional executed counterparts, sufficient in number for
distribution to the Banks and Borrower;
               (ii) Line Notes executed by Borrower in favor of each Bank, each
in a principal amount equal to that Bank’s Percentage of the Aggregate
Commitment;
               (iii) Swing Loan Note executed by Borrower in favor of the Swing
Loan Bank in the principal amount of the Swing Loan Commitment;
               (iv) with respect to each of the Loan Parties, such documentation
as the Administrative Agent may reasonably require to establish the due
organization, valid existence and good standing of each of the Loan Parties, its
qualification to engage in business in each material jurisdiction in which it is
engaged in business or required to be so qualified, its authority to execute,
deliver and perform the Loan Documents to which it is a Party, the identity,
authority and capacity of each Responsible Official thereof authorized to act on
its behalf, including certified copies of articles of incorporation and
amendments thereto, bylaws and amendments thereto, certificates of good standing
and/or qualification to engage in business, tax clearance certificates,
certificates of corporate resolutions, incumbency certificates, Certificates of
Responsible Officials, and the like;
               (v) the Opinions of Counsel; and

- 57 -



--------------------------------------------------------------------------------



 



               (vi) such other assurances, certificates, documents, consents or
opinions as the Administrative Agent or the Requisite Banks reasonably may
require.
          (b) All of the fees then required to have been paid under the Fee
Letter shall have been paid.
          (c) The reasonable costs and expenses of the Administrative Agent in
connection with the preparation of the Loan Documents payable pursuant to
Section 11.3, and invoiced to Borrower on or prior to the Closing Date, shall
have been paid.
          (d) The representations and warranties of Borrower contained in
Article 4 shall be true and correct in all material respects.
          (e) Borrower and any other Loan Parties shall be in compliance with
all the terms and provisions of the Loan Documents, and giving effect to the
initial Advance no Default or Event of Default shall have occurred and be
continuing.
          (f) All legal matters relating to the Loan Documents shall be
satisfactory to counsel for the Administrative Agent.
          (g) The Administrative Agent shall have received a Compliance
Certificate (including existing Borrowing Base and Facility Availability Amount
calculations) dated as of the Closing Date demonstrating compliance with each of
the then applicable covenants calculated therein.
          (h) The Administrative Agent shall have received and approved all of
the materials described in Section 2.11 with respect to the Initial Unencumbered
Projects.
          (i) The Administrative Agent shall have reviewed such other documents,
instruments, certificates, opinions, assurances, consents and approvals as the
Administrative Agent or the Administrative Agent’s special counsel may
reasonably have requested.
     8.2 Any Advance. The obligation of each Bank to make any Advance or of the
Swing Loan Bank to make a Swing Loan or of the Administrative Agent to issue a
Letter of Credit is subject to the following conditions precedent (unless the
Requisite Banks, in their sole and absolute discretion, shall agree otherwise):
          (a) except (i) for representations and warranties which expressly
speak as of a particular date or are no longer true and correct as a result of a
change which is permitted by this Agreement or (ii) as disclosed by Borrower and
approved in writing by the Requisite Banks, the representations and warranties
contained in Article 4 shall be true and correct in all material respects on and
as of the date of the Advance as though made on that date;
          (b) other than matters described in Schedule 4.10 or not required as
of the Closing Date to be therein described, there shall not be then pending or
threatened any action, suit, proceeding or investigation against or affecting
Parent or any of its Subsidiaries or any Property of any of them before any
Governmental Agency that constitutes a Material Adverse Effect;

- 58 -



--------------------------------------------------------------------------------



 



          (c) the Administrative Agent shall have timely received a Request for
Loan or Letter of Credit Request in compliance with Article 2;
          (d) no Default or Event of Default shall have occurred and be
continuing;
          (e) if requested by the Administrative Agent, the Administrative Agent
shall have received a current calculation of the Borrowing Base and Facility
Availability Amount with such supporting information as the Administrative Agent
may require adjusted in the best good faith estimate of Borrower to the date of
such certification; and
          (f) the Administrative Agent shall have received, in form and
substance satisfactory to the Administrative Agent, such other assurances,
certificates, documents or consents related to the foregoing as the
Administrative Agent or Requisite Banks reasonably may require.
ARTICLE 9
EVENTS OF DEFAULT AND REMEDIES UPON EVENT OF DEFAULT
     9.1 Events of Default. The existence or occurrence of any one or more of
the following events, whatever the reason therefor and under any circumstances
whatsoever, shall constitute an “Event of Default”:
          (a) Borrower fails to pay any principal on any of the Notes, or any
portion thereof, on the date when due; or
          (b) Borrower fails to pay any interest on any of the Notes or any fees
under the Fee Letter, or any portion thereof, within five (5) Banking Days after
the date when due; or Borrower fails to pay any other fee or amount payable to
the Banks or the Administrative Agent under any Loan Document, or any portion
thereof, within ten (10) Banking Days after demand therefor; or
          (c) Borrower or any of the other Loan Parties fails to comply with any
of the covenants contained in Article 6; or
          (d) Borrower shall fail to comply with Section 7.1(k) in any way that
is materially adverse to the interests of the Banks; or
          (e) Borrower or any other Loan Party fails to perform or observe any
other covenant or agreement (not specified in clause (a), (b) or (c) above, or
otherwise set forth below in this Section 9.1) contained in any Loan Document on
its part to be performed or observed within thirty (30) days after the giving of
notice by the Administrative Agent on behalf of the Requisite Banks of such
Default or, if such Default is not reasonably susceptible of cure within such
period, within such longer period as is reasonably necessary to effect a cure so
long as Borrower or such Loan Party continues to diligently pursue cure of such
Default but not in any event in excess of ninety (90) days; and provided
further, however, that notwithstanding the 30-day cure period or extended cure
period described above in this clause (e), if a different notice or cure period
is specified under any Loan Document or under any provision of the Loan
Documents as to any such failure or breach, the specific Loan Document or
provision shall control, and Borrower or such

- 59 -



--------------------------------------------------------------------------------



 




Loan Party shall have no more time to cure the failure or breach than is allowed
under the specific Loan Document or provision as to such failure or breach; or
          (f) Any representation or warranty of Borrower or any other Loan Party
made in any Loan Document, or in any certificate or other writing delivered by
Borrower or any Loan Party pursuant to any Loan Document, proves to have been
incorrect when made or reaffirmed in any respect that is materially adverse to
the interests of the Banks; or
          (g) Borrower or any Loan Party or other member of the Consolidated
Group fails to perform or observe any other term, covenant or agreement on its
part to be performed or observed within any applicable notice and cure period,
or suffers any such event of default to occur, in connection with (A) any
present or future Indebtedness (other than Non-Recourse Indebtedness) or (B) any
present or future Non-Recourse Indebtedness having an outstanding principal
balance, individually or in the aggregate, of $25,000,000 or more, if as a
result of such failure or sufferance any holder or holders thereof (or an agent
or trustee on its or their behalf) has the right to declare such Indebtedness
due before the date on which it otherwise would become due or the right to
require such member of the Consolidated Group to redeem or purchase, or offer to
redeem or purchase, all or any portion of such Indebtedness (provided, that for
the purpose of this clause (g), the principal amount of Indebtedness consisting
of a Swap Agreement shall be the amount which is then payable by the
counterparty to close out the Swap Agreement); or
          (h) Any Loan Document, at any time after its execution and delivery
and for any reason other than the agreement or action (or omission to act) of
the Administrative Agent or the Banks or satisfaction in full of all the
Obligations ceases to be in full force and effect or is declared by a court of
competent jurisdiction to be null and void, invalid or unenforceable in any
respect which is materially adverse to the interests of the Banks; or any Loan
Party thereto denies in writing that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
same; or
          (i) A final judgment against any member of the Consolidated Group is
entered for the payment of money in excess of $5,000,000 (not covered by
insurance or for which an insurer has reserved its rights) and, absent
procurement of a stay of execution, such judgment remains unsatisfied for sixty
(60) calendar days after the date of entry of judgment, or in any event later
than ten (10) days prior to the date of any proposed sale thereunder; or any
writ or warrant of attachment or execution or similar process is issued or
levied against all or any material part of the Property of any such Person and
is not released, vacated or fully bonded within sixty (60) calendar days after
its issue or levy; or
          (j) Any member of the Consolidated Group institutes or consents to the
institution of any proceeding under a Debtor Relief Law relating to it or to all
or any material part of its Property, or is unable or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors; or applies for or consents to the appointment of any
receiver, trustee, custodian, conservator, liquidator, rehabilitator or similar
officer for it or for all or any material part of its Property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator or similar officer is
appointed without the application or consent of that Person and the appointment
continues undischarged or unstayed for sixty (60) calendar days; or any
proceeding under a Debtor Relief Law relating to any such Person or to all or
any part of its Property is instituted without the consent of that Person and
continues undismissed or unstayed for sixty (60)

- 60 -



--------------------------------------------------------------------------------



 




calendar days or such Person consents thereto or acquiesces therein, or a decree
or order for relief is entered in respect of any such Person in such proceeding;
or
          (k) The occurrence of an Event of Default (as such term is or may
hereafter be specifically defined in any other Loan Document) under any other
Loan Document; or
          (l) Any Pension Plan maintained by any member of the Consolidated
Group is determined to have a material “accumulated funding deficiency” as that
term is defined in Section 302 of ERISA of an amount that would constitute a
Material Adverse Effect; or
          (m) Alan Gold shall at any time cease to be the Chief Executive
Officer of Parent; provided that the foregoing shall not constitute an Event of
Default if a competent and experienced successor for such Person shall be
approved by the Requisite Banks within three (3) months of such event, such
approval not to be unreasonably withheld, delayed or conditioned; or
          (n) Failure to remediate within the time period permitted by Law or
governmental order, after all administrative hearings and appeals have been
concluded (or within a reasonable time in light of the nature of the problem if
no specific time period is so established), material environmental problems at
Projects owned by Borrower or any other member of the Consolidated Group or any
Investment Affiliate which contribute in the aggregate in excess of $5,000,000
to Gross Asset Value.
     9.2 Remedies Upon Event of Default. Without limiting any other rights or
remedies of the Administrative Agent or the Banks provided for elsewhere in this
Agreement, or the other Loan Documents, or by applicable Law, or in equity, or
otherwise:
          (a) Upon the occurrence, and during the continuance, of any Event of
Default other than an Event of Default described in Section 9.1(j):
               (i) the commitments to make Advances and Swing Loans and to issue
Letters of Credit and all other obligations of the Administrative Agent or the
Banks and all rights of Borrower and any other Loan Parties under the Loan
Documents shall be suspended without notice to or demand upon Borrower, which
are expressly waived by Borrower, except that all of the Banks or the Requisite
Banks (as the case may be, in accordance with Section 12.1) may waive an Event
of Default or, without waiving, determine, upon terms and conditions
satisfactory to the Banks or Requisite Banks, as the case may be, to reinstate
the Commitments and such other obligations and rights and make further Advances
and Swing Loans and to issue Letters of Credit, which waiver or determination
shall apply equally to, and shall be binding upon, all the Banks; and
               (ii) the Requisite Banks may request the Administrative Agent to,
and the Administrative Agent thereupon shall, terminate the Commitments and/or
declare all or any part of the unpaid principal of all Notes, all interest
accrued and unpaid thereon and all other amounts payable under the Loan
Documents to be forthwith due and payable, whereupon the same shall become and
be forthwith due and payable, without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
          (b) Upon the occurrence and during the continuance of any Event of
Default described in Section 9.1(j):

- 61 -



--------------------------------------------------------------------------------



 



               (i) the commitments to make Advances and Swing Loans and to issue
Letters of Credit and all other obligations of the Administrative Agent or the
Banks and all rights of Borrower and any other Loan Parties under the Loan
Documents shall terminate without notice to or demand upon Borrower, which are
expressly waived by Borrower, except that all of the Banks or the Requisite
Banks (as the case may be, in accordance with Section 12.1) may waive the Event
of Default or, without waiving, determine, upon terms and conditions
satisfactory to all the Banks, to reinstate the Commitments and such other
obligations and rights and make further Advances and Swing Loans and to issue
Letters of Credit, which determination shall apply equally to, and shall be
binding upon, all the Banks; and
               (ii) the unpaid principal of all Notes, all interest accrued and
unpaid thereon and all other amounts payable under the Loan Documents shall be
forthwith due and payable, all without protest, presentment, notice of dishonor,
demand or further notice of any kind, all of which are expressly waived by
Borrower.
          (c) Upon the occurrence and during the continuance of any Event of
Default, the Administrative Agent, on behalf of the Banks, without notice to
(except as expressly provided for in any Loan Document) or demand upon Borrower,
which are expressly waived by Borrower (except as to notices expressly provided
for in any Loan Document), may proceed (but only with the consent of the
Requisite Banks) to protect, exercise and enforce their rights and remedies
under the Loan Documents against Borrower and any other Loan Party and such
other rights and remedies as are provided by Law or equity.
          (d) The order and manner in which the Banks’ rights and remedies are
to be exercised shall be determined by the Requisite Banks in their sole
discretion, and all payments received by the Administrative Agent and the Banks,
or any of them, shall be applied first to the costs and expenses (including
reasonable attorneys’ fees and disbursements and the reasonably allocated costs
of attorneys employed by the Administrative Agent or by any Bank) of the
Administrative Agent and of the Banks, then to the repayment of Swing Loans, and
thereafter paid pro rata to the Banks in the same proportions that the aggregate
Obligations owed to each Bank under the Loan Documents bear to the aggregate
Obligations owed under the Loan Documents to all the Banks, without priority or
preference among the Banks. Regardless of how each Bank may treat payments for
the purpose of its own accounting, for the purpose of computing the Obligations
hereunder and under the Notes, payments shall be applied first, to the costs and
expenses of the Administrative Agent and the Banks, as set forth above, second,
to the payment of interest and principal (in that order) due on Swing Loans,
third, to the payment of accrued and unpaid interest due under any Loan
Documents to and including the date of such application (ratably, and without
duplication, according to the accrued and unpaid interest due under each of the
Loan Documents), and fourth, pari passu to the payment of all other amounts
(including principal and fees) then owing to the Administrative Agent or the
Banks under the Loan Documents and to the payment of any termination payments
due from Borrower in respect of Swap Agreements. No application of payments
under this clauses (d) will cure any Event of Default, or prevent acceleration,
or continued acceleration, of amounts payable under the Loan Documents, or
prevent the exercise, or continued exercise, of rights or remedies of the Banks
hereunder or thereunder or at Law or in equity.
          (e) Upon the occurrence, and during the continuance, of any Event of
Default, or to the extent required pursuant to Section 3.1 above, Borrower shall
at such time deposit in a cash collateral account opened by the Administrative
Agent an amount equal to the Letter of Credit

- 62 -



--------------------------------------------------------------------------------



 



Exposure at such time. Borrower hereby grants to the Administrative Agent, for
the benefit of the Banks, a security interest in such cash collateral to secure
all obligations of Borrower in respect of such Letters of Credit under this
Agreement and the other Loan Documents. Borrower shall execute and deliver to
the Administrative Agent, for the account of the Banks, such further documents
and instruments as the Administrative Agent may request to evidence the creation
and perfection of such security interest in such cash collateral account.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
Obligations of Borrower hereunder and under any Notes. After all such Letters of
Credit shall have expired or been fully drawn upon, all obligations under the
Letters of Credit shall have been satisfied and all other Obligations of
Borrower hereunder and under any Notes shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to Borrower.
In addition, at any time that amounts are being held in such cash collateral
account and the Aggregate Commitment exceeds the Outstanding Facility Amount,
the balance in such cash collateral account, to the extent of any such excess of
the Aggregate Commitment over the Outstanding Facility Amount, shall be returned
to Borrower promptly after the Administrative Agent’s receipt of a written
request from Borrower.
ARTICLE 10
THE ADMINISTRATIVE AGENT
     10.1 Appointment and Authorization. Subject to Section 10.8, each Bank
hereby irrevocably appoints and authorizes the Administrative Agent to take such
action as the contractual representative on its behalf and to exercise such
powers under the Loan Documents as are delegated to the Administrative Agent by
the terms thereof or are reasonably incidental, as determined by the
Administrative Agent, thereto. This appointment and authorization is intended
solely for the purpose of facilitating the servicing of the Loans and does not
constitute appointment of the Administrative Agent as trustee for any Bank or as
representative of any Bank for any other purpose and, the Administrative Agent
shall take such action and exercise such powers only in an administrative and
ministerial capacity.
     10.2 Administrative Agent and Affiliates. KeyBank (and each successor
Administrative Agent in its individual capacity) has the same rights and powers
under the Loan Documents as any other Bank and may exercise the same as though
it were not the Administrative Agent, and the term “Bank” or “Banks” includes
KeyBank in its individual capacity. KeyBank (and each successor Administrative
Agent in its individual capacity) and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of banking, trust or other
business with Borrower or any other member of the Consolidated Group, as if it
were not the Administrative Agent and without any duty to account therefor to
the Banks. KeyBank (and each successor Administrative Agent in its individual
capacity) need not account to any other Bank for any monies received by it for
reimbursement of its costs and expenses as the Administrative Agent hereunder,
or for any monies received by it in its capacity as a Bank hereunder, other than
as required of any Bank hereunder. The Administrative Agent shall not be deemed
to hold a fiduciary or agency relationship with any Bank and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or otherwise exist against the Administrative Agent.
The provisions of this Section 10.2 shall apply equally to any other agents
named herein.

- 63 -



--------------------------------------------------------------------------------



 



     10.3 Proportionate Interest in any Collateral. The Administrative Agent, on
behalf of all the Banks, shall hold in accordance with the Loan Documents all
items of collateral (if any) or interests therein received or held by the
Administrative Agent. Subject to the Administrative Agent’s and the Banks’
rights to reimbursement for their costs and expenses hereunder (including
reasonable attorneys’ fees and disbursements and other professional services and
the reasonably allocated costs of attorneys employed by the Administrative Agent
or, upon the occurrence and during the continuation of an Event of Default, a
Bank) and subject to the application of payments in accordance with
Section 9.2(d), each Bank shall have an interest in the Administrative Agent’s
interest in such collateral (if any) or interests therein in the same
proportions that the aggregate Obligations owed such Bank under the Loan
Documents bear to the aggregate Obligations owed under the Loan Documents to all
the Banks, without priority or preference among the Banks.
     10.4 Banks’ Credit Decisions. Each Bank agrees that it has, independently
and without reliance upon the Administrative Agent, any other Bank or the
directors, officers, agents, employees or attorneys of the Administrative Agent
or of any other Bank, and instead in reliance upon information supplied to it by
or on behalf of Borrower and upon such other information as it has deemed
appropriate, made its own independent credit analysis and decision to enter into
this Agreement. Each Bank also agrees that it shall, independently and without
reliance upon the Administrative Agent, any other Bank or the directors,
officers, agents, employees or attorneys of the Administrative Agent or of any
other Bank, continue to make its own independent credit analyses and decisions
in acting or not acting under the Loan Documents.
     10.5 Action by Administrative Agent.
          (a) Absent actual knowledge of the Administrative Agent of the
existence of a Default, the Administrative Agent may assume that no Default
(other than the failure to make a payment of principal or interest when due) has
occurred and is continuing, unless the Administrative Agent has received notice
from Borrower stating the nature of the Default or has received notice from a
Bank stating the nature of the Default and that such Bank considers the Default
to have occurred and to be continuing.
          (b) The Administrative Agent has only those obligations under the Loan
Documents as are expressly set forth therein.
          (c) Except for any obligation expressly set forth in the Loan
Documents and as long as the Administrative Agent may assume that no Default has
occurred and is continuing, the Administrative Agent may, but shall not be
required to, exercise its discretion to act or not act, except that the
Administrative Agent shall be required to comply with the instructions of the
Requisite Banks (or of all the Banks, to the extent required by Section 12.1)
and those instructions shall be binding upon the Administrative Agent and all
the Banks, provided that the Administrative Agent shall not be required to
comply with such instructions if to do so would be contrary to any Loan Document
or to applicable Law or would result, in the reasonable judgment of the
Administrative Agent, in substantial risk of liability to the Administrative
Agent.
          (d) If the Administrative Agent has received a notice specified in
clause (a) or has actual knowledge of the existence of a Default, the
Administrative Agent shall promptly give notice thereof to the Banks and shall
comply with the instructions of the Requisite Banks (or of all the Banks, to the
extent required by Section 12.1), provided that the Administrative Agent shall
not be required to comply with such instructions if to do so would be contrary
to any Loan Document or

- 64 -



--------------------------------------------------------------------------------



 



to applicable Law or would result, in the reasonable judgment of the
Administrative Agent, in substantial risk of liability to the Administrative
Agent, and except that if the Requisite Banks (or all the Banks, if required
under Section 12.1) fail, for five (5) Banking Days after the receipt of notice
from the Administrative Agent, to instruct the Administrative Agent, then the
Administrative Agent, in its sole discretion, may act or not act as it deems
advisable for the protection of the interests of the Banks.
     10.6 Liability of Administrative Agent. Neither the Administrative Agent
nor any of its directors, officers, agents, employees or attorneys shall be
liable for any action taken or not taken by them under or in connection with the
Loan Documents, except for their own gross negligence or willful misconduct.
Without limitation on the foregoing, the Administrative Agent and its directors,
officers, agents, employees and attorneys:
          (a) May treat the payee of any Note as the holder thereof until the
Administrative Agent receives notice of the assignment or transfer thereof, in
form satisfactory to the Administrative Agent, signed by the payee, and may
treat each Bank as the owner of that Bank’s interest in the Obligations for all
purposes of this Agreement until the Administrative Agent receives notice of the
assignment or transfer thereof, in form satisfactory to the Administrative
Agent, signed by that Bank;
          (b) May consult with legal counsel (including in house legal counsel),
accountants (including in house accountants) and other professionals or experts
selected by it, or with legal counsel, accountants or other professionals or
experts for the Consolidated Group or the Banks, and shall not be liable for any
action taken or not taken by it in good faith in accordance with any advice of
such legal counsel, accountants or other professionals or experts;
          (c) Shall not be responsible to any Bank for any statement, warranty
or representation made in any of the Loan Documents or in any notice,
certificate, report, request or other statement (written or oral) given or made
in connection with any of the Loan Documents;
          (d) Shall have no duty to ask or inquire as to the performance or
observance by Borrower or the Loan Parties of any of the terms, conditions
(except to ascertain that documents facially responsive to the requirements of
Article 8 have been delivered) or covenants of any of the Loan Documents or to
inspect any collateral or any Property, books or records of the Loan Parties;
          (e) Will not be responsible to any Bank for the due execution,
legality, validity, enforceability, genuineness, effectiveness, sufficiency or
value of any Loan Document, any other instrument or writing furnished pursuant
thereto or in connection therewith, or any collateral;
          (f) Will not incur any liability by acting or not acting in reliance
upon any Loan Document, notice, consent, certificate, statement, request or
other instrument or writing believed in good faith by it to be genuine and
signed or sent by the proper party or parties;
          (g) Will not incur any liability for any arithmetical error in
computing any amount paid or payable by Borrower or any other Loan Party thereof
or paid or payable to or received or receivable from any Bank under any Loan
Document, including, without limitation, principal, interest, commitment fees,
Advances and other amounts; provided that, promptly upon discovery of such an
error in computation, the Administrative Agent, the Banks and (to the extent
applicable) Borrower and/or the other Loan Parties shall make such adjustments
as are necessary to

- 65 -



--------------------------------------------------------------------------------



 




correct such error and to restore the parties to the position that they would
have occupied had the error not occurred; and
          (h) Have not made nor do they now make any representations or
warranties, express or implied, nor do they assume any liability to the Banks,
with respect to the creditworthiness or financial condition of the Consolidated
Group, the value of their respective assets or the collectability of the Loans.
     10.7 Indemnification. Each Bank shall, ratably in accordance with its
Percentage of the aggregate Commitments (if the Commitments are then in effect)
or in accordance with its proportion of the aggregate Indebtedness then
evidenced by the Notes and Letter of Credit Exposure (if the Commitments have
then been terminated), indemnify and hold the Administrative Agent and its
directors, officers, agents, employees and attorneys harmless against any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever
(including reasonable attorneys’ fees and disbursements and allocated costs of
attorneys employed by the Administrative Agent) that may be imposed on, incurred
by or asserted against it or them in any way relating to or arising out of the
Loan Documents (other than losses incurred by reason of the failure of Borrower
to pay the Indebtedness represented by the Notes) or any action taken or not
taken by it as the Administrative Agent thereunder, except such as result from
its own gross negligence or willful misconduct. Without limitation on the
foregoing, each Bank shall reimburse the Administrative Agent upon demand for
that Bank’s Percentage of any out of pocket cost or expense incurred by the
Administrative Agent in connection with the negotiation, preparation, execution,
delivery, amendment, waiver, restructuring, reorganization (including a
bankruptcy reorganization), enforcement or attempted enforcement of the Loan
Documents, to the extent that any Borrower or any other Loan Party is required
by Section 11.3 to pay that cost or expense but fails to do so upon demand.
Nothing in this Section 10.7 shall entitle the Administrative Agent or any
indemnitee referred to above to recover any amount from the Banks if and to the
extent that such amount has theretofore been recovered from Borrower or any
other Loan Party. To the extent that the Administrative Agent or any indemnitee
referred to above is later reimbursed such amount by Borrower or any other Loan
Party, it shall return the amounts paid to it by the Banks in respect of such
amount.
     10.8 Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon reasonable notice to the Banks and Borrower effective
not earlier than thirty (30) days after such notice, upon acceptance of
appointment by a successor Administrative Agent. The Requisite Banks may (with
the prior consent, not to be unreasonably withheld or delayed, of Parent, unless
an Event of Default shall have occurred and be continuing) remove the
Administrative Agent from its capacity as Administrative Agent in the event of
the Administrative Agent’s willful misconduct or gross negligence. If the
Administrative Agent shall resign or be removed as Administrative Agent under
this Agreement, the Requisite Banks shall appoint from among the Banks a
successor Administrative Agent for the Banks, which successor Administrative
Agent shall require approval by Parent so long as no Default or Event of Default
has occurred and is continuing (and such approval shall not be unreasonably
withheld or delayed). If no successor Administrative Agent is appointed prior to
the effective date of the resignation of the Administrative Agent, the
Administrative Agent may appoint, after consulting with the Banks and, so long
as no Default or Event of Default has occurred and is continuing, with the
consent of Parent, a successor Administrative Agent from among the Banks. Upon
the acceptance of its appointment as successor Administrative Agent hereunder,
such successor Administrative Agent shall succeed to

- 66 -



--------------------------------------------------------------------------------



 



all the rights, powers and duties of the retiring Administrative Agent and the
term “Administrative Agent” shall mean such successor Administrative Agent and
the retiring Administrative Agent’s appointment, powers and duties as
Administrative Agent shall be terminated. After any retiring Administrative
Agent’s resignation or removal hereunder as Administrative Agent, the provisions
of this Article 10, and Sections 11.3, 11.11 and 11.22, shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement. Notwithstanding the foregoing, if
(a) the Administrative Agent has not been paid its administrative agency fees
under the Fee Letter or has not been reimbursed for any expense reimbursable to
it under Section 11.3, in either case for a period of at least one (1) year and
(b) no successor Administrative Agent has accepted appointment as Administrative
Agent by the date which is thirty (30) days following a retiring Administrative
Agent’s notice of resignation, the retiring Administrative Agent’s resignation
shall nevertheless thereupon become effective and the Banks shall perform all of
the duties of the Administrative Agent hereunder until such time, if any, as the
Requisite Banks appoint a successor Administrative Agent as provided for above.
     10.9 No Obligations of Borrower. Nothing contained in this Article 10 shall
be deemed to impose upon Borrower any obligation in respect of the due and
punctual performance by the Administrative Agent of its obligations to the Banks
under any provision of this Agreement, and Borrower shall have no liability to
the Administrative Agent or any of the Banks in respect of any failure by the
Administrative Agent or any Bank to perform any of its obligations to the
Administrative Agent or the Banks under this Agreement. Without limiting the
generality of the foregoing, where any provision of this Agreement relating to
the payment of any amounts due and owing under the Loan Documents provides that
such payments shall be made by Borrower to the Administrative Agent for the
account of the Banks, Borrower’s obligations to the Banks in respect of such
payments shall be deemed to be satisfied upon the making of such payments to the
Administrative Agent in the manner provided by this Agreement.
     10.10 Agents. Neither the Lead Arranger nor the Syndication Agent as shown
on the cover of this Agreement have any additional rights or obligations under
the Loan Documents, except for those rights or obligations, if any, as a Bank.
ARTICLE 11
MISCELLANEOUS
     11.1 Cumulative Remedies; No Waiver. The rights, powers, privileges and
remedies of the Administrative Agent and the Banks provided herein or in any
Note or other Loan Document are cumulative and not exclusive of any right,
power, privilege or remedy provided by Law or equity. No failure or delay on the
part of the Administrative Agent or any Bank in exercising any right, power,
privilege or remedy may be, or may be deemed to be, a waiver thereof; nor may
any single or partial exercise of any right, power, privilege or remedy preclude
any other or further exercise of the same or any other right, power, privilege
or remedy. The terms and conditions of Article 8 hereof are inserted for the
sole benefit of the Administrative Agent and the Banks; the same may be waived
in whole or in part, with or without terms or conditions, in respect of any Loan
without prejudicing the Administrative Agent’s or the Banks’ rights to assert
them in whole or in part in respect of any other Loan.
     11.2 [Intentionally Omitted.]

- 67 -



--------------------------------------------------------------------------------



 



     11.3 Costs, Expenses and Taxes. Borrower shall pay within five (5) Banking
Days after demand, accompanied by an invoice therefor, the reasonable costs and
expenses of the Administrative Agent in connection with the negotiation,
preparation, syndication, execution, delivery, administration and interpretation
of the Loan Documents and any amendment thereto or waiver thereof. Following and
during the continuation of an Event of Default, Borrower shall also pay on
demand, accompanied by an invoice therefor, the reasonable costs and expenses of
the Administrative Agent and the Banks in connection with the refinancing,
restructuring, reorganization (including a bankruptcy reorganization) and
enforcement or attempted enforcement of the Loan Documents, and any matter
related thereto. The foregoing costs and expenses shall include filing fees,
recording fees, title insurance fees, appraisal fees, search fees, and other out
of pocket expenses and the reasonable fees and out of pocket expenses of any
legal counsel (including reasonably allocated costs of legal counsel employed by
the Administrative Agent or any Bank), independent public accountants and other
outside experts retained by the Administrative Agent or any Bank, whether or not
such costs and expenses are incurred or suffered by the Administrative Agent or
any Bank in connection with or during the course of any bankruptcy or insolvency
proceedings of any member of the Consolidated Group. Borrower shall pay any and
all documentary and other taxes, excluding (i) taxes imposed on or measured in
whole or in part by any Bank’s overall net income imposed on such Bank
(including taxes on gross income imposed in lieu of net income, minimum taxes or
branch profits taxes) by (A) any jurisdiction (or political subdivision thereof)
in which such Bank is organized or maintains its principal office or LIBOR
Lending Office or (B) any jurisdiction (or political subdivision thereof) in
which such Bank is “doing business” or (ii) any withholding taxes or other taxes
based on gross income imposed by the United States of America for any period
with respect to which any Bank has failed, for any reason, to provide Borrower
with the appropriate form or forms required by Section 11.21, to the extent such
forms are then required by applicable Laws to establish a complete exemption,
and all costs, expenses, fees and charges payable or determined to be payable in
connection with the filing or recording of this Agreement, any other Loan
Document or any other instrument or writing to be delivered hereunder or
thereunder, or in connection with any transaction pursuant hereto or thereto,
and shall reimburse, hold harmless and indemnify on the terms set forth in
Section 11.11 the Administrative Agent and the Banks from and against any and
all loss, liability or legal or other expense with respect to or resulting from
any delay in paying or failure to pay any such tax, cost, expense, fee or charge
or that any of them may suffer or incur by reason of the failure of any Party to
perform any of its Obligations. Any amount payable to the Administrative Agent
or any Bank under this Section 11.3 shall bear interest from the fifth Banking
Day following the date of demand for payment at the Default Rate.
     11.4 Nature of Banks’ Obligations. The obligations of the Banks hereunder
are several and not joint or joint and several. Nothing contained in this
Agreement or any other Loan Document and no action taken by the Administrative
Agent or the Banks or any of them pursuant hereto or thereto may, or may be
deemed to, make the Banks a partnership, an association, a joint venture or
other entity, either among themselves or with Borrower or any other member of
the Consolidated Group. A default by any Bank will not increase the Percentage
of the Commitments attributable to any other Bank. Any Bank not in default may,
if it desires, assume in such proportion as the nondefaulting Banks agree the
obligations of any Bank in default, but is not obligated to do so. The
Administrative Agent agrees that it will use reasonable efforts (which will not
include the payment of money) either to induce the other Banks to assume the
obligations of a Bank in default or to obtain another Bank, reasonably
satisfactory to Borrower, to replace such a Bank in default. A defaulting Bank’s
right to participate in the administration of the Loan

- 68 -



--------------------------------------------------------------------------------



 



Documents, including, without limitation, any rights to consent to or direct any
action or inaction of the Administrative Agent or to vote on any matter
presented to the Banks shall be suspended during the pendency of such Bank’s
default.
     11.5 Survival of Representations and Warranties. All representations and
warranties contained herein or in any other Loan Document, or in any certificate
or other writing delivered by or on behalf of any one or more of the Parties to
any Loan Document, will survive the making of the Loans hereunder and the
execution and delivery of the Notes, and have been or will be relied upon by the
Administrative Agent and each Bank, notwithstanding any investigation made by
the Administrative Agent or any Bank or on their behalf.
     11.6 Notices. Except as otherwise expressly provided in the Loan Documents,
all notices, requests, demands, directions and other communications provided for
hereunder or under any other Loan Document must be in writing and must be
mailed, telegraphed, telecopied, dispatched by commercial courier or delivered
to the appropriate party at the address set forth on the signature pages of this
Agreement or other applicable Loan Document or, as to any party to any Loan
Document, at any other address as may be designated by it in a written notice
sent to all other parties to such Loan Document in accordance with this Section.
Except as otherwise expressly provided in any Loan Document, if any notice,
request, demand, direction or other communication required or permitted by any
Loan Document is given by mail it will be effective on the earlier of receipt or
the fourth Banking Day after deposit in the United States mail with first class
or airmail postage prepaid; if given by telegraph or cable, when delivered to
the telegraph company with charges prepaid; if given by telecopier, when sent;
if dispatched by commercial courier, on the scheduled delivery date; or if given
by personal delivery, when delivered (provided that if any such communication is
received after normal business hours or on a day that is not a Banking Day, it
shall be deemed to have been received on the next Banking Day following
receipt). The Administrative Agent and the Banks shall be entitled to rely and
act upon any notices purportedly given by or on behalf of Borrower and Banks
shall be entitled to rely and act upon any notices purportedly given to them by
or on behalf of the Administrative Agent, even if (i) such notices were not made
in a manner specified herein, were incomplete or were not preceded or followed
by any other form of notice specified herein, or (ii) the terms thereof, as
understood by the recipient, varied from any confirmation thereof. Borrower
shall indemnify the Administrative Agent and each Bank from all losses, costs,
expenses and liabilities resulting from the reliance of such Person on each
notice purportedly given by Borrower, except to the extent of such Person’s
gross negligence.
     11.7 Execution of Loan Documents. Unless the Administrative Agent otherwise
specifies with respect to any Loan Document, (a) this Agreement and any other
Loan Document may be executed in any number of counterparts and any party hereto
or thereto may execute any counterpart, each of which when executed and
delivered will be deemed to be an original and all of which counterparts of this
Agreement or any other Loan Document, as the case may be, when taken together
will be deemed to be but one and the same instrument and (b) execution of any
such counterpart may be evidenced by a telecopier transmission of the signature
of such party. The execution of this Agreement or any other Loan Document by any
party hereto or thereto will not become effective until counterparts hereof or
thereof, as the case may be, have been executed by all the parties hereto or
thereto.

- 69 -



--------------------------------------------------------------------------------



 



     11.8 Binding Effect; Assignment.
          (a) This Agreement and the other Loan Documents to which the Loan
Parties are a party are and will be binding upon and inure to the benefit of the
Loan Parties, the Administrative Agent, each of the Banks, and their respective
successors and assigns, except that the Loan Parties may not assign their rights
hereunder or thereunder or any interest herein or therein without the prior
written consent of all the Banks, and any purported assignment without such
consent shall be null and void. Each Bank represents that it is not acquiring
its Note with a view to the distribution thereof within the meaning of the
Securities Act of 1933, as amended (subject to any requirement that disposition
of such Note must be within the control of such Bank). Any Bank may at any time
pledge its Notes or any other instrument evidencing its rights as a Bank under
this Agreement to a Federal Reserve Bank, but no such pledge shall release that
Bank from its obligations hereunder or grant to such Federal Reserve Bank the
rights of a Bank hereunder absent foreclosure of such pledge.
          (b) From time to time following the Closing Date, each Bank may assign
to one or more Eligible Assignees all or any portion of its Commitment; provided
that (i) such Eligible Assignee, if not then a Bank or an Affiliate of the
assigning Bank, shall require approval by the Administrative Agent and (if no
Event of Default then exists) Parent (neither of which approvals shall be
unreasonably withheld or delayed), (ii) such assignment shall be evidenced by a
Commitment Assignment and Acceptance, a copy of which, together with any Notes
subject to such assignment, shall be furnished to the Administrative Agent as
hereinbelow provided, (iii) except in the case of an assignment to an Affiliate
of the assigning Bank, to another Bank or of the entire remaining Commitments of
the assigning Bank, the assignment shall not assign a share of the Commitments
that is equivalent to less than $10,000,000, (iv) the assignment shall be of a
constant, and not a varying, percentage of the Assignor’s rights and obligations
under this Agreement, and (v) the effective date of any such assignment shall be
as specified in the Commitment Assignment and Acceptance, but not earlier than
the date which is five (5) Banking Days after the date the Administrative Agent
has received the Commitment Assignment and Acceptance unless otherwise agreed by
the Administrative Agent. Upon the effective date of such Commitment Assignment
and Acceptance, the Eligible Assignee named therein shall be a Bank for all
purposes of this Agreement, with a Percentage and Commitment as therein (and
herein, if such Eligible Assignee was already a Bank) set forth and, to the
extent of the portion of the Commitments assigned, the assigning Bank shall be
released from its further obligations under this Agreement. Borrower agrees that
it shall execute and deliver to such assignee Bank, Notes evidencing that
assignee Bank’s Commitment, and to the assigning Bank, Notes evidencing the
remaining balance of such Bank’s Commitment.
          (c) By executing and delivering a Commitment Assignment and
Acceptance, the Eligible Assignee thereunder acknowledges and agrees that:
(i) the Administrative Agent has not made any representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or the execution,
legality, validity, enforceability, genuineness or sufficiency of this Agreement
or any other Loan Document; (ii) the Administrative Agent has not made any
representation or warranty and assumes no responsibility with respect to the
financial condition of the Loan Parties or the performance by the Loan Parties
of the Obligations; (iii) it has received a copy of this Agreement, together
with copies of the most recent financial statements delivered pursuant to
Section 7.1 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Commitment Assignment and Acceptance; (iv) it will, independently and

- 70 -



--------------------------------------------------------------------------------



 



without reliance upon the Administrative Agent or any Bank and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under this
Agreement; (v) it appoints and authorizes the Administrative Agent to take such
action and to exercise such powers under this Agreement as are delegated to the
Administrative Agent by this Agreement; and (vi) it will perform in accordance
with their terms all of the obligations which by the terms of this Agreement are
required to be performed by it as a Bank.
          (d) The Administrative Agent shall maintain at the Administrative
Agent’s Office a copy of each Commitment Assignment and Acceptance delivered to
it and a register (the “Register”) of the names and address of each of the Banks
and the Percentage and Commitment amounts held by each Bank, giving effect to
each Commitment Assignment and Acceptance. The Register shall be available
during normal business hours for inspection by Borrower or any Bank upon
reasonable prior notice to the Administrative Agent. After receipt of a
completed Commitment Assignment and Acceptance executed by any Bank and an
Eligible Assignee and the Notes subject to such assignment, and receipt of an
assignment fee of $3,500 from such Bank or Eligible Assignee, the Administrative
Agent shall, promptly following the effective date thereof, upon the request of
any party, provide to Borrower and the Banks a revised Schedule 1.1 giving
effect thereto. Borrower, the Administrative Agent and the Banks shall deem and
treat the Persons listed as Banks in the Register as the holders and owners of
the Commitments listed therein for all purposes hereof, and no assignment or
transfer of any such Commitment shall be effective, in each case unless and
until a Commitment Assignment and Acceptance effecting the assignment or
transfer thereof shall have been accepted by the Administrative Agent and
recorded in the Register as provided above. Prior to such recordation, all
amounts owed with respect to the applicable Commitments shall be owed to the
Bank listed in the Register as the owner thereof, and any request, authority or
consent of any Person who, at the time of making such request or giving such
authority or consent, is listed in the Register as a Bank shall be conclusive
and binding on any subsequent holder, assignee or transferee of such
Commitments.
          (e) Each Bank may from time to time grant participations to one or
more banks or other financial institutions (including another Bank but excluding
an Employee Plan) in a portion of its Commitments; provided, however, that
(i) such Bank’s obligations under this Agreement shall remain unchanged,
(ii) such Bank shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
financial institutions shall not be a Bank hereunder for any purpose except, if
the participation agreement so provides, for the purposes of Sections 3.7, 3.8,
11.11 and 11.22 but only to the extent that the cost of such benefits to
Borrower does not exceed the cost which Borrower would have incurred absent the
participation, (iv) Borrower, the Administrative Agent and the other Banks shall
continue to deal solely and directly with such Bank in connection with such
Bank’s rights and obligations under this Agreement, (v) the participation
interest shall be expressed as a percentage of the granting Bank’s Commitment as
they then exist and shall not afford such participant any rights or privileges
under the Loan Documents except as provided in clause (iii) above.
     11.9 Right of Setoff. If an Event of Default has occurred and is
continuing, the Administrative Agent or any Bank (but in each case only with the
consent of the Requisite Banks and subject to the provisions of Section 11.10)
may exercise its rights, if any, under Article 9 of the Uniform Commercial Code
and other applicable Laws and, to the extent permitted by applicable Laws, apply
any funds in any deposit account maintained with it by Borrower and/or any
Property

- 71 -



--------------------------------------------------------------------------------



 



of Borrower in its possession against the Obligations. any and all rights to
require administrative agent or any bank to exercise its rights or remedies with
respect to any other collateral which secures the loan (if any), prior to
exercising its right of setoff with respect to such deposits, credits, or other
property of borrowers, are hereby, knowingly, voluntarily, and irrevocably
waived.
     11.10 Sharing of Setoffs. Each Bank severally agrees that if it, through
the exercise of any right of setoff, banker’s lien or counterclaim against
Borrower, or otherwise, receives payment of the Obligations held by it that is
ratably more than any other Bank, or through any means, receives in payment of
the Obligations held by that Bank, then, subject to applicable Laws: (a) the
Bank exercising the right of setoff, banker’s lien or counterclaim or otherwise
receiving such payment shall purchase, and shall be deemed to have
simultaneously purchased, from each of the other Banks a participation in the
Obligations held by the other Banks and shall pay to the other Banks a purchase
price in an amount so that the share of the Obligations held by each Bank after
the exercise of the right of setoff, banker’s lien or counterclaim or receipt of
payment shall be in the same proportion that existed prior to the exercise of
the right of setoff, banker’s lien or counterclaim or receipt of payment; and
(b) such other adjustments and purchases of participations shall be made from
time to time as shall be equitable to ensure that all of the Banks share any
payment obtained in respect of the Obligations ratably in accordance with each
Bank’s share of the Obligations immediately prior to, and without taking into
account, the payment; provided that, if all or any portion of a disproportionate
payment obtained as a result of the exercise of the right of setoff, banker’s
lien, counterclaim or otherwise is thereafter recovered from the purchasing Bank
by Borrower or any Person claiming through or succeeding to the rights of
Borrower, the purchase of a participation shall be rescinded and the purchase
price thereof shall be restored to the extent of the recovery, but without
interest (unless the Bank from which such payment is recovered is required to
pay interest thereon, in which case each Bank returning funds to such Bank shall
pay its pro rata share of such interest). Each Bank that purchases a
participation in the Obligations pursuant to this Section 11.10 shall from and
after the purchase have the right to give all notices, requests, demands,
directions and other communications under this Agreement with respect to the
portion of the Obligations purchased to the same extent as though the purchasing
Bank were the original owner of the Obligations purchased. Borrower expressly
consents to the foregoing arrangements and agrees that any Bank holding a
participation in an Obligation so purchased pursuant to this Section 11.10 may
exercise any and all rights of setoff, banker’s lien or counterclaim with
respect to the participation as fully as if the Bank were the original owner of
the Obligation purchased.
     11.11 Indemnity by Borrower. Borrower agrees to indemnify, save and hold
harmless the Administrative Agent and Lead Arranger and each Bank and its
Affiliates and their respective directors, officers, agents, attorneys and
employees (collectively the “Indemnitees”) from and against: (a) any and all
claims, demands, actions or causes of action (except a claim, demand, action, or
cause of action for any amount excluded from the definition of “Taxes” in
Section 3.9(d)) if the claim, demand, action or cause of action arises out of or
relates to any act or omission (or alleged act or omission) of Borrower, the
other members of the Consolidated Group or any of their officers, directors or
stockholders relating to the Commitments, the use or contemplated use of
proceeds of any Loan or any Letter of Credit, or the relationship of Borrower
and the Banks under this Agreement; (b) any administrative or investigative
proceeding by any Governmental Agency arising out of or related to a claim,
demand, action or cause of action described in clause (a) above; and (c) any and
all liabilities, losses, costs or expenses (including reasonable attorneys’ fees
and the reasonably allocated costs of attorneys employed by any Indemnitee and
disbursements of such

- 72 -



--------------------------------------------------------------------------------



 



attorneys and other professional services) that any Indemnitee suffers or incurs
as a result of the assertion of any foregoing claim, demand, action or cause of
action; provided that no Indemnitee shall be entitled to indemnification for any
loss caused by its own gross negligence or willful misconduct or for any loss
asserted against it by another Indemnitee. If any claim, demand, action or cause
of action is asserted against any Indemnitee, such Indemnitee shall promptly
notify Borrower, but the failure to so promptly notify Borrower shall not affect
Borrower’s obligations under this Section unless such failure materially
prejudices Borrower’s right to participate in the contest of such claim, demand,
action or cause of action, as hereinafter provided. Such Indemnitee may (and
shall, if requested by Borrower in writing) contest the validity, applicability
and amount of such claim, demand, action or cause of action and shall permit
Borrower to participate in such contest. Any Indemnitee that proposes to settle
or compromise any claim or proceeding for which Borrower may be liable for
payment of indemnity hereunder shall give Borrower written notice of the terms
of such proposed settlement or compromise reasonably in advance of settling or
compromising such claim or proceeding and shall obtain Borrower’s prior written
consent (which shall not be unreasonably withheld or delayed). In connection
with any claim, demand, action or cause of action covered by this Section 11.11
against more than one Indemnitee, all such Indemnitees shall be represented by
the same legal counsel (which may be a law firm engaged by the Indemnitees or
attorneys employed by an Indemnitee or a combination of the foregoing) selected
by the Indemnitees and reasonably acceptable to Borrower; provided, that if such
legal counsel determines in good faith that representing all such Indemnitees
would or could result in a conflict of interest under Laws or ethical principles
applicable to such legal counsel or that a defense or counterclaim is available
to an Indemnitee that is not available to all such Indemnitees, then to the
extent reasonably necessary to avoid such a conflict of interest or to permit
unqualified assertion of such a defense or counterclaim, each affected
Indemnitee shall be entitled to separate representation by legal counsel
selected by that Indemnitee and reasonably acceptable to Borrower, with all such
legal counsel using reasonable efforts to avoid unnecessary duplication of
effort by counsel for all Indemnitees; and further provided that the
Administrative Agent (as an Indemnitee) shall at all times be entitled to
representation by separate legal counsel (which may be a law firm or attorneys
employed by the Administrative Agent or a combination of the foregoing). Any
obligation or liability of Borrower to any Indemnitee under this Section 11.11
shall survive the expiration or termination of this Agreement and all Letters of
Credit and the repayment of all Loans and the payment and performance of all
other Obligations owed to the Banks.
     11.12 Nonliability of the Banks. Borrower acknowledges and agrees that:
          (a) Any inspections of any Property of Borrower or any other Loan
Party made by or through the Administrative Agent or the Banks are for purposes
of administration of the Loan only and Borrower and such other Loan Parties are
not entitled to rely upon the same (whether or not such inspections are at the
expense of Borrower);
          (b) By accepting or approving anything required to be observed,
performed, fulfilled or given to the Administrative Agent or the Banks pursuant
to the Loan Documents, neither the Administrative Agent nor the Banks shall be
deemed to have warranted or represented the sufficiency, legality, effectiveness
or legal effect of the same, or of any term, provision or condition thereof, and
such acceptance or approval thereof shall not constitute a warranty or
representation to anyone with respect thereto by the Administrative Agent or the
Banks;

- 73 -



--------------------------------------------------------------------------------



 



          (c) The relationship between Borrower and the Administrative Agent and
the Banks is, and shall at all times remain, solely that of borrowers and
lenders; neither the Administrative Agent nor the Banks shall under any
circumstance be construed to be partners or joint venturers of Borrower or any
other member of the Consolidated Group, neither the Administrative Agent nor the
Banks shall under any circumstance be deemed to be in a relationship of
confidence or trust or a fiduciary relationship with Borrower or any other
member of the Consolidated Group, or to owe any fiduciary duty to Borrower or
any other member of the Consolidated Group; neither the Administrative Agent nor
the Banks undertake or assume any responsibility or duty to Borrower or any
other member of the Consolidated Group, to select, review, inspect, supervise,
pass judgment upon or inform Borrower or any other member of the Consolidated
Group, of any matter in connection with their Property or the operations of
Borrower or any other member of the Consolidated Group; Borrower and such other
members shall rely entirely upon their own judgment with respect to such
matters; and any review, inspection, supervision, exercise of judgment or supply
of information undertaken or assumed by the Administrative Agent or the Banks in
connection with such matters is solely for the protection of the Administrative
Agent and the Banks and neither Borrower nor any other Person is entitled to
rely thereon; and
          (d) The Administrative Agent and the Banks shall not be responsible or
liable to any Person for any loss, damage, liability or claim of any kind
relating to injury or death to Persons or damage to Property caused by the
actions, inaction or negligence of Borrower and/or any other member of the
Consolidated Group, and Borrower hereby indemnifies and holds the Administrative
Agent and the Banks harmless on the terms set forth in Section 11.11 from any
such loss, damage, liability or claim.
     11.13 No Third Parties Benefited. This Agreement is made for the purpose of
defining and setting forth certain obligations, rights and duties of Borrower,
the Administrative Agent and the Banks in connection with the Loans and Letters
of Credit, and is made for the sole benefit of Borrower, the Administrative
Agent and the Banks, and the Administrative Agent’s and the Banks’ successors
and assigns. Except as provided in Sections 11.8, 11.11 and 11.22 no other
Person shall have any rights of any nature hereunder or by reason hereof.
     11.14 Confidentiality.
          (a) Confidentiality. Each Bank and the Administrative Agent (each, a
“Lender Party”) hereby agrees for itself only that, except as specifically set
forth herein, such Lender Party (i) shall not participate in or generate any
press release or other release of information to the general public relating to
the closing of the Loan without the prior written consent of Borrower,
(ii) shall hold the Confidential Information in strict confidence in accordance
with such Lender Party’s customary procedures to prevent the misuse or
disclosure of confidential information of this nature and in accordance with
safe and sound banking practices, (iii) shall use the Confidential Information
solely for the purposes of underwriting the Loan or acquiring an interest
therein, carrying out such Lender Party’s rights or obligations under this
Agreement, in connection with the syndication of the Loan, the enforcement of
the Loan Documents, or other internal examination, supervision or oversight of
the transactions contemplated hereby as reasonably determined by such Lender
Party, or as otherwise permitted by the terms of this Section 11.14
(collectively, “Permitted Purposes”), and (iv) shall not disclose the
Confidential Information to any third party, except as expressly authorized in
this Agreement or with prior written consent of Borrower. Each Lender Party
shall

- 74 -



--------------------------------------------------------------------------------



 




promptly notify Borrower in the event that it becomes aware of any loss or
unauthorized disclosure of any Confidential Information.
Each Lender Party shall not have any obligations under this Agreement with
respect to a specific portion of the Confidential Information if such Lender
Party can demonstrate that such Confidential Information (i) was publicly
available at the time it was disclosed to such Lender Party, (ii) became
publicly available subsequent to the time it was disclosed to such Lender Party
(except to the extent such public availability was the result of such Lender
Party’s disclosure), (iii) was in or comes into a Lender Party’s possession from
a source not known to such Lender Party (after reasonable inquiry) to be in
breach of an obligation of confidentiality owed to Borrower in making such
disclosure to such Lender Party, (iv) was in or comes into Lender Party’s
possession free of any obligation of confidence owed to Borrower at the time it
was disclosed to such Lender Party, or (v) was developed by the employees or
agents of the Lender Party without the use of the Confidential Information.
          (b) Disclosures. Any Lender Party or its legal counsel may disclose
the Confidential Information (i) to Borrower, other Banks, the Administrative
Agent or any of their respective legal counsel, (ii) to its auditors in
connection with bank audits or regulatory officials having jurisdiction over
such Lender Party, (iii) to its legal counsel who need to know the Confidential
Information for the purposes of representing or advising the Lender Parties,
(iv) to its consultants, agents and advisors retained in good faith by such
Lender Party with a need to know such information in connection with a Permitted
Purpose or to otherwise advise or consult with such Lender Party, (v) as
required by Law or legal process (subject to the terms below), or in connection
with any legal proceeding to which that Lender Party and any Loan Party are
adverse parties (and Borrower hereby acknowledges and agrees that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001) (the “Act”), each Bank is required to obtain, verify
and record information that identifies the Loan Parties, which information
includes the name and address of the Loan Parties and other information that
will allow such Bank to identify the Loan Parties in accordance with the Act),
(vi) to another potential Bank or participant in connection with an assignment
or proposed assignment to that Person of all or part of that Lender Party’s
interests hereunder or a participation interest in its Notes, and (vii) to its
directors, officers, employees and Affiliates who need to know the Confidential
Information for purposes of underwriting the Loan or becoming a party to this
Agreement, the syndication of the Loan, the administration, interpretation,
performance or exercise of rights under the Loan Documents, the enforcement of
the Loan Documents, or other internal supervision, examination or oversight of
the transactions contemplated hereby as reasonably determined by such Lender
Party, provided that any Person to whom any of the Confidential Information is
disclosed is informed by such Lender Party of the strictly confidential nature
of the Confidential Information, and such Persons described in clauses (b)(iv)
and (vi) shall agree in writing to be bound by confidentiality restrictions at
least as restrictive as those contained herein. Notwithstanding the foregoing, a
Lender Party may disclose Confidential Information to the extent such Lender
Party is requested or required by any Law or any order of any Governmental
Agency or self regulatory body or other legal process to make any disclosure of
or about any of the Confidential Information. In such event (except with respect
to banking regulators or auditors), such Lender Party shall, if permitted by
Law, promptly notify Borrower in writing so that Borrower may seek an
appropriate protective order or waive compliance with the provisions of this
Agreement (provided that if a protective order or the receipt of a waiver
hereunder has not been obtained, or if prior notice is not possible, and a
Lender Party is, in the opinion of its counsel, compelled to disclose
Confidential Information, such Lender Party may

- 75 -



--------------------------------------------------------------------------------



 



disclose that portion of the Confidential Information which its counsel advises
it that such Lender Party is compelled to disclose, and provided further that in
any event, such Lender Party will not oppose action by Borrower to obtain an
appropriate protective order or other reliable assurance that confidential
treatment will be accorded the Confidential Information.) Each Lender Party
shall be liable (but only to the extent it is finally determined to have
breached the provisions of this Section 11.14(b)) for any actions by such Lender
Party (but not any other Person) which are not in accordance with the provisions
of this Section 11.14(b).
Notwithstanding anything herein to the contrary, Confidential Information shall
not include, and Administrative Agent and each Bank may disclose to any and all
Persons, without limitation of any kind, any information with respect to the
“tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011 4) of the transactions contemplated hereby
and all materials of any kind (including opinions or other tax analyses) that
are provided to the Administrative Agent or any Bank relating to such tax
treatment and tax structure; provided that with respect to any document or
similar item that in either case contains information concerning the tax
treatment or tax structure of the transaction as well as other information, this
sentence shall only apply to such portions of the document or similar item that
relate to the tax treatment or tax structure of the Loans, the Letters of Credit
and transactions contemplated hereby.
          (c) No Rights in Confidential Information. The Administrative Agent
and each Bank recognizes and agrees that nothing contained in this Section 11.14
shall be construed as granting any property rights, by license or otherwise, to
any Confidential Information (other than the Agreement or any amendments thereto
or any related agreements), or to any invention or any patent, copyright,
trademark, or other intellectual property right that has issued or that may
issue, based on such Confidential Information (other than the Agreement or any
amendments thereto or any related agreements). No Lender Party shall make, have
made, use or sell for any purpose any product or other item using, incorporating
or derived from any such Confidential Information; provided that the foregoing
shall not limit or restrict in any way the creation, use or sale of banking or
related services by any Lender Party.
          (d) Survival. All Confidential Information provided by or on behalf of
Borrower during the term of this Agreement or any predecessor agreements shall
remain confidential indefinitely and shall continue to receive that level of
confidential treatment customarily provided by commercial banks dealing with
confidential information of their borrower customers, subject, however, to the
specific exceptions to confidential treatment provided herein. For a period of
one year after the Termination Date, the affected Lender Party shall continue to
make reasonable inquiry of any third party providing Confidential Information as
to whether such third party is subject to an obligation of confidentiality owed
to Borrower or its Subsidiaries and if such Lender Party obtains knowledge that
such third party is violating a confidentiality agreement with Borrower, such
Lender Party shall treat the Confidential Information received from such third
party as strictly confidential in accordance with the provisions of this
Section 11.14. For purposes of this Section 11.14(d), the “Termination Date”
shall mean the earlier of the termination of this Agreement or, with respect to
a specific Lender Party, the date such Person no longer holds an interest in the
Loan.
          (e) Injunctive Relief. Each Lender Party hereby agrees that breach of
this Section 11.14 will cause Borrower irreparable damage for which recovery of
damages would be inadequate, and that Borrower shall therefore be entitled to
obtain timely injunctive relief under this Agreement, as well as such further
relief as may be granted by a court of competent jurisdiction.

- 76 -



--------------------------------------------------------------------------------



 



          (f) No Fiduciary Duty. Nothing in this Section shall be construed to
create or give rise to any fiduciary duty on the part of the Administrative
Agent or the Banks to Borrower.
          (g) Separate Action. Borrower covenants and agrees not to, and hereby
expressly waives any right to, raise as a defense, affirmative defense, set off,
recoupment or otherwise against any Lender Party any claim arising from or
relating to an alleged breach of this Section 11.14 in any action, claim or
proceeding relating to a breach of the Loan Documents by Borrower or other
action to enforce or recover the Obligations, and covenant and agree that any
claim against a Lender Party arising from or relating to an alleged breach of
this Section 11.14 by a Lender Party shall only be asserted as an affirmative
claim in a separate action against the applicable Lender Party.
     11.15 Further Assurances. Borrower shall, at its expense and without
expense to the Banks or the Administrative Agent, do, execute and deliver such
further acts and documents as the Requisite Banks or the Administrative Agent
from time to time reasonably require for the assuring and confirming unto the
Banks or the Administrative Agent of the rights hereby created or intended now
or hereafter so to be, or for carrying out the intention or facilitating the
performance of the terms of any Loan Document.
     11.16 Integration. This Agreement, together with the other Loan Documents,
comprises the complete and integrated agreement of the parties on the subject
matter hereof and supersedes all prior agreements, written or oral, on the
subject matter hereof. In the event of any conflict between the provisions of
this Agreement and those of any other Loan Document, the provisions of this
Agreement shall control and govern; provided that the inclusion of supplemental
rights or remedies in favor of the Administrative Agent or the Banks in any
other Loan Document shall not be deemed a conflict with this Agreement. Each
Loan Document was drafted with the joint participation of the respective parties
thereto and shall be construed neither against nor in favor of any party, but
rather in accordance with the fair meaning thereof.
     11.17 Governing Law. Except to the extent otherwise provided therein, each
Loan Document shall be governed by, and construed and enforced in accordance
with, the Laws of the State of New York without any regard to conflicts of law
principles that would result in the application of any Law other than the Laws
of the State of New York.
     11.18 Severability of Provisions. Any provision in any Loan Document that
is held to be inoperative, unenforceable or invalid as to any party or in any
jurisdiction shall, as to that party or jurisdiction, be inoperative,
unenforceable or invalid without affecting the remaining provisions or the
operation, enforceability or validity of that provision as to any other party or
in any other jurisdiction, and to this end the provisions of all Loan Documents
are declared to be severable.
     11.19 Headings. Article and Section headings in this Agreement and the
other Loan Documents are included for convenience of reference only and are not
part of this Agreement or the other Loan Documents for any other purpose.
     11.20 Time of the Essence. Time is of the essence of the Loan Documents.
     11.21 Delivery of Tax Forms. Each Bank that is incorporated or otherwise
organized under the Laws of a jurisdiction other than the United States of
America or any State thereof or the District of Columbia shall deliver to
Borrower (with a copy to the Administrative Agent), on or

- 77 -



--------------------------------------------------------------------------------



 



before the Closing Date (or on or before accepting an assignment or receiving a
participation interest herein pursuant to Section 11.8, if applicable) two duly
completed copies, signed by a Responsible Official, of either Form W 8BEN
(relating to such Bank and entitling it to a complete exemption from withholding
on all payments to be made to such Bank by Borrower pursuant to this Agreement)
or Form W 8ECI (relating to all payments to be made to such Bank by Borrower
pursuant to this Agreement), or W-8IMY, as applicable, of the United States of
America Internal Revenue Service or such other evidence satisfactory to Borrower
and the Administrative Agent that no withholding under the federal income tax
laws is required with respect to such Bank. If a Bank is claiming a “portfolio
interest exemption,” such Bank shall, in addition to Form W 8BEN, provide a
certificate signed by a Responsible Official to the effect that (i) such Bank is
not a bank within the meaning of Section 881(c)(3)(A) of the Code, (ii) such
Bank is not a 10% shareholder of Borrower, and (iii) such Bank is not related to
Borrower within the meaning of Section 881(c)(3)(C) of the Code. Thereafter and
from time to time, including before the expiration of any previously delivered
form, each such Bank shall (a) promptly submit to Borrower (with a copy to the
Administrative Agent), such additional duly completed and signed copies of one
of such forms (or such successor forms as shall be adopted from time to time by
the relevant United States of America taxing authorities) as may then be
required under then current United States of America Laws and regulations to
avoid, or such evidence as is satisfactory to Borrower and the Administrative
Agent of any available exemption from, United States of America withholding
taxes in respect of all payments to be made to such Bank by Borrower pursuant to
this Agreement and (b) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Bank, and as may be
reasonably necessary (including the re designation of its LIBOR Lending Office,
if any) to avoid any applicable deduction or withholding for taxes from amounts
payable to such Bank. In the event that Borrower or the Administrative Agent
become aware that a participation has been granted pursuant to Section 11.8(e)
to a financial institution that is incorporated or otherwise organized under the
Laws of a jurisdiction other than the United States of America, any State
thereof or the District of Columbia, then, upon request made by Borrower or the
Administrative Agent to the Bank which granted such participation, such Bank
shall cause such participant financial institution to deliver the same documents
and information to Borrower and the Administrative Agent as would be required
under this Section if such financial institution were a Bank. Each Bank that is
a United States of America Person shall, upon the reasonable request of
Borrower, deliver Form W-9 on or before the Closing Date (or on or before
accepting an assignment or receiving a participation pursuant to Section 11.8,
if applicable) and before the expiration of a previously delivered form.
     11.22 Hazardous Material Indemnity. Borrower hereby agrees to indemnify,
hold harmless and defend (by counsel reasonably satisfactory to the
Administrative Agent) the Administrative Agent and each of the Banks and their
Affiliates and their respective directors, officers, employees, agents,
successors and assigns from and against any and all claims, losses, damages,
liabilities, fines, penalties, charges, administrative and judicial proceedings
and orders, judgments, remedial action requirements, enforcement actions of any
kind, and all costs and expenses incurred in connection therewith (including but
not limited to reasonable attorneys’ fees and the reasonably allocated costs of
attorneys employed by the Administrative Agent or any Bank, and expenses to the
extent that the defense of any such action has not been assumed by Borrower),
arising directly or indirectly out of (i) the presence on, in, under or about
any Projects of any Hazardous Materials, or any releases or discharges of any
Hazardous Materials on, under or from any Projects and (ii) any activity carried
on or undertaken on or off any Projects by Borrower or any Loan Party or any of
their predecessors in title, whether prior to or during the term of this
Agreement, and whether by

- 78 -



--------------------------------------------------------------------------------



 



Borrower or any predecessor in title or any employees, agents, contractors or
subcontractors thereof, or any third Persons at any time occupying or present on
any Project, in connection with the handling, treatment, removal, storage,
decontamination, clean up, transport or disposal of any Hazardous Materials at
any time located or present on, in, under or about any Project. The foregoing
indemnity shall further apply to any residual contamination on, in, under or
about any Project, or affecting any natural resources, and to any contamination
of any Project or natural resources arising in connection with the generation,
use, handling, storage, transport or disposal of any such Hazardous Materials,
and irrespective of whether any of such activities were or will be undertaken in
accordance with applicable Laws, but the foregoing indemnity shall not apply to
Hazardous Materials on any Project, the presence of which is caused by the
Administrative Agent or the Banks. Borrower hereby acknowledges and agrees that,
notwithstanding any other provision of this Agreement or any of the other Loan
Documents to the contrary, the obligations of Borrower under this Section (and
under Sections 4.17 and 5.10) shall be unlimited corporate obligations of
Borrower and shall not be secured by any Lien on any Project. Any obligation or
liability of Borrower to any Indemnitee under this Section 11.22 shall survive
the expiration or termination of this Agreement and all Letters of Credit and
the repayment of all Loans and the payment and performance of all other
Obligations owed to the Banks.
     11.23 [Intentionally Omitted].
     11.24 Removal of a Bank. Borrower shall have the right to remove a Bank as
a party to this Agreement if (a) such Bank is paid a material amount by Borrower
pursuant to Section 3.4 or Section 3.5, (b) any of the events described in
Section 9.1(j) occurs with respect to such Bank, or (c) such Bank becomes (and
at the time of the proposed removal hereunder remains) a Defaulting Bank
hereunder. Upon notice from Borrower, such Bank shall execute and deliver a
Commitment Assignment and Acceptance covering that Bank’s Percentage of the
Commitments in favor of such Eligible Assignee as Borrower may designate with
the approval of the Administrative Agent, subject to payment in full by such
Eligible Assignee of all principal, interest and fees and any other amount owing
to such Bank through the date of assignment. The removal of any Defaulting Bank
pursuant to this Section 11.24 shall not preclude Borrower from pursuing all
remedies available to it against such Defaulting Bank for damages arising out of
such Defaulting Bank’s breach hereof.
     11.25 Waiver Of Right To Trial By Jury. Each party to this agreement hereby
expressly waives any right to trial by jury of any claim, demand, action or
cause of action arising under any loan document or in any way connected with or
related or incidental to the dealings of the parties hereto or any of them with
respect to any loan document, or the transactions related thereto, in each case
whether now existing or hereafter arising, and whether sounding in contract or
tort or otherwise; and each party hereby agrees and consents that any such
claim, demand, action or cause of action shall be decided by court trial without
a jury, and that any party to this agreement may file an original counterpart or
a copy of this section with any court as written evidence of the consent of the
signatories hereto to the waiver of their right to trial by jury.
     11.26 Purported Oral Amendments. Borrower expressly acknowledges that this
agreement and the other loan documents may only be amended or modified, or the
provisions hereof or thereof waived or supplemented, by an instrument in writing
that complies with section 12.1. Borrower agrees that it will not rely on any
course of

- 79 -



--------------------------------------------------------------------------------



 



dealing, course of performance, or oral or written statements by any
representative of the administrative agent or any bank that does not comply with
section 12.1 to effect an amendment, modification, waiver or supplement to this
agreement or the other loan documents.
     11.27 Replacement of Notes. Upon receipt of evidence reasonably
satisfactory to Borrower of the loss, theft, destruction or mutilation of any
Note, and in the case of any such loss, theft or destruction, upon delivery of
an indemnity agreement reasonably satisfactory to Borrower or, in the case of
any such mutilation, upon surrender and cancellation of the applicable Note,
Borrower will execute and deliver, in lieu thereof, a replacement Note,
identical in form and substance to the applicable Note and dated as of the date
of the applicable Note and upon such execution and delivery all references in
the Loan Documents to such Note shall be deemed to refer to such replacement
Note.
     11.28 Defaulting Banks. In the event that any Bank becomes a Defaulting
Bank, then, in addition to any rights and remedies that may be available to
Borrower or the other Banks and the Administrative Agent (such other Banks and
the Administrative Agent being called “Non Defaulting Banks”) at law or in
equity:
          (a) The Defaulting Bank’s rights to participate in the administration
of the Loan and the Loan Documents, including any right to vote upon, approve,
disapprove, consent to or direct any action of the Administrative Agent (other
than amendments to the Loan Documents directly affecting the Defaulting Bank’s
Commitment), shall be suspended and such rights shall not be reinstated unless
and until such Bank ceases to be a Defaulting Bank (and all decisions, except
the decision to remove the Administrative Agent, which are to be based on a vote
of the Requisite Banks or all Banks shall be resolved based upon a decision or
determination made by the required percentage of the Non-Defaulting Banks);
provided, however, that if the Administrative Agent is a Defaulting Bank, the
Administrative Agent shall continue to have all rights provided for in this Loan
Agreement, as the Administrative Agent only, with respect to the administration
of the Loan unless it is removed and replaced as the Administrative Agent as
provided in Section 10.8.
          (b) Any or all of the Non-Defaulting Banks shall be entitled (but
shall not be obligated) to: (i) fund the aggregate amount that the Defaulting
Bank has failed to fund or pay to the Administrative Agent (such amount being
called the “Defaulted Amount”); and (ii) collect interest at the Default Rate on
the Defaulted Amount (after crediting all interest actually paid by Borrower on
the Defaulted Amount from time to time), either directly from the Defaulting
Bank or from amounts otherwise payable to the Defaulting Bank, for the period
from the date on which the Defaulted Amount was funded by the Non-Defaulting
Banks until the date on which payment is made. If the Administrative Agent has
funded the Defaulted Amount, the Administrative Agent shall be entitled to
collect interest at the Default Rate from the Defaulting Bank on the Defaulted
Amount as set forth above, as if the Administrative Agent were a Non-Defaulting
Bank that had elected to fund the Defaulted Amount.
          (c) In the event the Defaulted Amount is funded by any Non-Defaulting
Banks or the Administrative Agent pursuant to Section 11.28(b) above, the
Defaulting Bank’s interest in the Loans, the Loan Documents and proceeds thereof
shall be subordinated to any Defaulted Amount funded by any Non-Defaulting Banks
or the Administrative Agent pursuant to Section 11.28(b) above, plus all
interest which may be due in accordance with Section 11.28(b) above (to be
applied pari passu among the Non-Defaulting Banks (including the Administrative

- 80 -



--------------------------------------------------------------------------------



 



Agent, unless the Administrative Agent is the Defaulting Bank) funding the
Defaulted Amount), without necessity for executing any further documents;
provided that such Defaulting Bank’s interest in the Loan, the Loan Documents
and the proceeds thereof shall no longer be so subordinated if the Defaulted
Amount funded by the Non-Defaulting Banks or the Administrative Agent (and all
interest which has accrued pursuant to Section 11.28(b) above) shall be repaid
in full.
          (d) If, following the payment in full of all amounts due pursuant to
Section 11.28(c) above to the Non-Defaulting Banks (including the Administrative
Agent, unless the Administrative Agent is the Defaulting Bank) which have funded
all or any portion of any Defaulted Amount, there remains any unfunded Defaulted
Amount which has not been funded by the Non-Defaulting Banks, the Administrative
Agent or the Defaulting Bank (“Unfunded Defaulted Amount”), then a portion of
the Defaulting Bank’s interest in the Loan, the Loan Documents and the proceeds
thereof equal to the amount of the Unfunded Defaulted Amount (together with
interest thereon at the rate applicable to the Defaulted Amount from time to
time pursuant to the Loan Documents) shall be subordinated to the interests of
the Non-Defaulting Banks (including the Administrative Agent, unless the
Administrative Agent is the Defaulting Bank) unless and until such Unfunded
Defaulted Amount is funded either by one or more Non -Defaulting Banks, the
Administrative Agent or the Defaulting Bank.
          (e) Subject to the provisions of Section 11.8 and the definition of
Eligible Assignee, each Non-Defaulting Bank will have the right, but not the
obligation, in its sole discretion, to acquire at par all or a proportionate
share (based on the ratio of its Commitments to the aggregate amount of the
Commitments of all of the Non-Defaulting Banks that elect to acquire a share of
the Defaulting Bank’s Commitment of the Defaulting Bank’s Commitment, including
without limitation its proportionate share in the outstanding principal balance
of the Loan, and all rights and interests of the Defaulting Bank under this
Agreement and the other Loan Documents.
          (f) Nothing herein contained shall be deemed or construed to waive,
diminish, limit, prevent or estop the Administrative Agent, Borrower or any Bank
from exercising or enforcing any rights or remedies which may be available at
law or in equity as a result of or in connection with any default under this
Agreement by a Bank (including the right to bring suit against the Defaulting
Bank to recover the Defaulted Amount and interest thereon at the rate provided
in this Section 11.28).
ARTICLE 12
AMENDMENTS; CONSENTS
     12.1 Amendments; Consents. No amendment, modification, supplement,
extension, termination or waiver of any provision of this Agreement or any other
Loan Document, no approval or consent thereunder, and no consent to any
departure by Borrower or any other Loan Party therefrom, may in any event be
effective unless in writing signed by the Requisite Banks (and, in the case of
any amendment, modification or supplement of or to any Loan Document to which
Borrower or any other Loan Party is a party, signed by each such party, and, in
the case of any amendment, modification or supplement to Section 3.2 or
Article 10, signed by the Administrative Agent), and then only in the specific
instance and for the specific purpose given; and, without the approval in
writing of all the Banks, no amendment, modification, supplement, termination,
waiver or consent may be effective:

- 81 -



--------------------------------------------------------------------------------



 



          (a) To amend, modify, forgive, reduce or waive the principal of, or
the amount of principal, principal prepayments or the rate of interest payable
on, any Note, or the amount of the Commitments or the Percentage of any Bank
(except with respect to increases in the Aggregate Commitment up to $700,000,000
as specifically provided for herein) or the amount of any commitment fee payable
to any Bank, or any other fee or amount payable to any Bank under the Loan
Documents or to waive an Event of Default consisting of the failure of Borrower
to pay when due principal, interest or any fee;
          (b) To postpone any date fixed for any payment of principal of,
prepayment of principal of or any installment of interest on, any Note or any
installment of any fee, or to extend the term of the Commitments (other than
pursuant to Section 2.10);
          (c) To amend the provisions of the definition of “Requisite Banks” or
“Maturity Date”;
          (d) To amend or waive this Section 12.1;
          (e) To amend any provision of this Agreement that expressly requires
the consent or approval of all of the Banks to require a lesser number of Banks
to approve such action;
          (f) To release Borrower or any Guarantor, except as specifically
provided in connection with the release of a Project from the Unencumbered Pool;
or
          (g) To change the manner of distribution of any payments to the Banks
or the Administrative Agent.
     No amendment, modification, supplement, extension, termination or waiver or
consent may be effective to require a Bank to fund more than its Percentage of a
Request for an Advance, a Swing Loan or a Letter of Credit without the approval
of any Bank affected thereby. There shall be no amendment, modification or
waiver of any provisions in the Loan Documents with respect to Swing Loans
without the consent of the Swing Loan Bank and there shall be no amendment,
modification or waiver of any provisions in the Loan Documents with respect to
Letters of Credit without the consent of the Administrative Agent. Any
amendment, modification, supplement, termination, waiver or consent pursuant to
this Section 12.1 shall apply equally to, and shall be binding upon, all the
Banks and the Administrative Agent.

- 82 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Unsecured Credit
Agreement to be duly executed as of the date first above written.

                 
 
                    BORROWER:    
 
                    BIOMED REALTY, L.P., a Maryland limited
partnership    
 
                    By:   BioMed Realty Trust, Inc., its sole general          
  partner    
 
               
 
      By:   /s/ KENT GRIFFIN    
 
               
 
      Name:   Kent Griffin    
 
      Title:   Chief Financial Officer    

                  Address:    
 
                ADMINISTRATIVE AGENT:    
 
                KEYBANK NATIONAL ASSOCIATION, a
national banking association, as Administrative Agent    
 
           
 
  By:   /s/ SCOTT CHILDS    
 
           
 
  Name:   Scott Childs    
 
  Title:   Vice President / Senior Relationship Manager         Address:    
 
                BANKS:    
 
                KEYBANK NATIONAL ASSOCIATION, a
national banking association    
 
           
 
  By:   /s/ SCOTT CHILDS    
 
           
 
  Name:   Scott Childs    
 
  Title:   Vice President / Senior Relationship Manager    
 
                Address:    
 
                U.S. BANK NATIONAL ASSOCIATION, a
national banking association    
 
           
 
  By:   /s/ KURT J. HUPPERT    
 
           
 
  Name:   Kurt J. Huppert    
 
  Title:   Senior Vice President           Address:    

- 83 -



--------------------------------------------------------------------------------



 



                  CITICORP NORTH AMERICA INC.    
 
           
 
  By:   /s/ RICARDO JAMES    
 
           
 
  Name:   Ricardo James    
 
  Title:   Director         Address:    
 
                SOCIETE GENERALE    
 
           
 
  By:   /s/ JEFFREY C. SCHULTZ    
 
           
 
  Name:   Jeffrey C. Schultz    
 
  Title:   Director         Address:    
 
                LASALLE BANK NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ JOHN MIX    
 
           
 
  Name:   John Mix    
 
  Title:   SVP         Address:    
 
                EMIGRANT BANK    
 
           
 
  By:   /s/ DAVID FEINGOLD    
 
           
 
  Name:   David Feingold    
 
  Title:   Managing Director           Address:    
 
                WELLS FARGO NATIONAL ASSOCIATION    
 
           
 
  By:   /s/ CARA D’ANGELO    
 
           
 
  Name:   Cara D’Angelo    
 
  Title:   Vice President         Address:    
 
                CHARTER ONE BANK, N.A.    
 
           
 
  By:   /s/ MICHAEL L. KAUFFMAN    
 
           
 
  Name:   Michael L. Kauffman    
 
  Title:   Vice President         Address:    

- 84 -



--------------------------------------------------------------------------------



 



                  WACHOVIA BANK, N.A.    
 
           
 
  By:   /s/ CASEY FOULKS    
 
           
 
  Name:   Casey Foulks    
 
  Title:   Vice President         Address:    
 
                TD BANKNORTH, N.A.    
 
           
 
  By:   /s/ CHARLES A. WALKER    
 
           
 
  Name:   Charles A. Walker    
 
  Title:   Senior Vice President         Address:    
 
                ROYAL BANK OF CANADA    
 
           
 
  By:   /s/ GORDON MACARTHUR    
 
           
 
  Name:   Gordon MacArthur    
 
  Title:   Managing Director           Address:    
 
                SOVEREIGN BANK    
 
           
 
  By:   /s/ ERIN T. ASLAKSON    
 
           
 
  Name:   Erin T. Aslakson    
 
  Title:   Assistant Vice President         Address:    
 
                NATIONAL CITY BANK    
 
           
 
  By:   /s/ SEAN APICELLA    
 
           
 
  Name:   Sean Apicella    
 
  Title:   Relationship Manager         Address:           RAYMOND JAMES BANK,
FSB    
 
           
 
  By:   /s/ WILLIAM J. HINDMAN    
 
           
 
  Name:   William J. Hindman    
 
  Title:   Vice President         Address:    

- 85 -



--------------------------------------------------------------------------------



 



                  FIRST HORIZON BANK,         a division of First Tennessee Bank
   
 
           
 
  By:   /s/ KENNETH W. RUB    
 
           
 
  Name:   Kenneth W. Rub    
 
  Title:   Vice President           Address:    
 
                THE INTERNATIONAL COMMERCIAL BANK         OF CHINA, NEW YORK
AGENCY    
 
           
 
  By:   /s/ NAE-YEE LUNG    
 
           
 
  Name:   Nae-Yee Lung    
 
  Title:   EVP and General Manager         Address:    
 
                COMERICA BANK    
 
           
 
  By:   /s/ JAMES GRAYCHECK    
 
           
 
  Name:   James Graycheck    
 
  Title:   Assistant Vice President           Address:    
 
                COMPASS BANK, an Alabama banking corporation    
 
           
 
  By:   /s/ JOHANNA DUKE PALEY    
 
           
 
  Name:   Johanna Duke Paley    
 
  Title:   Senior Vice President         Address:    

- 86 -